

Exhibit 10.1
EXECUTION VERSION

--------------------------------------------------------------------------------

LOAN AGREEMENT
AMONG
VANTIV, LLC,
a Delaware limited liability company, as Borrower
VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO,
FIFTH THIRD BANK, as Syndication Agent,
CREDIT SUISSE AG, MORGAN STANLEY MUFG LOAN PARTNERS, LLC, GOLDMAN SACHS BANK
USA, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC., WELLS FARGO
BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, BBVA COMPASS, MIZUHO CORPORATE BANK,
LTD., REGIONS BANK AND SUMITOMO MITSUI BANK CORPORATION, as Co-Documentation
Agents,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
DATED AS OF MAY 15, 2013



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, CREDIT SUISSE SECURITIES (USA) LLC, FIFTH THIRD
BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC, GOLDMAN SACHS BANK USA, CITIGROUP
GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES INC., WELLS FARGO SECURITIES, LLC
AND SUNTRUST BANK, as Joint Lead Arrangers and Joint Book Runners.



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1.
DEFINITIONS; INTERPRETATION
1


Section 1.1
Definitions
1


Section 1.2
Interpretation
33


Section 1.3
Change in Accounting Principles
33


ARTICLE 2.
THE LOAN FACILITIES
33


Section 2.1
The Term Loans
33


Section 2.2
Revolving Credit Commitments
34


Section 2.3
Letters of Credit
34


Section 2.4
Applicable Interest Rates
37


Section 2.5
Manner of Borrowing Loans and Designating Applicable Interest Rates
38


Section 2.6
Minimum Borrowing Amounts; Maximum Eurodollar Loans
40


Section 2.7
Maturity of Loans
40


Section 2.8
Prepayments
41


Section 2.9
Place and Application of Payments
43


Section 2.10
Commitment Terminations
45


Section 2.11
Swing Loans
45


Section 2.12
Evidence of Indebtedness
46


Section 2.13
Fees
47


Section 2.14
Incremental Credit Extensions
48


Section 2.15
Extensions of Term Loans and Revolving Credit Commitments
49


ARTICLE 3.
CONDITIONS PRECEDENT
52


Section 3.1
All Credit Extensions
52


Section 3.2
Initial Credit Extension
52


ARTICLE 4.
THE COLLATERAL AND THE GUARANTY
55


Section 4.1
Collateral
55


Section 4.2
Liens on Real Property
55


Section 4.3
Guaranty
56


Section 4.4
Further Assurances
56


Section 4.5
Limitation on Collateral
56


ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
57


Section 5.1
Financial Statements
57


Section 5.2
Organization and Qualification
57


Section 5.3
Authority and Enforceability
57


Section 5.4
No Material Adverse Change
58


Section 5.5
Litigation and Other Controversies
58


Section 5.6
True and Complete Disclosure
58


Section 5.7
Use of Proceeds; Margin Stock
58


Section 5.8
Taxes
59


Section 5.9
ERISA
59


Section 5.10
Subsidiaries
59


Section 5.11
Compliance with Laws
59


Section 5.12
Environmental Matters
60




i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 5.13
Investment Company
60


Section 5.14
Intellectual Property
60


Section 5.15
Good Title
60


Section 5.16
Labor Relations
60


Section 5.17
Capitalization
60


Section 5.18
Governmental Authority and Licensing
61


Section 5.19
Approvals
61


Section 5.20
Solvency
61


Section 5.21
Foreign Assets Control Regulations and Anti-Money Laundering
61


ARTICLE 6.
COVENANTS
61


Section 6.1
Information Covenants
62


Section 6.2
Inspections
64


Section 6.3
Maintenance of Property, Insurance, Environmental Matters, etc
64


Section 6.4
Books and Records
65


Section 6.5
Preservation of Existence
65


Section 6.6
Compliance with Laws
65


Section 6.7
ERISA
65


Section 6.8
Payment of Taxes
66


Section 6.9
Designation of Subsidiaries
66


Section 6.10
[Intentionally Omitted]
66


Section 6.11
Contracts with Affiliates
66


Section 6.12
No Changes in Fiscal Year
67


Section 6.13
Change in the Nature of Business; Limitations on the Activities of Holdco
67


Section 6.14
Indebtedness
68


Section 6.15
Liens
72


Section 6.16
Consolidation, Merger, Sale of Assets, etc
75


Section 6.17
Advances, Investments and Loans
77


Section 6.18
Restricted Payments
79


Section 6.19
Limitation on Restrictions
81


Section 6.20
Optional Payments of Certain Indebtedness; Modifications of Certain Indebtedness
and Organizational Documents
82


Section 6.21
OFAC
83


Section 6.22
Financial Covenants
83


Section 6.23
Maintenance of Ratings
84


Section 6.24
Limitation on Non‑Material Subsidiaries
84


ARTICLE 7.
EVENTS OF DEFAULT AND REMEDIES
84


Section 7.1
Events of Default
84


Section 7.2
Non Bankruptcy Defaults
86


Section 7.3
Bankruptcy Defaults
86


Section 7.4
Collateral for Undrawn Letters of Credit
86


Section 7.5
Notice of Default
87


Section 7.6
Equity Cure
87




ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE 8.
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES
88


Section 8.1
Funding Indemnity
88


Section 8.2
Illegality
88


Section 8.3
Reserved
88


Section 8.4
Yield Protection
88


Section 8.5
Substitution of Lenders
90


Section 8.6
Lending Offices
90


ARTICLE 9.
THE ADMINISTRATIVE AGENT
90


Section 9.2
Administrative Agent and its Affiliates
91


Section 9.3
Action by Administrative Agent
91


Section 9.4
Consultation with Experts
92


Section 9.5
Liability of Administrative Agent; Credit Decision; Delegation of Duties
92


Section 9.6
Indemnity
93


Section 9.7
Resignation of Administrative Agent and Successor Administrative Agent
94


Section 9.8
L/C Issuer
95


Section 9.9
Hedging Liability and Funds Transfer Liability and Deposit Account Liability
Obligation Arrangements
95


Section 9.10
No Other Duties
95


Section 9.11
Authorization to Enter into, and Enforcement of, the Collateral Documents
95


Section 9.12
Authorization to Release Liens, Etc
96


ARTICLE 10.
MISCELLANEOUS
96


Section 10.1
Withholding Taxes
96


Section 10.2
No Waiver; Cumulative Remedies; Collective Action
99


Section 10.3
Non‑Business Days
99


Section 10.4
Documentary Taxes
99


Section 10.5
Survival of Representations
100


Section 10.6
Survival of Indemnities
100


Section 10.7
Sharing of Set‑Off
100


Section 10.8
Notices
100


Section 10.9
Counterparts
101


Section 10.10
Successors and Assigns; Assignments and Participations
101


Section 10.11
Amendments
107


Section 10.12
Heading
110


Section 10.13
Costs and Expenses; Indemnification
110


Section 10.14
Set‑off
111


Section 10.15
Entire Agreement
111


Section 10.16
Governing Law
111


Section 10.17
Severability of Provisions
111


Section 10.18
Excess Interest
111


Section 10.19
Construction
112




iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 10.20
Lender’s Obligations Several
112


Section 10.21
USA Patriot Act
112


Section 10.22
Submission to Jurisdiction; Waiver of Jury Trial
112


Section 10.23
Treatment of Certain Information; Confidentiality
112


Section 10.24
No Fiduciary Relationship
113










iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit A
—
Notice of Payment Request
Exhibit B
—
Notice of Borrowing
Exhibit C
—
Notice of Continuation/Conversion
Exhibit D-1
—
Term Note
Exhibit D‑2
—
Revolving Note
Exhibit D‑3
—
Swing Note
Exhibit E
—
Solvency Certificate
Exhibit F
—
Compliance Certificate
Exhibit G
—
Assignment and Assumption
Exhibit H-1
—
Form of Trademark Security Agreement
Exhibit H-2
—
Form of Patent Security Agreement
Exhibit H-3
—
Form of Copyright Security Agreement
Exhibit J
—
Form of Security Agreement
Exhibit K
—
Form of Guaranty
 
 
 
Schedule 1
—
Term Loan Commitments and Revolving Credit Commitments as of the Closing Date
Schedule 5.10
—
Subsidiaries
Schedule 5.17
—
Capitalization
Schedule 6.11
—
Contracts with Affiliates
Schedule 6.14
—
Indebtedness
Schedule 6.15
—
Liens
Schedule 6.17
—
Investments








-1-

--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement is entered into as of May 15, 2013, by and among VANTIV,
LLC, a Delaware limited liability company (the “Borrower”), the various
institutions from time to time party to this Agreement, as Lenders, FIFTH THIRD
BANK, as Syndication Agent (the “Syndication Agent”), CREDIT SUISSE AG, MORGAN
STANLEY MUFG LOAN PARTNERS, LLC, GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL
MARKETS INC., DEUTSCHE BANK SECURITIES INC., WELLS FARGO BANK, NATIONAL
ASSOCIATION, SUNTRUST BANK, BBVA COMPASS, MIZUHO CORPORATE BANK, LTD., REGIONS
BANK AND SUMITOMO MITSUI BANK CORPORATION, as Co-Documentation Agents (the
“Co-Documentation Agents”) and JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent (the “Administrative Agent” or “Collateral Agent”).
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement. In
consideration of the mutual agreements set forth in this Agreement, the parties
to this Agreement agree as follows:
ARTICLE 1.Definitions; Interpretation.
Section 1.1    Definitions. The following terms when used herein shall have the
following meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50.00% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Restricted Subsidiary), but, at the Borrower’s option,
including acquisitions of Equity Interests increasing the ownership of the
Borrower or a Subsidiary in an existing Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary), provided that the Borrower or a
Restricted Subsidiary is the surviving entity.
“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.
“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.
“Additional Term Lender” means, at any time, any bank or other financial
institution or, subject to the terms and conditions of Section 10.10(h), any
Permitted Investor or Non-Debt Fund Affiliate that agrees to provide any portion
of any Term Commitment Increase or Incremental Term Loan pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional Term
Lender’s making such Incremental Term Loans, if such consent would be required
under Section 10.10(b) for an assignment of Loans to such Additional Term
Lender.



--------------------------------------------------------------------------------




“Adjusted LIBOR” means, for any Borrowing of Loans that are Eurodollar Loans, a
rate per annum equal to the quotient of (a) LIBOR, divided by (b) one (1) minus
the Reserve Percentage.
“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
“Advent” means Advent International Corp.
“Affected Lender” is defined in Section 8.5 hereof.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Affiliated Lender” is defined in Section 10.10(h) hereof.
“Agreement” means this Loan Agreement, as the same may be amended, modified,
restated, amended and restated or supplemented from time to time pursuant to the
terms hereof.
“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” means (a) with respect to any Term Loan that is a Eurodollar
Loan or a Base Rate Loan, the applicable percentage per annum set forth below
under the caption “Eurodollar Term Spread” or “Base Rate Term Spread”, (b) with
respect to any Swing Loans, the applicable percentage per annum set forth below
under the caption “Base Rate Revolving Spread”, (c) with respect to any
Revolving Loan that is a Eurodollar Loan or a Base Rate Loan, the applicable
percentage per annum set forth below under the caption “Eurodollar Revolving
Spread” or “Base Rate Revolving Spread” and (d) with respect to the Commitment
Fee, the applicable percentage per annum set forth below under the caption
“Commitment Fee”:

2

--------------------------------------------------------------------------------




Leverage Ratio
Eurodollar Term Spread
Eurodollar Revolving Spread
Base Rate Term Spread
Base Rate Revolving Spread
Commitment Fee
Category 1
Greater than 3.75 to 1.00
2.0%
2.0%
1.0%
1.0%
0.375%
Category 2
Less than or equal to 3.75 to 1.00 but greater than 2.75 to 1.00
1.75%
1.75%
0.75%
0.75%
0.375%
Category 3
Less than or equal to 2.75 to 1.00 but greater than 1.75 to 1.00
1.50%
1.50%
0.50%
0.50%
0.375%
Category 4
Less than or equal to 1.75 to 1.00
1.25%
1.25%
0.25%
0.25%
0.25%



Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the financial statements required to be delivered pursuant to Section
6.1(a) or (b) and a Compliance Certificate indicating such change until and
including the date immediately preceding the next date of delivery of such
financial statements and the related Compliance Certificate indicating another
such change. Notwithstanding the foregoing, (x) until the Borrower shall have
delivered the financial statements and the related Compliance Certificate
covering a period that includes the first full fiscal quarter of the Borrower
ended after the Closing Date, the Leverage Ratio shall be deemed to be in
Category 2 for purposes of determining the Applicable Margin and (y) during the
existence of any Event of Default under Section 7.1(a), (j) or (k), the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin. In addition, at the option of the Administrative Agent and
the Required Lenders, at any time during which the Borrower has failed to
deliver the financial statements or the related Compliance Certificate by the
date required thereunder, then the Leverage Ratio shall be deemed to be in the
then-existing Category for the purposes of determining the Applicable Margin
(but only for so long as such failure continues, after which the Category shall
be otherwise as determined as set forth above).
“Application” is defined in Section 2.3(b) hereof.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

3

--------------------------------------------------------------------------------




“Audited Financial Statements” is defined in Section 3.2(g) hereof.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2(a)(v) hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum, without duplication, of:
(i)    the amount of any capital contributions or other equity issuances (other
than any amounts constituting a Cure Amount) received as cash equity by the
Borrower or any of its Restricted Subsidiaries, plus the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower or its Restricted Subsidiaries as a capital
contribution or in return for issuances of equity, in each case, during the
period from and including the Business Day immediately following the Closing
Date through and including such time; plus
(ii)    the aggregate principal amount of any Indebtedness or Disqualified
Equity Interests, in each case, of the Borrower or any Restricted Subsidiary
issued after the Closing Date (other than Indebtedness or such Disqualified
Equity Interests issued to the Borrower or a Restricted Subsidiary), which has
been converted into or exchanged for Equity Interests of the Borrower that do
not constitute Disqualified Equity Interests or any Equity Interests of any
direct or indirect parent of the Borrower, together with the fair market value
of any Cash Equivalents and the fair market value (as reasonably determined by
the Borrower) of any property or assets received by the Borrower or any
Restricted Subsidiary upon such exchange or conversion; plus
(iii)    the net proceeds received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with the sale or other disposition to a
Person (other than the Borrower or any Restricted Subsidiary) of any investment
made pursuant to Section 6.17(o)(ii) (in an amount not to exceed the original
amount of such investment); plus
(iv)    the proceeds received by the Borrower or any Restricted Subsidiary after
the Closing Date in connection with returns, profits, distributions and similar
amounts, repayments of loans and the release of guarantees received on any
investment made pursuant to Section 6.17(o)(ii) (in an amount not to exceed the
original amount of such investment); plus
(v)    an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.9 (in an
amount not to exceed the original amount of such investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
Closing Date from any dividend or other distribution by an Unrestricted
Subsidiary; minus
(b)    the aggregate amount of any investments made by the Borrower or any
Restricted Subsidiary pursuant to clause (c)(ii) of the defined term “Permitted
Acquisition” in reliance on Section 6.17(l) after the Closing Date and prior to
such time.

4

--------------------------------------------------------------------------------




“Base Rate” means for any day the greatest of: (i) the Prime Rate in effect on
such day, (ii) the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1.00% and
(iii) the sum of (x) the Adjusted LIBOR that would be applicable to a Eurodollar
Loan with a one (1) month Interest Period advanced on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus (y) 1.00%;
provided that, for the avoidance of doubt, the Adjusted LIBOR for any day shall
be based on the rate appearing on such day on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time. Any change in the Base Rate due to a change in the
Federal Funds Rate or the Adjusted LIBOR shall be effective on the effective
date of such change in the Federal Funds Rate or the Adjusted LIBOR, as the case
may be.
“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loans to the other, all as requested by the
Borrower pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans
are each a “type” of Loans. Borrowings of Swing Loans are made by the
Administrative Agent in accordance with the procedures set forth in Section 2.11
hereof.
“Business” means “Business” as defined in the Master Investment Agreement.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP as of
the Closing Date be considered a Capital Lease.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America, provided that any such obligations shall mature within
one (1) year of the date of issuance thereof; (b) investments in commercial
paper rated at least P‑1 by Moody’s or at least A‑1 by S&P (or, if at any time
neither Moody’s or S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service) maturing within 90 days from
the date of issuance thereof; (c) investments in certificates

5

--------------------------------------------------------------------------------




of deposit or bankers’ acceptances issued by any Lender or by any United States
commercial bank having capital and surplus of not less than $500.0 million which
have a maturity of one (1) year or less; (d) investments in repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above, provided that all such
agreements require physical delivery of the securities securing such repurchase
agreement, except those delivered through the Federal Reserve Book Entry System;
(e) marketable short‑term money market or similar securities having a rating of
at least P-1 by Moody’s or A-1 by S&P (or, if at any time neither Moody’s or S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service) and (f) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding clauses (a),
(b), (c), and (d) above.
“Cash Flow” means, with reference to any period, the difference (if any) of
(a) Consolidated Net Income for such period plus the sum of all amounts deducted
in arriving at such Consolidated Net Income amount in respect of all charges for
(i) depreciation of fixed assets and amortization of intangible assets for such
period and (ii) all other non‑cash charges or expenses deducted in computing
Consolidated Net Income for such period minus (plus) (b) additions (reductions)
to non‑cash working capital of the Borrower and its Subsidiaries for such period
(i.e., the increase or decrease in consolidated non‑cash current assets of the
Borrower and its Restricted Subsidiaries minus the consolidated current
liabilities (excluding the current maturities of long-term debt) of the Borrower
and its Restricted Subsidiaries from the beginning to the end of such period)
minus (c) all non-cash gains or benefits added in computing Consolidated Net
Income for such period.
“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services, other cash management
services and all services performed by any of the Lenders or their Affiliates
under the Clearing Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
A “Change of Control” shall be deemed to have occurred if
(a)    any “person” or “group” (as such terms (and each other reference thereto
in this clause) are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 as in effect on the date hereof, but excluding any employee benefit
plan of such Person and its subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Investors and any group of which any Permitted
Investor holds 50.1% or more of the outstanding Voting Stock held by such group,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of more than the greater of (x) 35.00%
of outstanding Voting Stock of the Borrower and (y) the percentage of the then
outstanding Voting Stock of the Borrower owned, directly or indirectly,
beneficially and of record by the Permitted Investors; or
(b)    Holdco shall cease to directly own and control, of record and
beneficially, 100.00% of Voting Stock of the Borrower free and clear of all
Liens (other than Liens permitted or created under the Loan Documents).

6

--------------------------------------------------------------------------------




“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure or (b) Lenders having Revolving
Exposure (including the Swing Line Lender) and (ii) with respect to Loans, each
of the following classes of Loans: (a) Term Loans and (b) Revolving Loans.
“Clearing Agreement” means Clearing, Settlement and Sponsorship Services
Agreement by and between the Borrower and Fifth Third Bank dated as of
June 30, 2009, as the same may be amended, modified, supplemented, restated or
amended and restated from time to time.
“Closing Date” means the date on which the conditions precedent set forth in
Section 3.2 shall have been satisfied or waived in accordance with this
Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral” means all properties, rights, interests, and privileges of the Loan
Parties on which a Lien is required to be granted to the Collateral Agent, or
any security trustee therefor, by Section 4.1.
“Collateral Account” is defined in Section 7.4 hereof.
“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.
“Collateral Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements and other
documents pursuant to which Liens are granted to the Collateral Agent or such
Liens are perfected, and as shall from time to time secure the Obligations, the
Hedging Liability, and the Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, or any part thereof pursuant to ARTICLE 4.
“Commitments” means (a) with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment and (b) with respect to any Swing
Line Lender, its Swing Line Commitment.
“Commitment Fee” is defined in Section 2.13(a) hereof.
“Commitment Increase” is defined in Section 2.14(a) hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Competitor” shall mean any Person that competes with the business of
Holdco, the Borrower or its Subsidiaries from time to time, or an Affiliate
thereof, in each case as specifically identified by the Borrower to the
Administrative Agent from time to time in writing on or after April 30, 2013 to
the Joint Lead Arrangers and the Lenders.
“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.

7

--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than in the case of
clause (xiv) below), the sum of the following amounts for such period:
(i)    interest expense and, to the extent not reflected in such interest
expense, unused line fees and letter of credit fees payable hereunder,
(ii)    provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes paid or accrued
during such period (including in respect of repatriated funds), including
Distributions made to Holdco to permit it to make Quarterly Distributions and
payments in connection with the Tax Receivable Agreements,
(iii)    depreciation and amortization, including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs,
(iv)    any expenses or charges (other than depreciation or amortization
expense) related to any equity offering, investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness (including a
refinancing or amendment, waiver or other modification thereof), in each case,
permitted under this Agreement (whether or not successful), including in
connection with the Transactions,
(v)    Non-Cash Charges,
(vi)    (A) extraordinary losses (including, without limitation, costs of and
payments of legal settlements, fines, judgments or orders) and (B) unusual or
non-recurring losses; provided that amounts added back under this clause (vi)(B)
shall not exceed the greater of $40.0 million and 7.50% of Consolidated EBITDA
for such period,
(vii)    [Reserved],
(viii)    costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions and other restructuring and integration charges (including inventory
optimization expenses, business optimization expenses, transaction costs and
costs related to the opening, closure, consolidation or separation of facilities
and curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause (viii), together with any amounts added back pursuant to
clause (xii) below, shall not exceed the greater of $80.0 million and 15.00% of
Consolidated EBITDA for such period,
(ix)    the amount of any minority interest expense consisting of subsidiary
income attributable to minority Equity Interests of third parties in any
non‑Wholly‑Owned Subsidiary,

8

--------------------------------------------------------------------------------




(x)    [Reserved],
(xi)    losses on sales or dispositions of assets outside the ordinary course of
business,
(xii)    expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Closing Date; provided that amounts added back pursuant to
this clause (xii), together with any amounts added back pursuant to clause
(viii) above, shall not exceed the greater of $80 million and 15.00% of
Consolidated EBITDA for such period,
(xiii)    transaction fees, costs and expenses incurred to the extent
reimbursable by third parties pursuant to indemnification provisions or
insurance; provided that the Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters in the future),
(xiv)    earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions completed prior to the Closing Date; provided
that the aggregate amount added back pursuant to this clause (xiv) shall not
exceed $10 million, and
(xv)    business interruption insurance in an amount representing the losses for
the applicable period that such proceeds are intended to replace (whether or not
yet received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future)); less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    extraordinary gains and unusual or non‑recurring gains, and
(ii)    non‑cash gains (excluding any non‑cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period); provided, in each case, that, if any
non‑cash gain represents an accrual or asset for future cash items in any future
period, the cash payment in respect thereof shall in such future period be added
to Consolidated EBITDA for such period to the extent excluded from Consolidated
EBITDA in any prior period,
(c)    increased or decreased by (without duplication):
(i)    any net gain or loss resulting in such period from Hedging Obligations
and the application of Statement of Financial Accounting Standards No. 133 and
International

9

--------------------------------------------------------------------------------




Accounting Standards No. 39 and their respective related pronouncements and
interpretations; plus or minus, as applicable, and
(ii)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),
in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss), (b) accruals and reserves
that are established or adjusted as a result of the transactions contemplated
herein in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, (c) the income (or loss)
of any Person (other than a Restricted Subsidiary of Holdco) in which any other
Person (other than Holdco or any of its Restricted Subsidiaries) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any of its Restricted Subsidiaries by
such Person during such period, (d) the income of any Restricted Subsidiary of
Holdco (other than the Borrower or any other Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is subject to an absolute prohibition during such
period by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary, (e) the income (or loss) of any Person accrued prior
to the date it becomes a Restricted Subsidiary of Holdco or is merged into or
consolidated with Holdco or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Holdco or any of its Subsidiaries (except as provided in
the definition of “Pro Forma Basis”), and (f) non‑cash, equity‑based award
compensation expenses (including with respect to any interest relating to
membership interests in any partnership or limited liability company).
“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not

10

--------------------------------------------------------------------------------




stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.
“Co-Documentation Agents” as defined in the preamble hereto.
“Credit Extension” means the advancing of any Loan or the issuance of, or
increase in the amount of, any Letter of Credit.
“Cure Amount” is defined in Section 7.6 hereof.
“Cure Right” is defined in Section 7.6 hereof.
“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.
“Debt Fund Affiliate” means (a) any fund managed by, or under common management
with, Advent, and (b) any other affiliate of Holdco that is a bona fide
diversified debt fund, in each case with fiduciary obligations with respect to
investment decisions independent from any equity fund managed by, or under
common management with, Advent or any other Permitted Investor which has a
direct or indirect equity investment in Holdco, the Borrower or its
Subsidiaries.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Default Excess” has the meaning provided in Section 2.8(d) hereof.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Reimbursement Obligations or participations in
Swing Loans required to be funded by it hereunder within three (3) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied
or (b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless the subject of a good faith dispute
or unless such failure has been cured.
“Departing Administrative Agent” is defined in Section 9.7 hereof.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting

11

--------------------------------------------------------------------------------




forth the basis of such valuation (which amount will be reduced by the fair
market value of the portion of the non-cash consideration converted to cash or
Cash Equivalents).
“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(g) or Section 6.16(o).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control, Qualified Public Offering or
asset sale so long as any rights of the holders thereof upon the occurrence of a
Change of Control, Qualified Public Offering or asset sale shall be subject to
the termination of the Facilities), pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the holder thereof (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, or (iv) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
later of the Final Maturity Date and the Final Revolving Termination Date.
“Distribution” has the meaning provided in Section 6.18 hereof.
“Dollars” and “$” each means the lawful currency of the United States of
America.
“Domestic Holding Company” means any Domestic Subsidiary of Borrower that is
treated as a disregarded entity for U.S. federal income tax purposes and all of
its assets (other than immaterial assets) consist of the Equity Interests of one
(1) or more Foreign Subsidiaries that are controlled foreign corporations within
the meaning of Section 957 of the Code.
“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by Holdco or one (1)
of its Subsidiaries in order to purchase one (1) or more Classes of Term Loans
(or any loans funded under a Term Commitment Increase, which for purposes of
this definition, shall be deemed to be Term Loans of the applicable Class (and
the holders thereof, Term Lenders)) in accordance with the following procedures:
(a)    Notice Procedures. In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
relevant Term Lenders) of the Class of Term Loans that will be the subject of
the Auction (an “Auction Notice”). Each Auction Notice shall be in a form
reasonably acceptable to the Administrative Agent and shall contain (i) the
total cash value of the bid, in a minimum amount of $10.0 million with minimum
increments of $1.0 million (the “Auction Amount”), and (ii) the discount to par,
which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Class of Term Loans at issue that represents the range
of purchase prices that could be paid in the Auction.
(b)    Reply Procedures. In connection with any Auction, each Term Lender
holding the relevant Class of Term Loans at issue may, in its sole discretion,
participate in such Auction and

12

--------------------------------------------------------------------------------




may provide the Administrative Agent with a notice of participation (the “Return
Bid”) which shall be in a form reasonably acceptable to the Administrative Agent
and shall specify (i) a discount to par that must be expressed as a price (the
“Reply Discount”), which must be within the Discount Range, and (ii) a principal
amount of such Term Loans which must be in increments of $1.0 million (the
“Reply Amount”). A Term Lender may avoid the minimum amount condition solely
when submitting a Reply Amount equal to the Term Lender’s entire remaining
amount of such Term Loans. Term Lenders may only submit one (1) Return Bid per
Auction but each Return Bid may contain up to three (3) bids only one (1) of
which can result in a Qualifying Bid (as defined below). In addition to the
Return Bid, the participating Term Lender must execute and deliver, to be held
in escrow by the Administrative Agent, an Assignment and Assumption with the
dollar amount of the Term Loan to be left in blank, which amount shall be
completed by the Administrative Agent in accordance with the final determination
of such Term Lender’s Qualifying Bid pursuant to subclause (C) below.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
Holdco or its Subsidiary, as applicable, can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow Holdco or its Subsidiary, as applicable, to complete a purchase of the
entire Auction Amount (any such Auction, a “Failed Auction”), Holdco or its
Subsidiary shall either, at its election, (i) withdraw the Auction or (ii)
complete the Auction at an Applicable Discount equal to the highest Reply
Discount. Holdco or its Subsidiary, as applicable, shall purchase the relevant
Class of Term Loans (or the respective portions thereof) from each such Term
Lender with a Reply Discount that is equal to or greater than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount; provided that, if the
aggregate proceeds required to purchase all Term Loans subject to Qualifying
Bids would exceed the Auction Amount for such Auction, Holdco or its Subsidiary,
as applicable, shall purchase such Term Loans at the Applicable Discount ratably
based on the principal amounts of such Qualifying Bids (subject to rounding
requirements specified by the Administrative Agent). If a Term Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or greater than
the Applicable Discount will be deemed the Qualifying Bid of such Term Lender.
Each participating Term Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five (5) Business Days from
the date the Return Bid was due.
(d)    Additional Procedures. Once initiated by an Auction Notice, Holdco or its
Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a Term
Lender of a Qualifying Bid, such Term Lender (each, a “Qualifying Lender”) will
be obligated to sell the entirety or its allocable portion of the Reply Amount,
as the case may be, at the Applicable Discount.
“EFT Business” means “EFT Business” as defined in the Master Investment
Agreement.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing under Section 7.1(a), (j) or (k) hereof,
the Borrower (each such approval not to be unreasonably withheld); provided
that, notwithstanding the foregoing,

13

--------------------------------------------------------------------------------




“Eligible Assignee” shall not include (A) any Prohibited Lenders or (B) except
to the extent provided in Section 10.10(h), any Affiliated Lender.
“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising (a) pursuant to, or in
connection with an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material,
Environmental Law or order of a Governmental Authority under Environmental Law
or (c) from any actual or alleged damage, injury, threat or harm to human health
or safety as it relates to exposure to Hazardous Materials, natural resources or
the environment.
“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the environment, or health and safety as it relates to
exposure to Hazardous Materials, (b) the protection of natural resources and
wildlife, (c) the protection of surface water or groundwater quality, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e) any
Release of Hazardous Materials to air, land, surface water or groundwater, and
any amendment, rule, regulation, order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.
“Event of Default” means any event or condition identified as such in Section
7.1 hereof.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.
“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Cash Flow during such period exceeds (b) the sum of (i) the aggregate
amount of payments required to be (and actually) made or otherwise paid by the
Borrower and its Restricted Subsidiaries during such period in respect of all
principal on all Indebtedness (whether at maturity, as a result of mandatory
prepayment, acceleration or otherwise, but excluding voluntary prepayments of
revolving indebtedness (other than to the extent accompanied by a permanent
reduction in commitments thereunder and not funded by long-term Indebtedness),
plus, (ii) to the extent each of the following is not deducted in computing
Consolidated Net Income,
(A)    without duplication of amounts deducted pursuant to subclause (D) below
in a prior period, capital expenditures of the Borrower and its Restricted
Subsidiaries made

14

--------------------------------------------------------------------------------




in cash (except to the extent financed with long-term Indebtedness (other than
revolving Indebtedness) or equity contributed for such purpose),
(B)    without duplication of amounts deducted pursuant to subclause (D) below
in a prior period, the amount of investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.17(f), (l) or (o) (except to the
extent financed with long-term Indebtedness (other than revolving Indebtedness)
or equity contributed for such purpose),
(C)    cash losses from any sale or disposition outside the ordinary course of
business,
(D)    without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
investments permitted pursuant to Section 6.17(f), (l) or (o) or capital
expenditures to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness) or equity contributed for such purpose), and
(E)    the sum of all Distributions made to Holdco for the sole purpose of
permitting Holdco to make Quarterly Distributions required to be made by it
during such period.
“Excess Interest” is defined in Section 10.18 hereof.
“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of Equity Interests of any First‑Tier Foreign
Subsidiary or Domestic Holding Company to secure the Obligations, any Equity
Interests in excess of 65.00% of the outstanding Equity Interests of such
First‑Tier Foreign Subsidiary or Domestic Holding Company, (c) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is applicable
and not rendered ineffective) and (d) the capital stock of any Unrestricted
Subsidiary if in connection with any financing to be obtained by such
Unrestricted Subsidiary, such capital stock (i) is required to be pledged to the
providers of such financing (or any agent or trustee therefor) or (ii) would be
subject to a negative pledge in favor of such financing providers (or any agent
or trustee therefor).
“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon (i) is prohibited by applicable law
or contractual obligation, (ii) requires a consent not obtained of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar provision, (c) United States intent‑to‑use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent‑to‑use trademark applications under applicable United States federal law,
(d) local petty cash deposit accounts maintained by the Borrower and its
Subsidiaries in proximity to their operations; provided

15

--------------------------------------------------------------------------------




that the total amount on deposit at any one time shall not exceed $10.0 million
in the aggregate, (e) payroll accounts maintained by the Borrower and its
Subsidiaries; provided that the total amount on deposit at any time does not
exceed the current amount of the Borrower or any Subsidiary’s payroll
obligation, as applicable, (f) all vehicles and other assets subject to
certificates of title, (g) Property that is subject to a Lien securing a
purchase money obligation or Capitalized Lease Obligation permitted to be
incurred pursuant to this Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such purchase money
obligation or Capitalized Lease Obligation) validly prohibits the creation of
any other Lien on such Property, (h) any interest in partnerships, joint
ventures and non‑Wholly owned Subsidiaries which cannot be pledged without the
consent of one (1) or more third parties, (i)(x) any leasehold real property and
(y) any fee-owned real property having an individual fair market value not
exceeding $2.5 million; provided that the aggregate fair market value of all
such fee-owned real property shall not exceed $5.0 million, (j) the Settlement
Account, as such term is defined in the Clearing Agreement, and similar accounts
pursuant to similar sponsorship, clearinghouse and/or settlement arrangements
and all cash in such accounts, (k) any Letter-of-Credit Rights that are not
Supporting Obligations (each as defined in the UCC) and (l) any direct proceeds,
substitutions or replacements of any of the foregoing, but only to the extent
such proceeds, substitutions or replacements would otherwise constitute Excluded
Property.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, regulation or contractual obligation from guaranteeing or
providing collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any Foreign
Subsidiary and any direct or indirect Domestic Subsidiary of such Foreign
Subsidiary, (d) any Subsidiary that is not a Material Subsidiary, (e) any
special purpose entity used for securitization vehicles, (f) any captive
insurance subsidiary, (g) any Subsidiary that is not a Wholly-owned Subsidiary,
and (h) any other Subsidiary with respect to which the cost or other
consequences (including any adverse tax consequences) of providing Collateral or
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom as reasonably determined by the Administrative
Agent and the Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
“Existing Credit Agreement” shall mean that certain Loan Agreement, among the
Borrower, as borrower, the various lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, and the other agents name
therein, dated as of March 27, 2012 (as amended, restated, amended and restated
or otherwise modified prior to the date hereof).
“Existing Shareholders” means Advent and its Affiliates and Fifth Third Bank and
its Affiliates.
“Extended Revolving Credit Commitment” is defined in Section 2.15(a) hereof.

16

--------------------------------------------------------------------------------




“Extended Revolving Loans” is defined in Section 2.15(a) hereof.
“Extended Term Loans” is defined in Section 2.15(a) hereof.
“Extension” is defined in Section 2.15(a) hereof.
“Extension Offer” is defined in Section 2.15(a) hereof.
“Facility” means any of the Revolving Facility and the Term Facility.
“FATCA” is defined in Section 10.01(a) hereof.
“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that, (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.
“Fifth Third Bancorp” means Fifth Third Bancorp, an Ohio corporation.
“Final Maturity Date” means, as at any date, the latest to occur of (a) the Term
Termination Date, (b) the latest maturity date in respect of any outstanding
Extended Term Loans and (c) the latest maturity date in respect of any
Incremental Term Loans.
“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Commitments.
“First Lien Leverage Ratio” means, as of the date of determination thereof, the
ratio of (a) the aggregate amount of all Indebtedness under clauses (a), (c),
(d) and (e) (to the extent, in the case of clause (e), that such obligations are
funded obligations) of such definition of the Borrower and its Restricted
Subsidiaries as determined on a consolidated basis in accordance with GAAP that
is secured on a pari passu basis with all or a portion of the Collateral as of
such date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.
“First‑Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.
“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

17

--------------------------------------------------------------------------------




“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries owing to (i) any entity that was a Lender or an Affiliate of a
Lender at the time the relevant transaction was entered into, in the case of
clauses (a), (b) or (c) or (ii) Fifth Third Bancorp, in the case of clause (d)
below, arising out of (a) the execution or processing of electronic transfers of
funds by automatic clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Borrower and/or any Restricted Subsidiary now
or hereafter maintained, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, (c) any other deposit, disbursement, and Cash Management Services
afforded to the Borrower or any such Restricted Subsidiary and (d) the Master
Services Agreement between the Borrower and Fifth Third Bancorp, dated June 30,
2009, as amended, modified, supplemented or restated from time to time.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to the United States
government.
“Growth Amount” means, at any time an amount equal to, without duplication:
(a)    the sum, without duplication, of:
(i)    an amount, not less than zero, determined on a cumulative basis equal to
100.00% of Excess Cash Flow for all completed fiscal quarters after the Closing
Date (provided that (i) such amount shall not be available for Distributions at
any time when the Leverage Ratio as determined on a Pro Forma Basis is greater
than the then applicable financial covenant level set forth in Section 6.22 and
(ii) with respect to any fiscal quarter, the foregoing percentage shall be
reduced to (A) 75% if the Leverage Ratio as of the last day of the most recently
completed fiscal quarter is greater than 3.75 to 1.00 but less than or equal to
4.25 to 1.00 and (B) 50% if the Leverage Ratio as of the last day of such fiscal
quarter is greater than 4.25 to 1.00); plus
(ii)    the Available Amount; minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of any investments, loans or advances made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.17(o)(ii) after the
Closing Date and prior to such time;
(ii)    the aggregate amount of any Distributions made by the Borrower pursuant
to Section 6.18(f)(y) after the Closing Date and prior to such time; and
(iii)    the aggregate amount of any optional or voluntary payments,
prepayments, repurchases, redemptions or defeasances made by the Borrower or any
Restricted Subsidiary pursuant to Section 6.20(a)(y) after the Closing Date and
prior to such time.

18

--------------------------------------------------------------------------------




“Guarantor” is defined in Section 4.3 hereof.
“Guaranty” is defined in Section 4.3 hereof.
“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any substance,
waste or material classified or regulated as “hazardous,” “toxic,” “contaminant”
or “pollutant” or words of like import pursuant to an applicable Environmental
Law.
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
“Hedging Liability” means Hedging Obligations (other than with respect to any
Loan Party’s Hedging Liabilities that constitute Excluded Swap Obligations
solely with respect to such Loan Party) owing to any entity that was a Lender or
an Affiliate of a Lender at the time the relevant Hedging Agreement was entered
into.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.
“Holdco” means vantiv Holding, LLC, a Delaware limited liability company.
“Holdco LLC Agreement” means the Limited Liability Company Agreement of Holdco,
dated as of February 24, 2009, created by Fifth Third Bank, as amended and
restated pursuant to that certain Amended and Restated Limited Liability Company
Agreement by and among Advent - Kong Blocker Corp., a Delaware corporation,
Fifth Third Bank, FTPS Partners, LLC, a Delaware limited liability company,
Holdco and each other member of Holdco pursuant to the terms of such agreement,
dated as of June 30, 2009, and as further amended and restated as of March 27,
2012.
“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has been
withdrawn.
“Incremental Amendment” is defined in Section 2.14(a) herein.
“Incremental Cap” is defined in Section 2.14(a) herein.
“Incremental Equivalent Debt” is defined in Section 6.14(u).
“Incremental Facility” means (a) any Incremental Term Facility, (b) any
Incremental Revolving Credit Facility and/or (c) the commitments (if any) of
Additional Revolving Lenders to make Incremental Revolving Loans in respect of
any Revolving Credit Commitment Increase and the Incremental Revolving Loans in
respect thereof.
“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.

19

--------------------------------------------------------------------------------




“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.
“Incremental Term Loans” means any term loans made pursuant to Section 2.14(a).
“Incremental Term Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term Loans in accordance with Section 2.14(a) and
the Incremental Term Loans in respect thereof.
“Indebtedness” means for any Person (without duplication):
(a)    all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured,
(b)    all indebtedness for the deferred purchase price of Property,
(c)    all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien,
(d)    all obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as Capital Leases in respect of which such Person
is liable as lessee,
(e)    any liability in respect of banker’s acceptances or letters of credit,
(f)    any indebtedness, whether or not assumed, of the types described in
clauses (a) through (c) above or clauses (g) and (h) below, secured by Liens on
Property acquired by such Person at the time of acquisition thereof,
(g)    all obligations under any so‑called “synthetic lease” transaction entered
into by such Person, and
(h)    all Contingent Obligations in respect of indebtedness of the types
described in clauses (a) through (g) hereof,
provided that the term “Indebtedness” shall not include (i) trade payables
arising in the ordinary course of business, (ii) any earn‑out obligation until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP, (iii) prepaid or deferred revenue arising in the ordinary
course of business, and (iv) purchase price holdbacks arising in the ordinary
course of business in respect of a portion of the purchase price of an asset to
satisfy warrants or other unperformed obligations of the seller of such asset.
“Information” has the meaning provided in Section 10.23.
“Intellectual Property Security Agreements” means any of the following
agreements executed on the Closing Date: (a) a Trademark Security Agreement
substantially in the form of Exhibit H-1, (b) a Patent Security Agreement
substantially in the form of Exhibit H-2 or (c) a Copyright Security Agreement
substantially in the form of Exhibit H-3.
“Interest Expense” means, with reference to any period, (a) the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower

20

--------------------------------------------------------------------------------




and its Restricted Subsidiaries payable in cash for such period determined on a
consolidated basis in accordance with GAAP but excluding (i) any non‑cash
interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (ii) any expensing of bridge, commitment and other financing fees
and (iii) costs in connection with the Refinancing and any annual administrative
or other agency fees, minus (b) interest income of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending 1, 2, 3, 6, or if available to all affected Lenders, 12
months thereafter; provided, however that:
(i)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(ii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one (1) day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided, however that, if there is no numerically corresponding day in
the month in which such an Interest Period is to end or if such an Interest
Period begins on the last Business Day of a calendar month, then such Interest
Period shall end on the last Business Day of the calendar month in which such
Interest Period is to end.
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, Fifth Third Bank, Morgan Stanley MUFG Loan Partners, LLC,
Goldman Sachs Bank USA, CitiGroup Global Markets Inc., Deutsche Bank Securities
Inc., Wells Fargo Securities, LLC, SunTrust Bank, BBVA Compass, MIzuho Corporate
Bank, Ltd., Regions Bank and Sumitomo Mitsui Bank Corporation.
“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the L/C Issuer to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount not to
exceed 100.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.
“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.
“L/C Issuer” means JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches and any other L/C Issuer designated pursuant to Section
2.3(j) in each case in its capacity as an L/C Issuer, and its successors in such
capacity as provided in Section 2.3(i). An L/C Issuer may, in its discretion,
arrange for one (1) or more Letters of Credit to be issued by Affiliates of such

21

--------------------------------------------------------------------------------




L/C Issuer, in which case the term L/C Issuer shall include any such Affiliates
with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Sublimit” means $40.0 million, as reduced pursuant to the terms hereof.
“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.
“Lending Office” is defined in Section 8.6 hereof.
“Letter of Credit” is defined in Section 2.3(a) hereof.
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.
“LIBOR” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBOR” shall be
determined by reference to such other comparable publicly available service for
displaying Eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which dollar
deposits of like amounts and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance in the nature of security in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.
“Loan” means any Revolving Loan, Term Loan, Swing Loan, any loan issued under
any Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Replacement Term Loans or Loans under any Replacement Revolving Facility.
“Loan Documents” means this Agreement, the Notes (if any), the Guaranty, and the
Collateral Documents.

22

--------------------------------------------------------------------------------




“Loan Parties” means the Borrower and each Guarantor.
“Master Investment Agreement” means the Master Investment Agreement dated March
27, 2009, among Fifth Third Bank, the Borrower, Holdco and Advent‑Kong Blocker
Corp., a Delaware corporation.
“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole, or (b) a material adverse effect
upon the rights and remedies of the Administrative Agent and the Lenders under
any Loan Document.
“Material Plan” is defined in Section 7.1(h) hereof.
“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of Holdco, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50.0 million.
“Material Subsidiary” shall mean and include (i) each Subsidiary that is a
Domestic Subsidiary, except any Subsidiary that is a Domestic Subsidiary and
does not have (together with its Subsidiaries) (a) at any time, Consolidated
Total Assets the book value of which constitutes more than 5.00% of the book
value of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries at such time or (b) net income in accordance with GAAP for any four
(4) consecutive fiscal quarters of the Borrower ending on or after December 31,
2012, that constitute more than 5.00% of the consolidated net income in
accordance with GAAP of the Borrower and its Restricted Subsidiaries during such
period and (ii) each Domestic Subsidiary that the Borrower has designated to the
Administrative Agent in writing as a Material Subsidiary.
“Maximum Rate” is defined in Section 10.18 hereof.
“Minimum Extension Condition” is defined in Section 2.15(b) hereof.
“MNPI” is defined in Section 10.10(h)(i).
“Moody’s” means Moody’s Investors Service, Inc.
“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of such prepayment event or issuance, as the case may
be, less (b) the sum of:
(i)    the Borrower’s good faith estimate of taxes paid or payable in connection
with any such prepayment event,
(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such prepayment
event and (y) retained by the Borrower (or any of its members or direct or
indirect parents) or any of the Restricted Subsidiaries, including, with respect
to Net Cash Proceeds from a Disposition, liabilities under any indemnification
obligations or purchase price adjustment associated with such

23

--------------------------------------------------------------------------------




Disposition and other liabilities associated with the asset disposed of and
retained by the Borrower or any of its Restricted Subsidiaries after such
Disposition, including pension and other post‑employment benefit liabilities and
liabilities related to environmental matters; provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
prepayment event occurring on the date of such reduction,
(iii)    the amount of any Indebtedness secured by a Lien permitted hereunder on
the assets that are the subject of such prepayment event that is repaid upon
consummation of such prepayment event, and
(iv)    reasonable and customary costs and fees payable in connection therewith.
“Non‑Cash Charges” means (a) any impairment charge or asset write‑off or
write‑down related to intangible assets (including goodwill), long‑lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non‑cash
losses from investments recorded using the equity method, (c) all Non‑Cash
Compensation Expenses, (d) the non‑cash impact of purchase accounting, and
(e) all other non‑cash charges (provided that, in each case, if any non‑cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period).
“Non‑Cash Compensation Expense” means any non‑cash expenses and costs that
result from the issuance of stock‑based awards, limited liability company or
partnership interest‑based awards and similar incentive‑based compensation
awards or arrangements.
“Non‑Consenting Lender” as defined in Section 8.5.
“Non-Debt Fund Affiliate” means any Affiliate of Holdco (including, without
limitation, Fifth Third Bank) other than (a) any Subsidiary of Holdco, (b) any
Debt Fund Affiliate and (c) any natural person.
“Note” and “Notes” means and includes the Revolving Notes, the Term Notes, the
Swing Note and any other promissory note evidencing the Loans.
“Notice of Intent to Cure” is defined in Section 7.6 hereof.
“NPC Acquisition” means the acquisition of NPC Group, Inc. pursuant to that
certain Agreement and Plan of Merger, dated September 15, 2010, among, inter
alia, the Borrower and NPC Group, Inc.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Restricted Subsidiaries arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.
“OID” is defined in Section 2.14(a) hereof.

24

--------------------------------------------------------------------------------




“Other Taxes” is defined in Section 10.4 hereof.
“Participant” is defined in Section 10.10(d) hereof.
“Participant Register” is defined in Section 10.10(d) hereof.
“Participating Interest” is defined in Section 2.3(d) hereof.
“Participating Lender” is defined in Section 2.3(d) hereof.
“Patriot Act” is defined in Section 5.21(b) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    after giving effect to the Acquisition, the Borrower is in compliance
with Section 6.13 hereof;
(b)    the Acquisition is not a Hostile Acquisition;
(c)    the Total Consideration for any acquired business that does not become a
Guarantor (or the assets of which are not acquired by the Borrower or a
Guarantor), when taken together with the Total Consideration for all such
acquired businesses acquired after the Closing Date, does not exceed (i) the
greater of $250.0 million and 7.00% of Consolidated Total Assets (measured as of
the date of such Acquisition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1) plus
(ii) the Available Amount at such time;
(d)    if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, the Borrower
shall have complied with the requirements of ARTICLE 4 hereof in connection
therewith; and
(e)    immediately prior to, and after giving effect to the Acquisition, (i) no
Event of Default under Section 7.1(a), (j) or (k) shall exist and (ii) at the
Borrower’s option either (A) if a Commitment Increase is being utilized, on the
date of execution of the related acquisition agreement, the Borrower and its
Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.22 by at least 0.25:1.0 each, recomputed as of
the last day of the most recently completed period for which financial
statements are available or (B) otherwise, the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 6.22 recomputed as of the last day of the most recently
completed period for which financial statements are available.

25

--------------------------------------------------------------------------------




“Permitted Investors” shall mean (a) the Existing Shareholders, their respective
limited partners and any Person making an investment in any direct or indirect
parent of the Borrower or its Subsidiaries concurrently with the Existing
Shareholders and (b) the members of management of any direct or indirect parent
of the Borrower and its Subsidiaries who are investors, directly or indirectly,
in the Borrower.
“Permitted Lien” is defined in Section 6.15 hereof.
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one (1)
employer makes contributions and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or under which a member of the Controlled Group (including the Borrower) is
reasonably expected to incur liability.
“Post‑Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post‑Acquisition Period, the pro forma increase
or decrease in Consolidated EBITDA pursuant to a Pro Forma Adjustment
Certificate of the Borrower, which pro forma increase or decrease shall be based
on the Borrower’s good faith projections and reasonable assumptions as a result
of (a) actions taken, prior to or during such Post‑Acquisition Period, for the
purposes of realizing reasonably identifiable and factually supportable cost
savings, or (b) any additional costs incurred prior to or during such
Post‑Acquisition Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post‑Acquisition Period or such costs are incurred prior
to or during such Post‑Acquisition Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated EBITDA, that such
cost savings will be realizable during the entirety of such period, or such
additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated EBITDA shall be
without duplication for cost savings or additional costs already included in
Consolidated EBITDA for such period. Notwithstanding the foregoing, any Pro
Forma Adjustment shall not exceed 7.50% of Consolidated EBITDA for any period.

26

--------------------------------------------------------------------------------




“Pro Forma Adjustment Certificate” means any certificate by the chief financial
officer of the Borrower or any other officer of the Borrower reasonably
acceptable to the Administrative Agent delivered pursuant to Section 6.1(h).
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof or in addition
thereto), the foregoing pro forma adjustments described in clause (a) above may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of the term “Pro
Forma Adjustment”.
“Pro Forma Financial Statements” is defined in Section 5.1(c) hereof.
“Prohibited Lender” means (a) those banks, financial institutions, other
institutional lenders or any other Person identified in writing to the Joint
Lead Arrangers on or prior to April 30, 2013; (b) Company Competitors; and (c)
Affiliates of any Person under clause (a) above that are specifically identified
to the Joint Lead Arrangers and the Lenders after April 30, 2013.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S‑8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.
“Quarterly Distributions” has the meaning assigned to such term in the Holdco
LLC Agreement; provided that for purposes of this Agreement, such amounts shall
be calculated with regard to any adjustments pursuant to any Code Section 754
election if (x) an Event of Default has

27

--------------------------------------------------------------------------------




occurred, is continuing or would result from any such Distribution and (y) (i)
the Termination Date has not  occurred, (ii) the Required Lenders have not
waived such Event of Default, and (iii) three (3) months have not passed since
the occurrence of the Event of Default.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Refinancing” shall mean the refinancing of that certain Existing Credit
Agreement.
“Refinancing Indebtedness” shall have the meaning assigned to such term under
Section 6.14(r) hereof.
“Register” is defined in Section 10.10(c) hereof.
“Regulatory Event” means, with respect to any Lender, that (i) the Federal
Deposit Insurance Corporation or any other Governmental Authority is appointed
as conservator or Receiver for such Lender; (ii) such Lender is considered in
“troubled condition” for the purposes of 12 U.S.C. § 1831i or any regulation
promulgated thereunder; (iii) such Lender qualifies as “Undercapitalized,”
“Significantly Undercapitalized,” or “Critically Undercapitalized” as those
terms are defined in 12 C.F.R. § 208.43; or (iv) such Lender becomes subject to
any formal or informal regulatory action requiring the Lender to materially
improve its capital, liquidity or safety and soundness.
“Reimbursement Obligations” is defined in Section 2.3(c) hereof.
“Rejecting Lender” as defined in Section 2.8(c)(v) hereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.
“Replaced Revolving Facility” is defined in Section 10.11(d).
“Replaced Term Loans” is defined in Section 10.11(d).
“Replacement Revolving Facility” is defined in Section 10.11(d).
“Replacement Term Loans” is defined in Section 10.11(d).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC
Regulation Section 4043.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50.00% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of,

28

--------------------------------------------------------------------------------




and the portion of the outstanding Loans, interests in Letters of Credit and
Unused Revolving Credit Commitments held or deemed held by, any Defaulting
Lender shall, so long as such Lender is a Defaulting Lender, be excluded for
purposes of making a determination of Required Lenders.
“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“Eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non‑United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “Eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.
“Restricted Amount” is defined in Section 2.8(c)(iv).
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased or otherwise modified at any
time or from time to time pursuant to the terms hereof. The Borrower and the
Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $250.0 million on the date hereof.
“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.
“Revolving Credit Termination Date” means May 15, 2018 or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Sections 2.10, 7.2 or 7.3 hereof.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of L/C Issuer, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding

29

--------------------------------------------------------------------------------




principal amount of all Swing Loans (net of any participations therein by other
Lenders), and (e) the aggregate amount of all participations therein by that
Lender in any outstanding Swing Loans.
“Revolving Facility” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.11 hereof.
“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 2.12(d) hereof.
“S&P” means Standard & Poor’s Financial Services LLC.
“Secured Parties” has the meaning assigned to that term in the Security
Agreement.
“Security Agreement” means that certain Security Agreement, substantially in the
form of Exhibit J, dated the date hereof by and between the Loan Parties party
thereto and the Collateral Agent, as the same may be amended, modified,
supplemented, restated or amended and restated from time to time.
“Share Repurchase” has the meaning assigned to that term in the definition of
Transactions.
“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 3.2(a)(vii) hereof, substantially in the form of Exhibit E to this
Agreement.
“Specified Transaction” means, with respect to any period, (a) the Transactions,
(b)  any Permitted Acquisition or the making of other investment pursuant to
which all or substantially all of the assets or stock of a Person (or any line
of business or division thereof) are acquired, (c) the disposition of all or
substantially all of the assets or stock of a Subsidiary (or any line of
business or division thereof) or (d) other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.
“Swap Obligation” has the meaning assigned to that term in the definition of
Excluded Swap Obligation.
“Swing Line” means the credit facility for making one (1) or more Swing Loans
described in Section 2.11 hereof.
“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Loans pursuant to Section
2.11 hereof.
“Swing Line Lender” means JPMorgan Chase Bank, N.A.

30

--------------------------------------------------------------------------------




“Swing Line Sublimit” means $75.0 million, as reduced pursuant to the terms
hereof.
“Swing Loan” and “Swing Loans” each is defined in Section 2.11(a) hereof.
“Swing Note” is defined in Section 2.12(d) hereof.
“Syndication Agent” is defined in the introductory paragraph of this Agreement.
“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
the date hereof, by and between Vantiv and each of Fifth Third Bank, FTPS
Partners, LLC, JPDN Enterprises LLC, and certain investment fund affiliates of
Advent International Corporation that are stockholder of Vantiv, as such
agreements may be assigned and amended from time to time in accordance with
their terms.
“Term Commitment Increase” is defined in Section 2.14(a) hereof.
“Term Facility” means the credit facility for the Term Loans described in
Section 2.1 hereof.
“Term Lender” means any Lender holding all or a portion of the Term Facility.
“Term Loan” is defined in Section 2.1 hereof.
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make Term Loans hereunder in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof, as the same may be reduced pursuant to Section 2.10. The
Borrower and the Lenders acknowledge and agree that the Term Loan Commitments of
the Lenders aggregate $1,850.0 million as of the date hereof.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided that, at any time prior to the making of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
“Term Note” is defined in Section 2.12(d) hereof.
“Term Termination Date” is defined in Section 2.7(a) hereof.
“Termination Date” is defined in the lead-in to Article 6 hereof.
“Total Consideration” means the total amount (but without duplication) of (a)
cash paid in connection with any Acquisition, plus (b) Indebtedness for borrowed
money payable to the seller in connection with such Acquisition, plus (c) the
fair market value of any equity securities, including any warrants or options
therefor, delivered to the seller in connection with any Acquisition, plus (d)
the amount of Indebtedness assumed in connection with any Acquisition.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) (to the
extent, in the case of clause (e), that such obligations are funded obligations)
of such definition of the Borrower and its Restricted Subsidiaries as determined
on a consolidated basis in accordance with GAAP.

31

--------------------------------------------------------------------------------




“tranche” is defined in Section 2.15(a) hereof.
“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions.
“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents, (b) the Refinancing and the termination
of the Hedging Obligations entered into in connection with the Existing Credit
Agreement, (c) the completion of the repurchase of $400.0 million of Vantiv’s
common Equity Interests (the “Share Repurchase”) and (d) the payment of the
Transaction Expenses.
“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Closing
Date and (b) any Subsidiary of an Unrestricted Subsidiary.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall not be deemed to reduce the Unused
Revolving Credit Commitment of the Lenders for purposes of computing the
Commitment Fee under Section 2.13(a) hereof.
“Vantiv” means Vantiv Inc., a Delaware corporation.
“Voting Stock” of any Person means capital stock or other Equity Interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other Equity
Interests having such power only by reason of the happening of a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:
(a)    sum of the products of the number of years from the date of determination
to the date of each successive scheduled principal payment of such Indebtedness
multiplied by the amount of such payment; by
(b)    sum of all such payments.

32

--------------------------------------------------------------------------------




“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly‑owned Subsidiaries at such time.
Section 1.2    Interpretation. The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof,”
“herein,” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York
City, New York time unless otherwise specifically provided. Where the character
or amount of any asset or liability or item of income or expense is required to
be determined or any consolidation or other accounting computation is required
to be made for the purposes of this Agreement, it shall be done in accordance
with GAAP, (a) except as otherwise provided herein in the definition of “Capital
Lease” and (b) without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities by the Borrower or any Subsidiary
at “fair value,” as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Account Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. All terms
that are used in this Agreement which are defined in the UCC of the State of
New York shall have the same meanings herein as such terms are defined in the
New York UCC, unless this Agreement shall otherwise specifically provide.


Section 1.3    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.1 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 1.3, financial covenants (and all related defined
terms) shall be computed and determined in accordance with GAAP in effect prior
to such change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
covenant hereunder nor out of compliance with any covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
ARTICLE 2.    The Loan Facilities.
Section 2.1    The Term Loans. Subject to the terms and conditions set forth
herein, each Term Lender agrees, severally and not jointly, to and shall make a
term loan (each individually a “Term Loan”

33

--------------------------------------------------------------------------------




and, collectively, the “Term Loans”) in Dollars to the Borrower on the Closing
Date in a principal amount not to exceed such Term Lender’s Term Loan
Commitment.
Section 2.2    Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Lender severally and not jointly agrees, subject to the
terms and conditions hereof, to make revolving loans (each individually a
“Revolving Loan” and, collectively, the “Revolving Loans”) in Dollars to the
Borrower from time to time up to the amount of such Lender’s Revolving Credit
Commitment in effect at such time; provided, however, that the sum of the
aggregate principal amount of Revolving Loans, Swing Loans and L/C Obligations
at any time outstanding shall not exceed the sum of the total Revolving Credit
Commitments in effect at such time. Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages. As provided in Section 2.5(a), and subject to the terms hereof, the
Borrower may elect that each Borrowing of Revolving Loans be either Base Rate
Loans or Eurodollar Loans. Revolving Loans may be repaid and reborrowed before
the Revolving Credit Termination Date, subject to the terms and conditions
hereof.
Section 2.3    Letters of Credit
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue standby letters of credit (each a
“Letter of Credit”) for the Borrower’s and its Subsidiaries’ account in an
aggregate undrawn face amount up to the L/C Sublimit; provided, however, that
the sum of the Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the sum of all Revolving Credit Commitments in
effect at such time. Each Lender shall be obligated to reimburse the L/C Issuer
for such Lender’s Revolver Percentage of the amount of each drawing under a
Letter of Credit and, accordingly, each Letter of Credit shall constitute usage
of the Revolving Credit Commitment of each Lender pro rata in an amount equal to
its Revolver Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one (1) or more
Letters of Credit in Dollars, in form and substance acceptable to the L/C
Issuer, with expiration dates no later than the earlier of (i) 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) or (ii) five (5) days prior to the Revolving
Credit Termination Date, in an aggregate face amount as requested by the
Borrower subject to the limitations set forth in clause (a) of this Section 2.3,
upon the receipt of a duly executed application for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”); provided that any Letter of Credit
with a 12-month tenor may provide for the renewal thereof for additional
12-month periods (which shall in no event extend beyond the date referred to in
clause (ii) above). Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.13(b) hereof, and (ii) if the L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit as
required pursuant to clause (c) of this Section 2.3, the Borrower’s obligation
to reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at a rate per
annum equal to the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). Without limiting the
foregoing, the L/C Issuer’s obligation to issue a Letter of Credit or increase
the amount of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.3).

34

--------------------------------------------------------------------------------




(c)    The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be paid by no later than 2:00 p.m. on the date which each
drawing is to be paid if the Borrower has been informed of such drawing by the
L/C Issuer on or before 11:30 a.m. on the date when such drawing is to be paid
or, if notice of such drawing is given to the Borrower after 11:30 a.m.
reimbursement shall be made on the next Business Day following the date when
such drawing is to be paid, by the end of such day, in all instances in
immediately available funds at the Administrative Agent’s principal office in
New York, New York or such other office as the Administrative Agent may
designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds. If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below. In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrower agrees that, notwithstanding any provision of any
Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the Applications,
under all circumstances whatsoever, and irrespective of any claim or defense
that the Borrower may otherwise have against the Administrative Agent, the L/C
Issuer or any Lender, including without limitation (i) any lack of validity or
enforceability of any Loan Document; (ii) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Loan Document;
(iii) the existence of any claim of set‑off the Borrower may have at any time
against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuer, any Lender
or any other Person, whether in connection with this Agreement, another Loan
Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(v) payment by the Administrative Agent or a L/C Issuer under a Letter of Credit
against presentation to the Administrative Agent or a L/C Issuer of a draft or
certificate that does not comply with the terms of the Letter of Credit,
provided that the Administrative Agent’s or L/C Issuer’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or L/C Issuer; or (vi) any other act or omission to act or
delay of any kind by the Administrative Agent or a L/C Issuer, any Lender or any
other Person or any other event or circumstance whatsoever that might, but for
the provisions of this Section 2.3(c), constitute a legal or equitable discharge
of the Borrower’s obligations hereunder or under an Application.
(d)    The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer) severally and not jointly agrees to purchase from the L/C Issuer,
and the L/C Issuer hereby agrees to sell to each such Lender (a “Participating
Lender”), an undivided participating interest (a “Participating Interest”) to
the extent of its Revolver Percentage in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer. Upon Borrower’s failure
to pay any Reimbursement Obligation on the date and at the time required, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 12:00 noon, or not later than
12:00 noon the following Business Day, if such certificate is received after
such time, pay to the Administrative Agent for the account of the L/C Issuer an
amount equal to such Participating Lender’s Revolver Percentage of such unpaid
Reimbursement Obligation together with interest on such amount accrued from the
date the L/C Issuer made the related payment to the date of such

35

--------------------------------------------------------------------------------




payment by such Participating Lender at a rate per annum equal to: (i) from the
date the L/C Issuer made the related payment to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Participating Lender to the date such payment
is made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall, after making its appropriate payment, be
entitled to receive its Revolver Percentage of each payment received in respect
of the relevant Reimbursement Obligation and of interest paid thereon, with the
L/C Issuer retaining its Revolver Percentage thereof as a Lender hereunder.
The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set‑off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section 2.3 shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
(f)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent (or such lesser notice as the Administrative Agent and the L/C Issuer may
agree in their sole discretion) of each request for the issuance of a Letter of
Credit, each such notice to be accompanied by a properly completed and executed
Application for the requested Letter of Credit and, in the case of an extension
or amendment or an increase in the amount of a Letter of Credit, a written
request therefor, in a form acceptable to the Administrative Agent and the L/C
Issuer, in each case, together with the fees called for by this Agreement. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of a Letter of Credit.
(g)    Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of the
Agreement shall control.
(h)    Existing Letters of Credit. Letters of credit outstanding under the
Existing Credit Agreement on the Closing Date shall be deemed issued under the
Revolving Facility to the extent the applicable letter of credit issuer under
such facility is an L/C Issuer under the Revolving Facility.
(i)    Replacement of L/C Issuer. An L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.13(b).
From and after the effective date of any such replacement,

36

--------------------------------------------------------------------------------




(i) the successor L/C Issuer shall have all the rights and obligations of the
replaced L/C Issuer under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “L/C Issuer” shall be
deemed to refer to such successor or to any previous L/C Issuer, or to such
successor and all previous L/C Issuers, as the context shall require. After the
replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of such
L/C Issuer under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
(j)    Additional L/C Issuers. From time to time, the Borrower may by notice to
the Administrative Agent designate additional Lenders as an L/C Issuer each of
which agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent. Each such additional L/C Issuer shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an L/C Issuer hereunder for all purposes.
(k)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one (1) or more
other tranches of Revolving Credit Commitments in respect of which the maturity
date shall not have occurred are then in effect, (x) the outstanding Revolving
Loans shall be repaid pursuant to Section 2.7(b) on such maturity date to the
extent and in an amount sufficient to permit the reallocation of the Letter of
Credit Usage relating to the outstanding Letters of Credit contemplated by
clause (y) below and (y) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Lenders to
purchase participations therein and to make payments in respect thereof pursuant
to Section 2.3(d)) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate principal amount of the
Revolving Credit Commitments in respect of such non-terminating tranches at such
time (it being understood that (1) the participations therein of Lenders under
the maturing tranche shall be correspondingly released and (2) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), but without
limiting the obligations with respect thereto, the Borrower shall provide an L/C
Backstop with respect to any such Letter of Credit in a manner reasonably
satisfactory to the applicable L/C Issuer. If, for any reason, such L/C Backstop
is not provided or the reallocation does not occur, the Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in the Letters of Credit; provided that, notwithstanding anything to
the contrary contained herein, upon any subsequent repayment of the Revolving
Loans, the reallocation set forth in clause (i) shall automatically and
concurrently occur to the extent of such repayment (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the L/C Sublimit under any tranche
of Revolving Credit Commitments that has not so then matured shall be as agreed
with such Lenders; provided that in no event shall such sublimit be less than
the sum of (x) the Letter of Credit Usage with respect to the Lenders under such
extended tranche immediately prior to such maturity date and (y) the face amount
of the Letters of Credit reallocated to such tranche of Revolving Credit
Commitments pursuant to clause (i) of the second preceding sentence above
(assuming Revolving Loans are repaid in accordance with clause (i)(x)).

37

--------------------------------------------------------------------------------




Section 2.4    Applicable Interest Rates.
(a)    Term Base Rate Loans. Each Term Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
365 or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on the last Business
Day of each March, June, September and December and at maturity (whether by
acceleration or otherwise).
(b)    Term Eurodollar Loans. Each Term Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise), and, if the applicable Interest
Period is longer than three (3) months, on each day occurring every three (3)
months after the commencement of such Interest Period.
(c)    Revolving Base Rate Loans. Each Revolving Loan that is a Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or created
by conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on the last Business
Day of each March, June, September and December and at maturity (whether by
acceleration or otherwise).
(d)    Revolving Eurodollar Loans. Each Revolving Loan that is a Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable in arrears on the last day of the Interest Period and at
maturity (whether by acceleration or otherwise), and, if the applicable Interest
Period is longer than three (3) months, on each day occurring every three (3)
months after the commencement of such Interest Period.
(e)    Default Rate. While any Event of Default under Section 7.1(a) with
respect to the late payment of principal or interest or Section 7.1(j) or (k)
exists or after acceleration, the Borrower shall pay interest (after as well as
before entry of judgment thereon to the extent permitted by law) on the overdue
amounts of all Loans, Reimbursement Obligations, interest or other amounts owing
hereunder by it at a rate per annum equal to 2.00% per annum plus (i) in the
case of Loans, the interest rate otherwise applicable thereto and (ii)
otherwise, the Base Rate then in effect. While any Event of Default exists or
after acceleration, interest shall be paid on demand of the Administrative Agent
at the request or with the consent of the Required Lenders.
(f)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Revolving Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

38

--------------------------------------------------------------------------------




Section 2.5    Manner of Borrowing Loans and Designating Applicable Interest
Rates.
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon: (i) at least three (3)
Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Loans that are Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Loans that are Base Rate
Loans. The Loans included in each Borrowing of Loans shall bear interest
initially at the type of rate specified in such notice. Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing of Loans or, subject to Section 2.6 hereof, a portion
thereof, as follows: (i) if such Borrowing of Loans is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing of Loans is
of Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing of Loans to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Loans that are Eurodollar Loans for an additional Interest Period
or of the conversion of part or all of a Borrowing of Loans that are Base Rate
Loans into Eurodollar Loans must be given by no later than 12:00 noon at least
three (3) Business Days before the date of the requested continuation or
conversion. All notices concerning the advance, continuation or conversion of a
Borrowing of Loans shall specify the date of the requested advance, continuation
or conversion of a Borrowing of Loans (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans (Base Rate Loans or Eurodollar Loans) to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. If no Interest Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation
(the Borrower hereby indemnifies the Administrative Agent from any liability or
loss ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.
(c)    Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Base Rate Borrowing. In the event the Borrower
fails to give notice pursuant to Section 2.5(a) of a Borrowing of Loans equal to
the amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 1:00 p.m. on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation

39

--------------------------------------------------------------------------------




through funds not borrowed under this Agreement, the Borrower shall be deemed to
have requested a Borrowing of Loans that are Base Rate Loans (or, at the option
of the Administrative Agent, under the Swing Line) on such day in the amount of
the Reimbursement Obligation then due, which Borrowing, if otherwise available
hereunder, shall be applied to pay the Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 2:00 p.m. on the date of any
requested advance of a new Borrowing of Loans, subject to ARTICLE 3 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of each new Borrowing of Loans to an account designated by the Borrower
in the applicable notice of borrowing.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) the date on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of, for each such day, (x) the Federal Funds Rate and (y)
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non‑payment and (ii) from the date two (2)
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate in effect for each such day.
If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
Section 2.6    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the applicable Facility shall be in
an amount not less than $1.0 million or such greater amount that is an integral
multiple of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued
or converted under the applicable Facility shall be in an amount equal to $1.0
million or such greater amount that is an integral multiple of $1.0 million.
Without the Administrative Agent’s consent, there shall not be more than five
(5) Borrowings of Eurodollar Loans outstanding at any one time.
Section 2.7    Maturity of Loans.
(a)    Scheduled Payments of Term Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term Loans in installments on the last
Business Day of each March, June, September and December in each year,
commencing with the calendar quarter ending September 30, 2013, in an aggregate
amount equal to (i) for the first eight (8) full fiscal quarters following the
Closing Date, 1.25% of the aggregate principal amount of the Term Loans made on
the Closing Date; (ii) for the ninth (9th)

40

--------------------------------------------------------------------------------




through the sixteenth (16th) full fiscal quarters following the Closing Date,
1.875% of the aggregate principal amount of the Term Loans made on the Closing
Date; and (iii) for the seventeenth (17th) through the twentieth (20th) full
fiscal quarters following the Closing Date, 2.50% of the aggregate principal
amount of the Term Loans made on the Closing Date, in each case per fiscal
quarter (which payments in each case shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.8(a), Section 2.8(c) and Section 2.8(e), as applicable); it being
further agreed that a final payment comprised of all principal and interest not
sooner paid on the Term Loans, shall be due and payable on May 15, 2018, the
final maturity thereof (the “Term Termination Date”).
(b)    Revolving Loans. Each Revolving Loan, both for principal and interest,
shall mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.
Section 2.8    Prepayments.
(a)    Voluntary Prepayments of Term Loans. The Borrower may, at its option,
upon notice as herein provided, prepay without premium or penalty (except as set
forth in Section 8.1 below) at any time all, or from time to time any part of,
the Term Loans in a minimum aggregate amount of $5.0 million or such greater
amount that is an integral multiple of $1.0 million or, if less, the entire
principal amount thereof then outstanding. The amount of each such optional
prepayment shall be applied as directed by the Borrower. The Borrower will give
the Administrative Agent written notice (or telephone notice promptly confirmed
by written notice) of each optional prepayment under this Section 2.8(a) prior
to 12:00 noon (New York time) at least one (1) Business Day in the case of Base
Rate Loans and three (3) Business Days in the case of Eurodollar Loans prior to
the date fixed for such prepayment (which notice may be revoked at the
Borrower’s option). Each such notice shall specify the date of such prepayment
(which shall be a Business Day), the principal amount of such Term Loans to be
prepaid and the interest to be paid on the prepayment date with respect to such
principal amount being repaid. Any prepayments made pursuant to this Section
2.8(a) shall be applied against the remaining scheduled installments of
principal due in respect of such Term Loans in the manner specified by the
Borrower or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity and may not be reborrowed.
(b)    Voluntary Prepayments of Revolving Loans and Swing Loans. The Borrower
may prepay without premium or penalty (except as set forth in Section 8.1 below)
and in whole or in part any Borrowing of (i) Revolving Loans that are Eurodollar
Loans at any time upon at least three (3) Business Days prior notice by the
Borrower to the Administrative Agent, (ii) Revolving Loans that are Base Rate
Loans at any time upon at least one (1) Business Day’s prior notice by the
Borrower to the Administrative Agent (in the case of each of clauses (i) and
(ii), such notice must be in writing (or telephone notice promptly confirmed by
written notice) and received by the Administrative Agent prior to 2:00 p.m. (New
York time) on such date) or (iii) Swing Loans at any time without prior notice,
in each case, such prepayment to be made by the payment of the principal amount
to be prepaid and, in the case of any Eurodollar Loans, accrued interest thereon
to the date fixed for prepayment plus any amounts due the Lenders under Section
8.1; provided, however, that the Borrower may not partially repay a Borrowing
(other than a Borrowing of Swing Loans) (i) if such Borrowing is of Base Rate
Loans, in a principal amount less than $0.5 million, and (ii) if such Borrowing
is of Eurodollar Loans, in a principal amount less than $1.0 million, except, in
each case, in such lesser amount of the entire principal amount thereof then
outstanding.
(c)    Mandatory Prepayments.
(i)    If the Borrower or any Restricted Subsidiary shall at any time or from
time to time incur any Indebtedness (other than with respect to any Indebtedness
permitted to be incurred

41

--------------------------------------------------------------------------------




pursuant to Section 6.14 (other than Refinancing Indebtedness in respect of the
Term Loans)), then (x) the Borrower shall promptly notify the Administrative
Agent of such Indebtedness (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Restricted Subsidiary in respect
thereof) and (y) promptly upon receipt by the Borrower or the Restricted
Subsidiary of the Net Cash Proceeds from the incurrence of such Indebtedness,
the Borrower shall prepay the Obligations in an aggregate amount equal to
100.00% of the amount of all such Net Cash Proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses. The amount of each such
prepayment shall be applied to the outstanding Term Loans, pro rata, until paid
in full.
(ii)    If the Borrower or any Restricted Subsidiary shall at any time or from
time to time make a Disposition or shall suffer an Event of Loss resulting in
Net Cash Proceeds in excess of $5.0 million in a single transaction or in a
series of related transactions or $10.0 million in the aggregate for all such
Dispositions or Events of Loss during such fiscal year, then (x) the Borrower
shall promptly notify the Administrative Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Cash Proceeds to be received by
the Borrower or such Restricted Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Restricted Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100.00% of the amount of all
such Net Cash Proceeds in excess of the amount specified above; provided that,
in the case of each Disposition and Event of Loss, if the Borrower states in its
notice of such event that the Borrower or the applicable Restricted Subsidiary
intends to invest or reinvest, as applicable, within one (1) year of the
applicable Disposition or receipt of Net Cash Proceeds from an Event of Loss,
the Net Cash Proceeds thereof (A) in fixed or capital assets used or useful in
the business of the Borrower or its Restricted Subsidiaries or (B) to finance
Permitted Acquisitions and investments in third party companies or businesses
permitted pursuant to Section 6.17, then so long as no Event of Default then
exists, the Borrower shall not be required to make a mandatory prepayment under
this Section in respect of such Net Cash Proceeds to the extent such Net Cash
Proceeds are actually invested or reinvested within such one-year period, or the
Borrower or a Restricted Subsidiary has entered into a binding contract to so
invest or reinvest such Net Cash Proceeds during such one-year period and such
Net Cash Proceeds are so reinvested within 180 days after the expiration of such
one-year period; provided, however, that if any Net Cash Proceeds have not been
so invested or reinvested prior to the expiration of the applicable period, the
Borrower shall promptly prepay the Obligations in the amount of such Net Cash
Proceeds in excess of the amount specified above not so invested or reinvested.
The amount of each such prepayment shall be applied to the outstanding Term
Loans pro rata, until paid in full.  
(iii)    The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and Swing Loans
and, if necessary after such Revolving Loans and Swing Loans have been repaid in
full, replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the L/C Issuer) outstanding Letters of
Credit by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.
(iv)    Notwithstanding any provision under this Section 2.8(c) to the contrary,
(A) any amounts that would otherwise required to be paid by the Borrowers
pursuant to Section 2.8(c)(i) or (ii) above shall not be required to be so
prepaid to the extent any such Disposition is consummated by a Foreign
Subsidiary, such Net Cash Proceeds in respect of any Event of Loss are

42

--------------------------------------------------------------------------------




received by a Foreign Subsidiary or such Indebtedness is incurred by a Foreign
Subsidiary, for so long as the applicable prepayment would be prohibited under
Applicable Laws and (B) if the Borrower and the Restricted Subsidiaries
determine in good faith that the upstreaming or transferring as a dividend of
any amounts required to mandatorily prepay the Loans pursuant to Section
2.8(c)(i) or (ii) above would result in an additional current tax liability
(such amount, a “Restricted Amount”), as reasonably determined by the Borrower,
the amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.8(c)(i) or (ii), as applicable, shall be reduced by the Restricted
Amount until such time as it may upstream or transfer such Restricted Amount
without incurring such additional current tax liability.
(v)    Notwithstanding the foregoing, each Term Lender shall have the right to
reject its Term Loan Percentage of any mandatory prepayment of the Term Loans
pursuant to Section 2.8(c)(i) and (ii) above (each such Lender, a “Rejecting
Lender”), in which case the amounts so rejected may be retained by the Borrower.
(vi)    Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans, Swing
Loans or Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Lenders under Section 8.1. Mandatory
prepayments of the Term Loans shall be applied to the installments thereof in
the direct order of maturity other than with respect to that portion of any
installment held by a Rejecting Lender. Each prefunding of L/C Obligations that
the Borrower chooses to make to the Administrative Agent as a result of the
application of Section 2.8(c)(iii) above by the deposit of cash or Cash
Equivalents with the Administrative Agent shall be made in accordance with
Section 7.4.
(d)    Defaulting Lenders. Until such time as the Default Excess (as defined
below) with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.
(e)    The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment shall be applied to the
remaining amortization payments on the Term Loans in the manner specified by the
Borrower or, if not so specified on or prior to the date of such optional
prepayment, in the direct order of maturity.

43

--------------------------------------------------------------------------------




Section 2.9    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the office of the Administrative Agent
in New York, New York (or such other location as the Administrative Agent may
designate to the Borrower in writing) for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in Dollars, in immediately available funds at the place
of payment, in each case without set‑off or counterclaim, except as provided in
Section 10.1. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.
Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders after the occurrence and during the
continuation of an Event of Default, all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders, shall be remitted
to the Administrative Agent and distributed as follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);
(b)    second, to the payment of principal and interest on the Swing Loans until
paid in full;
(c)    third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(d)    fourth, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit, to
the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the L/C Issuer), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and, in the case of Hedging Liability, their Affiliates, to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;
(e)    fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer Liability, Deposit Account Liability and Data

44

--------------------------------------------------------------------------------




Processing Obligations) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and
(f)    sixth, to the Borrower or whoever else may be lawfully entitled thereto.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
Section 2.10    Commitment Terminations. The Term Loan Commitments shall
automatically terminate upon the making of the Term Loans on the Closing Date.
The Borrower shall have the right at any time and from time to time, upon three
(3) Business Days prior written notice to the Administrative Agent, to terminate
the Revolving Credit Commitments in whole or in part, any partial termination to
be (i) in an amount not less than $1.0 million or any greater amount that is an
integral multiple of $0.1 million and (ii) allocated ratably among the Lenders
in proportion to their respective Revolver Percentages, provided that the
Revolving Credit Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and of
L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount. Any termination of the Revolving Credit Commitments below the
Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Revolving Credit Commitments. Any termination of the
Revolving Credit Commitments pursuant to this Section 2.10 may not be
reinstated.
Section 2.11    Swing Loans.
(a)    Generally. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the Swing Line Lender agrees to make loans in Dollars to the
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit; provided, however, that the sum of the Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the sum
of all Revolving Credit Commitments in effect at such time. The Swing Loans may
be availed of by the Borrower from time to time and borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date and each Swing Loan not sooner repaid shall mature and be due
and payable by the Borrower on such date. Each Swing Loan shall be in a minimum
amount of $0.25 million or such greater amount which is an integral multiple of
$0.1 million.
(b)    Interest on Swing Loans. Each Swing Loan shall bear interest until repaid
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin (computed on the basis of a year of 365
or 366 days, as the case may be, for the actual number of days elapsed).
Interest on each Swing Loan shall be due and payable in arrears on the last
Business Day of each of March, June, September and December and on the Revolving
Credit Termination Date.
(c)    Requests for Swing Loans. The Borrower shall give the Swing Line Lender
prior notice (which may be written or oral), no later than 12:00 p.m. on the
date upon which the Borrower requests that any Swing Loan be made or such later
time as may be acceptable to the Swing Line Lender, in its reasonable
discretion, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. Subject to the terms and conditions hereof, the proceeds of
such Swing Loan shall be made available to the Borrower by wire transfer to an
account designated by the Borrower.
(d)    Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (which the Borrower
hereby irrevocably authorizes the Swing Line

45

--------------------------------------------------------------------------------




Lender to act on its behalf for such purpose) and with notice to the Borrower,
request each Lender to make a Revolving Loan in the form of a Base Rate Loan in
an amount equal to such Lender’s Revolver Percentage of the amount of the Swing
Loans outstanding on the date such notice is given. Unless an Event of Default
described in Section 7.1(j) or 7.1(k) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the Swing Line
Lender, in immediately available funds, at the Swing Line Lender’s principal
office in New York, New York, before 1:00 p.m. on the Business Day following the
day such notice is given. The proceeds of such Borrowing of Revolving Loans
shall be immediately applied to repay the outstanding Swing Loans.
(e)    Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.11(d) above (because an Event of Default described in Section 7.1(j) or (k)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the Swing Line
Lender, purchase from the Swing Line Lender an undivided participating interest
in the outstanding Swing Loans in an amount equal to its Revolver Percentage of
the aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans; provided that the foregoing purchases shall be deemed made
hereunder without any further action by such Lender or the Swing Line Lender.
Each Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
shall not be subject to any set‑off, counterclaim or defense to payment which
any Lender may have or have had against the Borrower, any other Lender or any
other Person whatever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Credit Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding or reduction whatsoever.
(f)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Loans and any
reallocation of Participating Interests as contemplated in Section 2.3(k)),
there shall exist sufficient unutilized Extended Revolving Credit Commitments so
that the respective outstanding Swing Loans could be incurred pursuant to the
Extended Revolving Credit Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swing Loans and the same shall be deemed
to have been incurred solely pursuant to the relevant Extended Revolving Credit
Commitments, and such Swing Loans shall not be so required to be repaid in full
on such earliest maturity date.
Section 2.12    Evidence of Indebtedness. (a)     Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, with respect to Revolving
Loans, the type thereof and, with respect to Eurodollar Loans and Swing Loans,
the Interest Period with respect thereto, (ii) the amount of any principal

46

--------------------------------------------------------------------------------




or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit  D‑1 (in the case of its Term Loan and referred
to herein as a “Term Note”), D-2 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), D‑3 (in the case of its Swing Loans
and referred to herein as a “Swing Note”), as applicable (the Term Notes,
Revolving Notes and Swing Note being hereinafter referred to collectively as the
“Notes” and individually as a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender in the
amount of such Lender’s Percentage of the Term Loan, Revolving Credit
Commitment, or Swing Line Sublimit, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 10.10) be represented by one
(1) or more Notes payable to the payee named therein or any assignee pursuant to
Section 10.10, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.
Section 2.13    Fees.
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit Commitments
(the “Commitment Fee”); provided, however, that no Commitment Fee shall accrue
to the Unused Revolving Credit Commitment of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. Such Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September, and December in each year (commencing on the
first such date occurring after the date hereof) and on the Revolving Credit
Termination Date, unless the Revolving Credit Commitments are terminated in
whole on an earlier date, in which event the Commitment Fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.
(b)    Letter of Credit Fees. Quarterly in arrears, on the last day of each
March, June, September, and December, commencing on the first such date
occurring after the date hereof, and on the Revolving Credit Termination Date,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
each outstanding Letter of Credit. Quarterly in arrears, on the last day of each
March, June, September, and December, commencing on the first such date
occurring after the date hereof, and on the Revolving Credit Termination Date,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders according to their Revolver Percentages, a letter of credit fee at a
rate per annum equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility (computed on the basis of a year
of 360 days and the actual number of days elapsed) during each day of such
quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter; provided that while any Event of Default under
Section 7.1(a) with respect to the late payment of principal or interest or
Section 7.1(j) or Section 7.1(k) exists or

47

--------------------------------------------------------------------------------




after acceleration, such rate with respect to overdue fees shall increase by
2.00% over the rate otherwise payable and such fee shall be paid on demand of
the Administrative Agent at the request or with the consent of the Required
Lenders; provided further that no letter of credit fee shall accrue to the
Revolver Percentage of a Defaulting Lender, or be payable for the benefit of
such Lender, so long as such Lender shall be a Defaulting Lender. In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard drawing, negotiation, amendment, transfer and other administrative fees
for each Letter of Credit. Such standard fees referred to in the preceding
sentence may be established by the L/C Issuer from time to time.
Section 2.14    Incremental Credit Extensions.
(a)    At any time and from time to time after the Closing Date, subject to the
terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), pursuant to an Incremental
Amendment (“Incremental Amendment”) request to effect (i) one (1) or more
additional tranches of term loans hereunder or increases in the aggregate amount
of the Term Loans (each such increase, a “Term Commitment Increase”) from one
(1) or more Additional Term Lenders or (ii) up to two (2) additional revolving
credit facilities (each such additional facility, an “Incremental Revolving
Credit Facility”) or increases in the aggregate amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and
together with any Term Commitment Increase, any Incremental Term Loan and any
Incremental Revolving Credit Facility, a “Commitment Increase”) from Additional
Revolving Lenders; provided that, at the time of each such request and upon the
effectiveness of each Incremental Amendment, (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom (provided that
the standard shall be no Event of Default under Section 7.1(a), (j) or (k) for
Commitment Increases incurred pursuant to a Permitted Acquisition or
Investment), (B) each of the representations and warranties set forth herein and
in the other Loan Documents shall be true and correct in all material respects
(or all respects to the extent otherwise qualified by a materiality threshold)
as of such date, except to the extent the same expressly relate to an earlier
date; provided that in the case of Permitted Acquisitions or Investments, such
representations and warranties may be limited to customary “SunGard” specified
representations and warranties, (C) at the Borrower’s option either (x) except
as otherwise agreed by the Additional Lenders providing the relevant Commitment
Increase, the Borrower shall be in compliance on a Pro Forma Basis with the
covenants contained in Section 6.22 by at least 0.25:1.0 each recomputed as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available (and assuming full utilization of the
Revolving Credit Commitment) or (y) if clause (x) is not applicable, the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Section 6.22 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available (and assuming full utilization of the Revolving Credit Commitment),
(D) each Incremental Term Facility shall have a final maturity date no earlier
than the Term Termination Date, (E) the Weighted Average Life to Maturity of the
Incremental Term Loans shall not be shorter than the Weighted Average Life to
Maturity of the Term Loans, (F) the Incremental Revolving Loans will mature no
earlier than, and will require no scheduled amortization or mandatory commitment
reduction prior to, the Revolving Credit Termination Date and all other terms of
any such Incremental Facility (except as set forth in the foregoing clauses)
shall be substantially identical to the Revolving Facility or otherwise
reasonably acceptable to the Administrative Agent, (G) to the extent the terms
of any Incremental Term Loans are different from the terms applicable to the
Term Facility (except with respect to pricing and to the extent permitted by the
foregoing clauses), as applicable, such terms shall be reasonably satisfactory
to the Administrative Agent, (H) all Incremental Facilities shall rank pari
passu or junior in right of payment and right of security in respect of the
Collateral with the Term Loans and the Revolving Loans or may be unsecured;
provided that to the extent any such Incremental Facilities are subordinated in
right of payment or right of

48

--------------------------------------------------------------------------------




security, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent, (I) the Borrower shall have delivered
to the Administrative Agent a certificate of a financial officer certifying to
the effect set forth in subclauses (A), (B), (C), and (E) above, together with
reasonably detailed calculations demonstrating compliance with subclause (C)
above (which calculations shall, if made as of the last day of any fiscal
quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and Compliance Certificate
required to be delivered by Section 6.1(e), be accompanied by a reasonably
detailed calculation of Consolidated EBITDA and Interest Expense for the
relevant period), and (J) all fees or other payments owing pursuant to Section
10.13 in respect of such Commitment Increase to the Administrative Agent and the
Lenders shall have been paid. Notwithstanding anything to contrary herein, the
aggregate principal amount of all Commitment Increases shall not exceed (i)
$400.0 million, plus (ii) an unlimited amount so long as in the case of this
clause (ii) after giving effect to such Commitment Increase, the First Lien
Leverage Ratio does not exceed 3.25 to 1.00 (calculated on a Pro Forma Basis and
assuming all of such Commitment Increase is secured on a first lien basis,
whether or not so secured and, in the case of a Revolving Credit Commitment
Increase or an Incremental Revolving Credit Facility, a full drawing of such
Revolving Credit Commitment Increase or Incremental Revolving Credit Facility),
plus (iii) in the case of a Revolving Credit Commitment Increase or an
Incremental Revolving Credit Facility that serves to effectively extend the
maturity of the Revolving Facility, an amount equal to the reduction in the
Revolving Facility to be replaced by a Revolving Credit Commitment Increase or
Incremental Revolving Credit Facility (the total aggregate amount described
under clauses (i) through (iii) hereof, the “Incremental Cap”). Each Commitment
Increase shall be in a minimum principal amount of $50.0 million and integral
multiples of $1.0 million in excess thereof; provided that such amount may be
less than $50.0 million if such amount represents all the remaining availability
under the aggregate principal amount of Commitment Increases set forth above.
(b)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Commitment Increase.
Section 2.15    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one (1) or more offers (each, an “Extension Offer”) made from time to time by
the Borrower to all Lenders holding Term Loans with a like maturity date or
Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Credit Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Facility Commitments from the tranche of Revolving
Facility Commitments from which they were converted), so long as the following
terms are satisfied:

49

--------------------------------------------------------------------------------




(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.11(f) and Section 2.3(k) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Extended Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Extended Revolving Credit Commitments in
accordance with their Revolver Percentages (and except as provided in Section
2.11(f) and Section 2.3(k), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (y) all borrowings and repayments (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and (C)
repayments made in connection with a permanent repayment and reduction or
termination of commitments) of Extended Revolving Loans after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments and (z) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments, any commitments with
respect to any Incremental Revolving Credit Facility and any original Revolving
Credit Commitments) that have more than three (3) different maturity dates;
(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the Term Termination Date;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Facility, in
each case as specified in the respective Extension Offer;
(vii)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders

50

--------------------------------------------------------------------------------




shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Loans, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;
(viii)    the Extensions shall be in a minimum amount of $50.0 million;
(ix)    any applicable Minimum Extension Condition shall be satisfied or waived
by the Borrower; and
(x)    all documentation in respect of such Extension shall be consistent with
the foregoing.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments or commitment reductions for purposes of
Sections 2.8, 2.9, 2.10 or 2.12, (ii) the amortization schedules (in so far as
such schedule affects payments due to Lenders participating in the relevant
Facility) set forth in Section 2.7 shall be adjusted to give effect to the
Extension of the relevant Facility and (iii) expect as set forth in clause
(a)(x) above, no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and which may be waived by the Borrower
) of Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.8, 2.9,
2.10 or 2.12) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the L/C Issuer and the Swing Line Lender, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.15. In addition, if so provided in such amendment and with the consent
of the L/C Issuer, participants in Letters of Credit expiring

51

--------------------------------------------------------------------------------




on or after the latest maturity date (but in no event later than the date that
is five (5) Business Days prior to the Final Revolving Termination Date) in
respect of the Revolving Credit Commitments shall be re-allocated from Lenders
holding non-extended Revolving Credit Commitments to Lenders holding Extended
Revolving Credit Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.
ARTICLE 3.    Conditions Precedent.
Section 3.1    All Credit Extensions. At the time of each Credit Extension under
the Revolving Facility hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects (or in all respects, if qualified by a materiality threshold) as of
said time, except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;
(c)    after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Revolving Credit Commitments;
(d)    in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 2.5 hereof, in the case of the issuance of any
Letter of Credit the L/C Issuer shall have received a duly completed
Application, and, in the case of an extension or increase in the amount of a
Letter of Credit, a written request therefor in a form reasonably acceptable to
the L/C Issuer; and
(e)    such Credit Extension shall not violate any Applicable Law with respect
to the Administrative Agent or any Lender (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System) as then in
effect; provided that any such Applicable Law shall not entitle any Lender that
is not affected thereby to not honor its obligation hereunder to

52

--------------------------------------------------------------------------------




advance, continue or convert any Loan or, in the case of the L/C Issuer, to
extend the expiration date of or increase the amount of any Letter of Credit
hereunder.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Extension as to the facts specified in subsections (a)
through (d), both inclusive, of this Section.
Section 3.2    Initial Credit Extension. The obligations of the L/C Issuer and
each Lender to make their respective initial Credit Extensions hereunder are
subject solely to the satisfaction or waiver of the following conditions
precedent:
(a)    subject in all respects to the final clause of this Section 3.2, the
Administrative Agent shall have received each of the following, each of which
shall be originals or facsimiles (or delivered by other electronic transmission,
including .pdf) unless otherwise specified:
(i)    a counterpart of this Agreement signed on behalf of the Borrower;
(ii)    copies of the certificate of formation, certificate of organization,
operating agreement, articles of incorporation and bylaws, as applicable (or
comparable organizational documents) of each Loan Party and any amendments
thereto, certified in each instance by its Secretary, Assistant Secretary or
Chief Financial Officer and, with respect to organizational documents filed with
a Governmental Authority, by the applicable Governmental Authority;
(iii)    copies of resolutions of the board of directors (or similar governing
body) of each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, together with specimen
signatures of the persons authorized to execute such documents on each Loan
Party’s behalf, all certified as of the Closing Date in each instance by its
Secretary, Assistant Secretary or Chief Financial Officer as being in full force
and effect without modification or amendment;
(iv)    copies of the certificates of good standing (if available) for each Loan
Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;
(v)    a list of the Borrower’s Authorized Representatives;
(vi)    (A) a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Weil, Gotshal & Manges LLP, special counsel to the Loan
Parties and (B) a favorable written opinion (addressed to the Administrative
Agent and the Lenders) of Baird Holm LLP, local counsel to National Processing
Company in the state of Nebraska in each case in form and substance reasonably
satisfactory to the Administrative Agent;
(vii)    an executed Solvency Certificate signed on behalf of the Borrower,
dated the date hereof;
(viii)    the Guaranty, duly executed by the Loan Parties;
(ix)    the Security Agreement, duly executed by each Loan Party, together with:

53

--------------------------------------------------------------------------------




(A)    the certificates representing the shares of Equity Interests required to
be pledged by any Loan Party pursuant to the Security Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof,
(B)    each promissory note (if any) required to be pledged to the Collateral
Agent by any Loan Party pursuant to the Security Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; and
(C)    proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem reasonably necessary
in order to perfect the Liens created under the Security Agreement, covering the
Collateral of the Loan Parties;
(x)    the Intellectual Property Security Agreements, duly executed by each Loan
Party party thereto;
(xi)    evidence of the existence of insurance required to be maintained by the
Borrower and its Restricted Subsidiaries pursuant to Section 6.3(a), together
with certificates of insurance and endorsements naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or lenders’ loss payee, as
the case may be, under all such insurance policies maintained with respect to
the assets and properties of the Loan Parties that constitute Collateral; and
(xii)    the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.15 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.
(b)    the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date (except for any such representations and warranties expressly
relating to an earlier date, which representations and warranties shall be true
and correct in all material respects as of such earlier date);
(c)    no Default or Event Default shall have occurred and be continuing or
shall result therefrom;
(d)    the Share Repurchase shall have been consummated;
(e)    the Borrower shall have repaid, or substantially concurrently with the
making of the Borrowings hereunder on the Closing Date shall repay, all amounts
outstanding under the Existing Credit Agreement, all commitments thereunder
shall have been, or substantially concurrently with the making of the Borrowings
hereunder on the Closing Date shall be, terminated and all guarantees thereof
and security therefor discharged and released;
(f)    the Administrative Agent shall have received all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least two (2) Business Days prior to the Closing Date by the
Administrative Agent that the Administrative Agent shall have reasonably
determined is required by regulatory authorities under applicable “know

54

--------------------------------------------------------------------------------




your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act;
(g)    the Administrative Agent shall have received (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the three (3) most recently completed fiscal years of
the Borrower, in each case, ended at least 90 days before the Closing Date
(together, the “Audited Financial Statements”) and (b) unaudited consolidated
balance sheets and related statements of income and cash flows of the Borrower
for each subsequent fiscal quarter ended at least 45 days before the Closing
Date;
(h)    the Administrative Agent shall have received all fees, other payments and
expenses previously agreed in writing by the Borrower to be due and payable on
or prior to the Closing Date, including, to the extent invoiced at least two (2)
Business Days prior to the Closing Date (or such later date as the Borrower may
reasonably agree), reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document;
(i)    subject in all respects to the final paragraph of this Section 3.2, all
other actions not identified in clause (a) above that are necessary to establish
that the Collateral Agent (for the benefit of the Secured Parties) will have a
perfected Lien (subject to Permitted Liens) on the Collateral shall have been
taken; and
(j)    the Administrative Agent shall have received the results of a recent Lien
search in each of the jurisdictions of organization of each Loan Party and each
jurisdiction where material assets of the Loan Parties are located.
For purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
Notwithstanding anything to the contrary in this Section 3.2, to the extent that
any Collateral constituting real property is not provided or perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, then the satisfaction of such requirements shall not be a condition
precedent to the availability of the initial Loans on the Closing Date (but
shall be required to be satisfied ninety (90) days after the Closing Date or
such later date as the Administrative Agent may reasonably agree).
ARTICLE 4.    The Collateral And the Guaranty.
Section 4.1    Collateral. The Obligations, Hedging Liability, and, at the
Borrower’s option, Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations shall be secured by (a) valid, perfected, and enforceable
Liens on all right, title, and interest of Holdco, the Borrower and each
Restricted Subsidiary (other than an Excluded Subsidiary) in all capital stock
and other Equity Interests (other than Excluded Equity Interests) held by such
Person in each of its Subsidiaries, whether now owned or hereafter formed or
acquired, and all proceeds thereof, and (b) valid, perfected, and enforceable
Liens on all right, title, and interest of Holdco, the Borrower and each
Restricted Subsidiary (other than an Excluded Subsidiary) in all personal
property and fixtures, whether now owned or hereafter acquired or arising, and
all proceeds thereof (other than Excluded Property).

55

--------------------------------------------------------------------------------




Section 4.2    Liens on Real Property. In the event that the Borrower or any
Restricted Subsidiary (other than an Excluded Subsidiary) owns or hereafter
acquires real property having a fair market value in excess of $5.0 million in
the aggregate (other than any Excluded Property), within 90 days of the
acquisition thereof (or such longer period as to which the Administrative Agent
may consent), the Borrower shall, or shall cause such Restricted Subsidiary to
(i) execute and deliver to the Administrative Agent (or a security trustee
therefor) a mortgage or deed of trust reasonably acceptable in form and
substance to the Administrative Agent for the purpose of granting to the
Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations and shall pay all taxes and reasonable costs and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust and (ii) provide the Administrative Agent with (a) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each applicable Restricted Subsidiary relating
thereto), and (b) to the extent improvements on Mortgaged Property are located
within a special flood hazard area, a policy of flood insurance with respect to
such improvements that is in an amount required to be maintained under the
National Flood Insurance Act of 1968.
Section 4.3    Guaranty. The payment and performance of the Obligations, Hedging
Liability, and, at the Borrower’s option, Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations shall at all times be
guaranteed by Holdco and each Restricted Subsidiary (other than an Excluded
Subsidiary) (each, a “Guarantor” and, collectively, the “Guarantors”) pursuant
to a guaranty agreement in substantially the form attached as Exhibit K, as the
same may be amended, restated, amended and restated, modified or supplemented
from time to time (the “Guaranty”). If all of the Equity Interests of any
Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Person effective as of
the time of such sale or disposal.
Section 4.4    Further Assurances. The Borrower agrees that it shall, and shall
cause each Restricted Subsidiary (other than any Excluded Subsidiary) to, from
time to time at the request of the Administrative Agent or the Required Lenders,
execute and deliver such documents and do such acts and things as the
Administrative Agent or the Required Lenders may reasonably request in order to
provide for or perfect or protect such Liens on the Collateral. In the event the
Borrower or any Restricted Subsidiary forms or acquires any other Restricted
Subsidiary (other than an Excluded Subsidiary) after the date hereof, on or
prior to the later to occur of (a) 30 days following the date of such
acquisition or formation and (ii) the date of the required delivery of the
Compliance Certificate following the date of such acquisition or formation (or
such longer period as to which the Administrative Agent may consent), the
Borrower shall cause such newly formed or acquired Restricted Subsidiary to
execute such Collateral Documents (or supplements, assumptions or amendments to
existing Collateral Documents) as the Administrative Agent may then require, and
the Borrower shall also deliver to the Administrative Agent, or cause such
Restricted Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith;
provided that (a) no foreign law security or pledge agreements shall be
required, (b) no control agreements shall be required and (c) the capital stock
of Restricted Subsidiaries that are not Material Subsidiaries shall not be
required to be delivered to the Administrative Agent in order to perfect such
Collateral unless reasonably requested by the Administrative Agent.
Section 4.5    Limitation on Collateral. Notwithstanding anything to the
contrary in Sections 4.1 through 4.4 or any other Collateral Document (a) the
Administrative Agent shall not require the taking of a

56

--------------------------------------------------------------------------------




Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent and (b) Liens
required to be granted pursuant to Section 4.4 shall be subject to exceptions
and limitations consistent with those set forth in the Collateral Documents as
in effect on the Closing Date (to the extent appropriate in the applicable
jurisdiction).
ARTICLE 5.    Representations and Warranties.
The Borrower represents and warrants to each Lender and the Administrative Agent
that:
Section 5.1    Financial Statements. (a) The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Restricted Subsidiaries as of such dates and for such
periods and their results of operations for the period covered thereby.
(b)    The unaudited consolidated balance sheet and related statements of income
and cash flows of the Borrower delivered pursuant to Section 3.2(g), in each
case, (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects in accordance with GAAP the
financial condition of the Borrower and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)    The Lenders have been furnished the consolidated pro forma balance sheet
of the Borrower and its Restricted Subsidiaries as at March 31, 2013, and the
related consolidated pro forma statement of income of the Borrower as of and for
the twelve-month period then ended (such pro forma balance sheet and statement
of income, the “Pro Forma Financial Statements”), which have been prepared
giving effect to the Transactions (excluding the impact of purchase accounting
effects required by GAAP) as if such transactions had occurred on such date or
at the beginning of such period, as the case may be. The Pro Forma Financial
Statements have been prepared in good faith, based on assumptions believed by
the Borrower to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis and in accordance with GAAP
(subject to audit adjustments and the absence of footnotes) the estimated
financial position of the Borrower and its Restricted Subsidiaries as at March
31, 2013, and their estimated results of operations for the periods covered
thereby, assuming that the Transactions had actually occurred at such date or at
the beginning of such period (excluding the impact of purchase accounting
effects required by GAAP), it being understood that the projections and
estimates contained in such Pro Forma Financial Statements are subject to
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that actual results may vary from projected results and such variances
may be material and that the Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize.
Section 5.2    Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Restricted Subsidiary to be in existence and good
standing would not reasonably be expected to have Material Adverse Effect,
(ii) has the power and authority to own its property and to transact the
business in which it is engaged and proposes to engage, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(iii) is duly

57

--------------------------------------------------------------------------------




qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, under this clause (iii) where the same
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Section 5.3    Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party, if any, of any of the matters and things herein or
therein provided for, (a) violate any provision of law or any judgment,
injunction, order or decree binding upon any Loan Party, (b) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, articles of incorporation, by‑laws, articles of association, operating
agreement, partnership agreement or other similar document) of any Loan Party,
(c) contravene or constitute a default under any covenant, indenture or
agreement of or affecting any Loan Party or any of its Property, or (d) result
in the creation or imposition of any Lien on any Property of any Loan Party
other than the Liens granted in favor of the Collateral Agent pursuant to the
Collateral Documents and Permitted Liens, except with respect to clauses (a),
(c) or (d), to the extent, individually or in the aggregate, that such
violation, contravention, breach, conflict, default or creation or imposition of
any Lien could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.4    No Material Adverse Change. Since December 31, 2012, there has
been no event or circumstance which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
Section 5.5    Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened in writing against the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.
Section 5.6    True and Complete Disclosure. As of the Closing Date, all
information (other than projections or any other forward‑looking information and
any information of a general economic or industry‑specific nature) furnished by
or on behalf of the Borrower or any of its Restricted Subsidiaries in writing to
the Administrative Agent, the L/C Issuer or any Lender for purposes of or in
connection with this Agreement, or any transaction contemplated herein, is true
and accurate in all material respects and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
light of the circumstances under which such information was provided; provided
that, with respect to projected financial information furnished by or on behalf
of the Borrower or any of its Restricted Subsidiaries, the Borrower only
represents and warrants that such information is prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are subject to

58

--------------------------------------------------------------------------------




uncertainties and contingencies, many of which are beyond the control of the
Borrower, that actual results may vary from projected results and such variances
may be material and that the Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize).
Section 5.7    Use of Proceeds; Margin Stock. (a) The proceeds of the Term Loans
will be used to consummate the Transactions and to finance the working capital
needs and other general corporate purposes of the Borrower and its Subsidiaries,
and for any other purpose not prohibited by the Loan Documents. No proceeds of
the Revolving Loans and Swing Loans will be used for any purpose other than (x)
on the Closing Date to consummate the Transactions and (y) after the Closing
Date, to finance the working capital needs and other general corporate purposes
of the Borrower and its Subsidiaries, or for any other purpose not prohibited by
the Loan Documents. Letters of Credit may be issued on the Closing Date to
backstop or replace letters of credit outstanding on the Closing Date. No
proceeds of the Incremental Term Loans or the Revolving Loans will be used for
any purpose other than to finance the working capital needs and other general
corporate purposes of the Borrower and its Subsidiaries, or for any other
purpose not prohibited by the Loan Documents.
(b)    No part of the proceeds of any Loan or other extension of credit
hereunder will be used by the Borrower or any Restricted Subsidiary thereof to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, “Margin Stock”) or to extend
credit to others for the purpose of purchasing or carrying any margin stock.
Neither the making of any Loan or other extension of credit hereunder nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of Regulations T, U or X of the Board of Governors of the Federal Reserve System
and any successor to all or any portion of such regulations. Margin Stock
constitutes less than 25.00% of the value of those assets of the Borrower and
its Restricted Subsidiaries that are subject to any limitation on sale, pledge
or other restriction hereunder.
Section 5.8    Taxes. The Borrower and each of its Subsidiaries has filed or
caused to be filed all tax returns required to be filed by the Borrower and/or
any of its Subsidiaries, except where failure to so file could not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect. The Borrower and each of its Subsidiaries has paid all taxes,
assessments and other governmental charges payable by them (other than taxes,
assessments and other governmental charges which are not delinquent), except
those (a) not overdue by more than thirty (30) days or (b) if more than 30 days
overdue, (i) those that are being contested in good faith and by proper legal
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP or (ii) those the non‑payment of which could not be
reasonably expected to result in a Material Adverse Effect.
Section 5.9    ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such could not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and its Subsidiaries have no contingent liabilities with respect to any
post‑retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title 1 of ERISA, and except as
could not be reasonably expected to have a Material Adverse Effect.
Section 5.10    Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Closing Date, each Subsidiary of the Borrower, its respective jurisdiction of
organization and the percentage ownership (whether

59

--------------------------------------------------------------------------------




directly or indirectly) of the Borrower in each class of capital stock or other
Equity Interests of each of its Subsidiaries and also identifies the direct
owner thereof. As of the Closing Date, all of the Subsidiaries of the Borrower
will be Restricted Subsidiaries.
Section 5.11    Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliances as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Section 5.12    Environmental Matters. The Borrower and each of its Subsidiaries
is in compliance with all applicable Environmental Laws and the requirements of
any permits issued under such Environmental Laws, except to the extent that the
aggregate effect of all noncompliances could not reasonably be expected to have
a Material Adverse Effect. There are no pending or, to the knowledge of the
Borrower and its Subsidiaries, threatened in writing Environmental Claims,
including any such claims (regardless of materiality) for liabilities under
CERCLA relating to the disposal of Hazardous Materials, against the Borrower or
any of its Subsidiaries or any real property, including leaseholds, owned or
operated by the Borrower or any of its Subsidiaries, except such claims as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, there are no
facts, circumstances, conditions or occurrences on any real property, including
leaseholds, owned or operated by the Borrower or any of its Subsidiaries that,
to the knowledge of the Borrower and its Subsidiaries, could reasonably be
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any such real property, or (ii) to cause any such
real property to be subject to any restrictions on the ownership, occupancy, use
or transferability of such real property by the Borrower or any of its
Subsidiaries under any applicable Environmental Law. To the knowledge of the
Borrower, Hazardous Materials have not been Released on or from any real
property, including leaseholds, owned or operated by the Borrower or any of its
Subsidiaries where such Release, individually, or when combined with other
Releases, in the aggregate, may reasonably be expected to have a Material
Adverse Effect.
Section 5.13    Investment Company. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 5.14    Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect.
Section 5.15    Good Title. The Borrower and its Restricted Subsidiaries have
good and indefeasible title, or valid leasehold interests, to their material
properties and assets as reflected on the Borrower’s most recent consolidated
balance sheet provided to the Administrative Agent (except for sales of assets
in the ordinary course of business, and such defects in title that could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect) and is subject to no Liens, other than Permitted Liens.

60

--------------------------------------------------------------------------------




Section 5.16    Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower and its Restricted
Subsidiaries, threatened in writing against the Borrower or any of its
Restricted Subsidiaries and (ii) to the knowledge of the Borrower and its
Restricted Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Restricted Subsidiaries
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
Section 5.17    Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Closing Date there are no
outstanding commitments or other obligations of any Restricted Subsidiary to
issue, and no rights of any Person to acquire, any Equity Interests in any
Restricted Subsidiary.
Section 5.18    Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same could reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of the Borrower, threatened in
writing, except where such revocation or denial could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Section 5.19    Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any other Loan Party of any Loan
Document, except (a) for such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect, (b) filings
necessary to perfect Liens created by the Loan Documents and (c) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not be reasonably expected to have a Material Adverse
Effect.
Section 5.20    Solvency. As of the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent, able to pay their debts as they become due, and have sufficient
capital to carry on their business as currently conducted and all businesses in
which they are about to engage.
Section 5.21    Foreign Assets Control Regulations and Anti-Money Laundering.
(a)    OFAC. Neither Borrower nor any of its Restricted Subsidiaries is (i) a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) a Person who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such Person in any manner violative of
Section 2, or (iii) a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
(b)    Patriot Act. The Borrower and its Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub. L. 107‑56 (signed into law October 26, 2001)) (the

61

--------------------------------------------------------------------------------




“Patriot Act”). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE 6.    Covenants.
The Borrower covenants and agrees that, until the Loans or other Obligations
hereunder shall have been paid in full (other than with respect to contingent
indemnification obligations for which no claim has been made and Letters of
Credit that have been cash collateralized or otherwise backstopped (including by
“grandfathering” into future credit agreements)) and the Commitments shall have
been terminated (the “Termination Date”):
Section 6.1    Information Covenants. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):
(a)    Quarterly Reports. Within 45 days after the end of each fiscal quarter of
Vantiv not corresponding with the fiscal year end, commencing with the first
full fiscal quarter of Vantiv ending after the Closing Date, Vantiv’s
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared by Vantiv in accordance
with GAAP, and starting with the first full fiscal quarter after the first
anniversary of the Closing Date setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by the chief financial officer or other financial or accounting
officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of Vantiv and its Subsidiaries as
of the dates indicated and the results of their operations and changes in their
cash flows for the periods indicated, subject to normal year‑end audit
adjustments and the absence of footnotes.
(b)    Annual Statements. Within 100 days after the close of each fiscal year of
Vantiv (commencing with the fiscal year ending December 31, 2013), a copy of
Vantiv’s consolidated balance sheet as of the last day of the fiscal year then
ended and Vantiv’s consolidated statements of income, retained earnings, and
cash flows for the fiscal year then ended, and accompanying notes thereto, each
in reasonable detail and starting with the first full fiscal year after the
first anniversary of the Closing Date showing in comparative form the figures
for the previous fiscal year, accompanied by an unqualified opinion of a firm of
independent public accountants of recognized national standing, selected by
Vantiv, to the effect that the consolidated financial statements have been
prepared in accordance with GAAP and present fairly in accordance with GAAP the
consolidated financial condition of Vantiv and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards.
(c)    Annual Budget. Within 45 days after the commencement of each fiscal year
of Vantiv, a detailed consolidated budget for Vantiv and its Subsidiaries for
such fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations, comprehensive income and cash
flows as of the end of and for such fiscal year and setting forth the material
assumptions used for purposes of preparing such budget).

62

--------------------------------------------------------------------------------




(d)    Management Discussion and Analysis. Within 45 days after the close of
each of the first three (3) fiscal quarters, a management discussion and
analysis of Vantiv and its Subsidiaries’ financial performance for that fiscal
quarter and a comparison of financial performance for that financial quarter to
the corresponding fiscal quarter of the previous fiscal year (in form reasonably
acceptable to the Administrative Agent, which shall not be unacceptable solely
because it does not contain all of the information required to be included in
unaudited interim financial statements by Item 303 of Regulation S-K of the
Securities Act of 1933, as amended).  Within 100 days after the close of each
fiscal year, a management discussion and analysis of Vantiv and its
Subsidiaries’ financial performance for that fiscal year and a comparison of
financial performance for that fiscal year to the prior year. 
(e)    Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
substantially in the form of Exhibit F (x) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions the Borrower is taking with respect to such Default or Event of Default,
and (y) showing the Borrower’s compliance with the covenants set forth in
Section 6.22.
(f)    Notice of Default or Litigation. Promptly after any senior executive
officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) the commencement
of, or threat in writing of, or any significant development in, any litigation,
labor controversy, arbitration or governmental proceeding pending against the
Borrower or any of its Restricted Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect.
(g)    Other Reports and Filings. To the extent not required by any other clause
in this Section 6.1, promptly, copies of all financial information, proxy
materials and other material information which the Borrower or any of its
Restricted Subsidiaries has delivered to holders of, or to any agent or trustee
with respect to, Indebtedness of the Borrower or any of its Subsidiaries in
their capacity as such a holder, agent or trustee to the extent that the
aggregate principal amount of such Indebtedness exceeds (or upon the utilization
of any unused commitments may exceed) $15.0 million.
(h)    Pro Forma Adjustment Certificate. On or before the date on which a Pro
Forma Adjustment is made, a certificate of an officer of the Borrower in form
reasonably acceptable to the Administrative Agent setting forth the amount of
such Pro Forma Adjustment and, in reasonable detail, the calculations and basis
therefor, which certificate shall, in the case of any Pro Forma Adjustment made
as a result of any Permitted Acquisition equal to or greater than $30.0 million,
be accompanied by financial statements for such acquired business for each
fiscal quarter ending during the relevant period, to the extent available.
(i)    Environmental Matters. Promptly after any senior executive officer of the
Borrower obtains knowledge thereof, notice of one (1) or more of the following
environmental matters which individually, or in the aggregate, may reasonably be
expected to have a Material Adverse Effect: (i) any notice of an Environmental
Claim against the Borrower or any of its Subsidiaries or any real property owned
or operated by the Borrower or any of its Subsidiaries; (ii) any condition or
occurrence on or arising from any real property owned or operated by the
Borrower or any of its

63

--------------------------------------------------------------------------------




Subsidiaries that (a) results in noncompliance by the Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries or any such real property; (iii) any condition or occurrence
on any real property owned or operated by the Borrower or any of its
Subsidiaries that could reasonably be expected to cause such real property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by the Borrower or any of its Subsidiaries of such real property under any
Environmental Law; and (iv) any removal or remedial actions to be taken in
response to the actual or alleged presence of any Hazardous Material on any real
property owned or operated by the Borrower or any of its Subsidiaries as
required by any Environmental Law or any Governmental Authority. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower
agrees to provide the Lenders with copies of all material non-privileged written
communications by the Borrower or any of its Subsidiaries with any Person or
Governmental Authority relating to any of the matters set forth in
clauses (i)‑(iv) above, and such detailed reports relating to any of the matters
set forth in clauses (i)‑(iv) above as may reasonably be requested by the
Administrative Agent or the Required Lenders.
(j)    Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided that the Administrative
Agent and any Lender (through the Administrative Agent) may request such
information in their respective capacities as Administrative Agent and Lender
only and may not use such information for any purpose other than a purpose
reasonably related to its capacity as Administrative Agent or Lender, as
applicable.
Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.1 may be satisfied by furnishing Vantiv’s Form 10‑K or 10‑Q, as
applicable, filed with the Securities and Exchange Commission.
Section 6.2    Inspections. The Borrower will, and will cause each Restricted
Subsidiary to, permit officers, designated representatives and agents of the
Administrative Agent (or any Lender solely if accompanying the Administrative
Agent), to visit and inspect any Property of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times as the Administrative
Agent may request; provided that (i) prior written notice of any such visit,
inspection or examination shall be provided to the Borrower and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by the Borrower, which agreement will not be unreasonably withheld,
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise its rights under
this Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section

64

--------------------------------------------------------------------------------




10.13, and (iii) the Administrative Agent may conduct inspections pursuant to
this Section 6.2 in its respective capacity as Administrative Agent only and may
not conduct inspections or utilize information from such inspections for any
purpose other than a purpose reasonably related to its capacity as
Administrative Agent. The Administrative Agent shall give the Borrower a
reasonable opportunity to participate in any discussions with the Borrower’s
independent public accountants.
Section 6.3    Maintenance of Property, Insurance, Environmental Matters, etc.
(a)    The Borrower will, and will cause each of its Subsidiaries to, (i) keep
its property, plant and equipment in good repair, working order and condition,
except (A) normal wear and tear and casualty and condemnation and (B) to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect, and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business of the Borrower and shall furnish to the Administrative
Agent upon its reasonable request (but not more than twice per fiscal year in
the absence of an Event of Default) reasonably detailed information as to the
insurance so carried.
(b)    Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws; (ii) shall obtain and
maintain in full force and effect all governmental approvals required for its
operations at or on its properties by any applicable Environmental Laws;
(iii) shall cure as soon as reasonably practicable any violation of applicable
Environmental Laws with respect to any of its properties which individually or
in the aggregate may reasonably be expected to have a Material Adverse Effect;
(iv) shall not, and shall not permit any other Person to, own or operate on any
of its properties any landfill or dump or hazardous waste treatment, storage or
disposal facility as defined pursuant to the RCRA, or any comparable state law;
and (v) shall not use, generate, treat, store, release or dispose of Hazardous
Materials at or on any of the real property except in the ordinary course of its
business and in compliance with all Environmental Laws; except, with respect to
clauses (i), (ii), (iv) and (v), to the extent, either individually or in the
aggregate, all of the same could not be reasonably expected to have a Material
Adverse Effect. With respect to any Release of Hazardous Materials, the Borrower
and its Restricted Subsidiaries shall conduct any necessary or required
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other response action necessary to remove, cleanup or abate any
material quantity of Hazardous Materials released at or on any of its properties
as required by any applicable Environmental Law.
Section 6.4    Books and Records. Each of Holdco and the Borrower will, and will
cause each Restricted Subsidiary to, maintain proper books of record and account
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdco,
the Borrower or its Restricted Subsidiary, as the case may be.
Section 6.5    Preservation of Existence. The Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect (a) its existence under the laws
of its jurisdiction of organization and (b) its franchises, authority to do
business, licenses, patents, trademarks, copyrights and other proprietary
rights, except, (i) in the case of clause (a) with respect to each Restricted
Subsidiary and (ii) in the case of clause (b); in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 6.5 shall prevent the Borrower
or any Restricted Subsidiary from consummating any transaction permitted by
Section 6.16.

65

--------------------------------------------------------------------------------




Section 6.6    Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non‑compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
(other than a Permitted Lien).
Section 6.7    ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause each
Subsidiary to, promptly notify the Administrative Agent of: (a) the occurrence
of any Reportable Event with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor and (c) its intention to terminate or withdraw from any Plan,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
Section 6.8    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material taxes, assessments,
fees and other material governmental charges imposed upon it or any of its
Property, before becoming delinquent and before any material penalties accrue
thereon, unless and to the extent that (a) the same are being contested in good
faith and by proper proceedings and as to which appropriate reserves are
provided therefor, unless and until any material Lien resulting therefrom
attaches to any of its Property or (b) the failure to pay the same could not be
reasonably expected to have a Material Adverse Effect.
Section 6.9    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation on a
Pro Forma Basis, no Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the covenants set forth in Section
6.22 recomputed as of the last day of the most recent period for which financial
statements are available. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or its Restricted Subsidiary’s (as applicable) investment
therein. Such designation will be permitted only if an investment in such amount
would be permitted at such time pursuant to Section 6.17. Unrestricted
Subsidiaries will not be subject to any of the mandatory prepayments,
representations and warranties, covenants or Events of Default set forth in the
Loan Documents.
Section 6.10    [Intentionally Omitted].
Section 6.11    Contracts with Affiliates. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than by or among the
Borrower and/or its Restricted Subsidiaries), except on terms that are not
materially less favorable to the Borrower or such Restricted Subsidiary as would
have been obtained in a comparable arm’s-length transaction with a Person that
is not an Affiliate; provided that the foregoing restrictions shall not apply
to:
(a)    individual transactions with an aggregate value of less than $10.0
million;
(b)    transactions permitted by Section 6.18;
(c)    the Transactions and the transactions contemplated by the Master
Investment Agreement and the Ancillary Agreements (as defined in the Master
Investment Agreement);

66

--------------------------------------------------------------------------------




(d)    the issuance of capital stock or other Equity Interests of the Borrower
or other payment to the management of the Borrower (or any direct or indirect
parent thereof) or any of its Restricted Subsidiaries in connection with the
Transactions, pursuant to arrangements described in the following clause (e), or
otherwise to the extent permitted under this ARTICLE 6;
(e)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Restricted Subsidiaries and their respective directors,
officers, employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of capital stock pursuant to put/call rights or similar rights with
current or former employees, officers or directors and stock option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors (or similar governing body) of
the Borrower;
(f)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business (in the case
of any direct or indirect parent of the Borrower, to the extent attributable to
the operations of the Borrower or its Restricted Subsidiaries);
(g)    transactions with joint ventures for the purchase and sale of goods,
equipment or services entered into in the ordinary course of business;
(h)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.11 or any amendment thereto to the extent such
an amendment is not adverse, taken as a whole, to the Lenders in any material
respect;
(i)    payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among any direct or indirect
parent of Borrower and such parent’s Restricted Subsidiaries on customary terms;
(j)    loans and other transactions among the Borrower and its Subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this ARTICLE 6; provided that any Indebtedness of any Loan Party owed to a
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations; and
(k)    payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries which
are approved by a majority of the board of directors of the Borrower in good
faith.
Section 6.12    No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld);
provided that in the event that the Administrative Agent shall so consent to
such change, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.
Section 6.13    Change in the Nature of Business; Limitations on the Activities
of Holdco. (a)     The Borrower and its Restricted Subsidiaries, taken as a
whole, will not fundamentally and substantively

67

--------------------------------------------------------------------------------




alter the character of their business, taken as a whole, from the Business
conducted by the Borrower on the Closing Date and other business activities
incidental or related to any of the foregoing unless such change occurs as a
result of any Regulatory Event at any Lender.
(b)    Holdco will not conduct, transact or otherwise engage in any business or
operations other than (i) the ownership of the capital stock of each direct
Subsidiary of Holdco, as applicable, on the Closing Date, (ii) maintaining its
corporate existence, (iii) participating in tax, accounting and other
administrative activities as a member of the consolidated group of companies,
including the Loan Parties, (iv) the execution and delivery of the Loan
Documents and other documents relating to the Transactions to which it is a
party and the performance of its obligations thereunder, (v) the performance of
its obligations under the Master Investment Agreement and the Ancillary
Agreements (as defined in the Master Investment Agreement), (vi) in connection
with any Qualified Public Offering or any other issuance of Equity Interests not
prohibited by ARTICLE 6, including the initial public offering of Vantiv’s
Equity Interests, (vii) providing indemnification to officers and directors,
(viii) holding any cash or property received in connection with Distributions
permitted under Section 6.18 and (ix) activities incidental to the businesses or
operations described in clauses (i) through (viii) above; or create, incur,
assume or suffer to exist (i) any Indebtedness except pursuant to the
Transactions, or the transactions contemplated under the Master Investment
Agreement or the Ancillary Agreements (as defined in the Master Investment
Agreement) or (ii) Liens except pursuant to the Transactions, or the
transactions contemplated under the Master Investment Agreement or the Ancillary
Agreements (as defined in the Master Investment Agreement) and non-consensual
Liens.
Section 6.14    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except;
(a)    the Obligations, Hedging Liability (other than for speculative purposes),
and Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations of the Borrower and its Restricted Subsidiaries;
(b)    Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);
(c)    intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 6.17;
(d)    Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets; provided that the
aggregate principal amount of Indebtedness outstanding under this clause (d),
together with any Refinancing Indebtedness incurred under clause (r) below in
respect thereof, shall not exceed the greater of $50.0 million and 1.50% of
Consolidated Total Assets (measured as of the date such Indebtedness is issued
or incurred and based upon the financial statements most recently delivered on
or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);
(e)    Indebtedness of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section; provided that the aggregate amount of
Indebtedness outstanding under this clause (e) shall not exceed the greater of
$200.0 million and 6.00% of Consolidated Total Assets (measured

68

--------------------------------------------------------------------------------




as of the date such Indebtedness is issued or incurred and based upon the
financial statements most recently delivered on or prior to such date pursuant
to Section 6.1);
(f)    Contingent Obligations incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Subsidiary that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Subsidiary that is permitted to be incurred under this
Agreement; provided that any such Contingent Obligations incurred by the
Borrower or any Loan Party with respect to Indebtedness incurred by any
Subsidiary that is not a Loan Party, must not be prohibited by Section 6.17;
(g)    Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;
(h)    (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;
(i)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;
(j)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with Permitted
Acquisitions or other investments permitted under Section 6.17;
(k)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;
(l)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;
(m)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Borrower (or its
direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or otherwise incurred in connection with the
consummation of the NPC Acquisition, the Transactions or any Permitted
Acquisition or other investment permitted under Section 6.17;

69

--------------------------------------------------------------------------------




(n)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower or any of its direct or indirect parent companies permitted by Section
6.18;
(o)    Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;
(p)    Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date and set forth in all material respects on Schedule 6.14;
(q)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;
(r)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (a), (d), (p), (q), (s), (u), (v), (w), (x) and (y) of this
Section 6.14 or any Indebtedness issued to so refund, replace or refinance such
Indebtedness, including, in each case, additional Indebtedness incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:
(A)    (other than with respect to Refinancing Indebtedness that refinances
Indebtedness incurred under clause (a) of this Section 6.14) has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
which is not less than the remaining Weighted Average Life to Maturity of the
Indebtedness being refunded or refinanced;
(B)    to the extent such Refinancing Indebtedness refinances Indebtedness
permitted under clause (a) of this Section 6.14 (i) if secured (x) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations and (y) is subject to intercreditor arrangements, the material terms
of which are reasonably satisfactory to the Administrative Agent, (ii) has a
maturity date no earlier than the latest maturity date of the relevant tranche
or Class of Facilities being refinanced or replaced and (iii) has terms
(excluding pricing, fees, rate floors, optional prepayment or redemption terms,
subordination terms (such subordination terms to be on current market terms) and
maturity date) that are not, when taken as a whole, materially more favorable to
the lenders providing such Refinancing Indebtedness than those applicable to the
relevant tranche or Class of Facilities being refinanced or replaced (except for
covenants or other provisions applicable only to periods after the then-existing
latest final maturity date of the relevant tranche or Class of Facilities being
refinanced or replaced);

70

--------------------------------------------------------------------------------




(C)    to the extent such Refinancing Indebtedness refinances Indebtedness that
was originally (1) subordinated or pari passu to the Obligations (other than
Indebtedness incurred under clause (w) of this Section 6.14), such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded or (2) secured by
the Collateral on a pari passu or junior basis, such Refinancing Indebtedness is
secured only to the extent as the Indebtedness being refinanced or refunded
(but, for the avoidance of doubt, may be secured); and
(D)    shall not include Indebtedness of a non‑Loan Party that refinances
Indebtedness of a Loan Party.
(s)    Indebtedness of (x) the Borrower or any Subsidiary incurred to finance a
Permitted Acquisition or (y) Persons that are acquired by the Borrower or any
Subsidiary or merged into the Borrower or a Subsidiary in a Permitted
Acquisition in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such Permitted Acquisition;
provided that such Indebtedness under this clause (y) is not incurred in
contemplation of such Permitted Acquisition:
(A)    no Default exists or shall result therefrom;
(B)    any Indebtedness incurred in reliance on clause (x) of this Section
6.14(s) shall not be secured by a Lien and shall not mature or require any
payment of principal, in each case, prior to the date which is 91 days after the
Term Termination Date;
(C)    in the case of any Indebtedness incurred in reliance on clause (y) of
this Section 6.14(s) the aggregate principal amount of such Indebtedness that is
secured by any Lien, together with all Refinancing Indebtedness in respect
thereof, shall not exceed $100.0 million; and
(D)    subject to subclause (C) above, immediately prior to, and after giving
effect to such Permitted Acquisition, the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis, with the covenants
set forth in Section 6.22 recomputed as of the last day of the most recently
completed period for which financial statements are then available;
(t)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit in a principal amount not to exceed the face
amount of such letter of credit;
(u)    secured or unsecured notes issued in lieu of Incremental Facilities (such
notes, “Incremental Equivalent Debt”); provided that if secured (i) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations and (ii) is subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent and provided, further that any such
Incremental Equivalent Debt (x) otherwise satisfies clauses (A) through (E) and
clause (H) of Section 2.14(a) and (y) if in an amount in excess of $400.0
million, after giving effect to the incurrence of such Incremental Equivalent
Debt, the First Lien Leverage Ratio does not exceed 3.25 to 1.00 (calculated on
a Pro Forma Basis and assuming all of such Incremental Equivalent Debt is
secured on a first lien basis, whether or not so secured);

71

--------------------------------------------------------------------------------




(v)    senior subordinated or subordinated Indebtedness of the Borrower or any
of its Restricted Subsidiaries; provided that the terms of such Indebtedness
(excluding pricing, fees, rate floors, optional prepayment or redemption terms
and subordination terms (such subordination terms to be on current market
terms)) are not, when taken as a whole, materially more favorable to the lenders
providing such Indebtedness than those applicable to the Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (in each case, as of the incurrence of such Indebtedness)) and
provided further, that, after giving effect thereto, (A) the Borrower is in
compliance on a Pro Forma Basis (after giving effect to the use of cash proceeds
of such debt) with the Section 6.22 and (B) no Event of Default shall have
occurred and be continuing or would result therefrom;
(w)    senior unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that the terms of such Indebtedness (excluding pricing,
fees, rate floors, optional prepayment or redemption terms and subordination
terms (such subordination terms to be on current market terms)) are not, when
taken as a whole, materially more favorable to the lenders providing such
Indebtedness than those applicable to the Facilities (other than any covenants
or any other provisions applicable only to periods after the Final Maturity Date
(in each case, as of the incurrence of such Indebtedness)) and provided further
that, after giving effect thereto, (x) the Borrower is in compliance on a Pro
Forma Basis (after giving effect to the use of cash proceeds of such
Indebtedness) with Section 6.22(a) as if the Leverage Ratio set forth therein
were 0.25:1.00 lower than the otherwise applicable Leverage Ratio; provided that
this clause (x) shall not apply when the Leverage Ratio set forth in Section
6.22(a) is at its lowest level, (y) the Borrower is in compliance on a Pro Forma
Basis (after giving effect to the use of cash proceeds of such Indebtedness)
with Section 6.22 and (z) no Event of Default shall have occurred and be
continuing or would result therefrom;
(x)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries provided that after giving effect thereto the First Lien Leverage
Ratio does not exceed 3.25 to 1.00 (calculated on a Pro Forma Basis and assuming
all of such Indebtedness is secured on a first lien basis, whether or not so
secured and, in the case of revolving loans, a full drawing of such revolving
loans) and provided further that (x) no Event of Default shall have occurred and
be continuing or would result therefrom and (y) if secured (i) is secured by the
Collateral only and (1) if secured on a pari passu basis with the Obligations is
notes and otherwise satisfies clause (A) through (E) and clause (I) of Section
2.14(a) and (2) if secured on a subordinated basis with the Obligations
otherwise satisfies clauses (A) through (E) and clause (H) of Section 2.14(a)
and (ii) is subject to intercreditor arrangements reasonably satisfactory to the
Administrative Agent;
(y)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $100.0 million and 2.5% of Consolidated Total
Assets (measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination); and
(z)    all customary premiums (if any), interest (including post‑petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(y) above.

72

--------------------------------------------------------------------------------




Section 6.15    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):
(a)    Liens for the payment of taxes which are not yet due and payable or the
payment of which is not required by Section 6.8;
(b)    Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges, (ii) in connection
with bids, tenders, contracts or leases to which the Borrower or any Restricted
Subsidiary is a party or (iii) to secure public or statutory obligations of such
Person or deposits of cash or Cash Equivalents to secure surety or appeal bonds
to which such Person is a party, or deposits as security for contested taxes or
for the payment of rent, in each case, incurred in the ordinary course of
business;
(c)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by a period of more than 30 days or if more
than 30 days over due (i) which could not reasonably be expected to have a
Material Adverse Effect or (ii) which are being contested in good faith by
appropriate proceedings;
(d)    Liens created by or pursuant to this Agreement and the Collateral
Documents;
(e)    Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(d)
hereof, provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;
(f)    Liens assumed in connection with Permitted Acquisitions;
(g)    easements, rights‑of‑way, restrictions, and other similar encumbrances as
to the use of real property of the Borrower or any Restricted Subsidiary
incurred in the ordinary course of business which do not impair their use in the
operation of the business of such Person;
(h)    Liens in favor of (i) Fifth Third Bank created pursuant to the Clearing
Agreement, (ii) one (1) or more financial institutions pursuant to similar
sponsorship, clearinghouse and/or settlement arrangements, provided that no
Liens permitted under this clause (ii) will extend to cover Property of the
Borrower or any Restricted Subsidiary other than that held by the other party to
such agreement and the amount of such Lien shall not exceed the amount owed by
the Borrower or any Restricted Subsidiary under such agreement;
(i)    ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;
(j)    Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;

73

--------------------------------------------------------------------------------




(k)    any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement;
(l)    licenses and sublicenses of intellectual property granted in the ordinary
course of business;
(m)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
(n)    Liens (i) of a collection bank arising under Section 4‑210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;
(o)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;
(p)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;
(q)    Liens that are contractual rights of set‑off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;
(r)    Liens solely on any cash earnest money deposits or escrow arrangements
made by the Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;
(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(t)    Liens incurred to secure any obligations; provided that the aggregate
principal amount of all such obligations secured by such Liens, together with
all Refinancing Indebtedness in respect thereof, shall not exceed the greater of
$200.0 million and 5.0% of Consolidated Total Assets (measured as of the date
such Liens are incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);

74

--------------------------------------------------------------------------------




(u)    Liens in favor of the issuer of customs, stay, performance, bid, appeal
or surety bonds or completion guarantees and other obligations of a like nature
or letters of credit issued pursuant to the request of and for the account of
such Person in the ordinary course of its business;
(v)    Liens existing on the Closing Date and described on Schedule 6.15;
(w)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith;
provided, further that such Liens may not extend to any other property owned by
the Borrower or any of its Restricted Subsidiaries; provided, further that such
Liens secure Indebtedness permitted to be incurred under clause (y) of Section
6.14(s);
(x)    Liens on property at the time the Borrower or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(s);
(y)    Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;
(z)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by Section
6.14 and secured by any Lien referred to in the foregoing clauses (e), (v), (w)
and (x); provided, however, that (i) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (ii) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (e), (v), (w) and (x) at the time the original Lien became a
Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
(aa)    Liens to secure any Indebtedness permitted by Section 6.14(b) to the
extent that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith; and
(bb)    Liens to secure (x) Refinancing Indebtedness, (y) Incremental Equivalent
Debt and (z) Indebtedness allowed under Section 6.14(x).
Section 6.16    Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale‑leaseback transactions except that this
Section shall not prevent:

75

--------------------------------------------------------------------------------




(a)    the sale and lease of inventory in the ordinary course of business;
(b)    the sale, transfer or other disposition of any Property that, in the
reasonable judgment of the Borrower or its Restricted Subsidiaries, has become
uneconomic, obsolete or worn out or is no longer useful in its business;
(c)    the sale, transfer, lease, or other disposition of Property of the
Borrower and its Restricted Subsidiaries to one another; provided that the fair
market value of any Property in respect of any such sale, transfer, lease, or
other disposition made by any Loan Party to any Restricted Subsidiary which is
not a Loan Party plus the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary that is not a Loan Party pursuant to a
merger permitted by Section 6.16(d) hereof shall not exceed $50.0 million in the
aggregate during the term of this Agreement;
(d)    the merger of any Restricted Subsidiary with and into the Borrower or any
other Restricted Subsidiary; provided that, in the case of any merger involving
the Borrower, (i) the Borrower is the legal entity surviving the merger and (ii)
such surviving entity is organized under the Applicable Laws of the United
States, any state thereof, or the District of Columbia; and provided further
that the fair market value of any Loan Party that is merged with and into any
Restricted Subsidiary which is not a Loan Party plus the fair market value of
any Property in respect of any sale, transfer, lease, or other disposition by a
Loan Party to a Restricted Subsidiary which is not a Loan Party permitted by
Section 6.16(c) hereof shall not exceed $50.0 million in the aggregate during
the term of this Agreement;
(e)    the disposition or sale of Cash Equivalents;
(f)    any Restricted Subsidiary may dissolve if the Borrower determines in good
faith that such dissolution is in the best interests of the Borrower, such
dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party that results in a distribution of
assets to a non-Loan Party to the limitations set forth in the provisos in each
of clauses (c) and (d) above;
(g)    the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and its
Restricted Subsidiaries not more than $25.0 million during any fiscal year of
the Borrower;
(h)    the lease, sublease, license (or cross‑license) or sublicense (or
cross‑sublicense) of real or personal property in the ordinary course of
business;
(i)    the sale, transfer or other disposal of property (including like‑kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;
(j)    the sale, transfer or other disposal of investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements or
similar binding arrangements;
(k)    any transaction permitted by Section 6.17;

76

--------------------------------------------------------------------------------




(l)    [intentionally omitted];
(m)    the unwinding of any Hedge Agreement;
(n)    the disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses (a)
through (p) (other than this clause (n)) of this Section;
(o)    the sale, transfer or other disposition of Property of the Borrower or
any Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $20 million and
0.60% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) following the closing of the applicable
disposition and (z) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not in excess of $35.0 million, in each case,
shall be deemed to be cash) (i) the Net Cash Proceeds of such disposition are
applied in accordance with Section 2.8(c)(ii) and (ii) no Event of Default has
occurred and is continuing or would result therefrom;
(p)    the sale, transfer or other disposition of any assets acquired in
connection with any acquisition permitted under this Agreement (including any
Permitted Acquisition) so long as (i) such disposition is made or contractually
committed to be made within three hundred and sixty five (365) days of the date
such assets were acquired by the Borrower or such Subsidiary or such later date
as the Borrower and the Administrative Agent may agree, (ii) the Borrower and
its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
Section 6.22(a) and (iii) with respect to dispositions in an aggregate amount in
excess of the greater of $20 million and 0.60% of Consolidated Total Assets
(measured as of the date of such sale, transfer or other disposition and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination), at least
75.00% of the consideration for such disposition shall consist of cash or Cash
Equivalents (subject to the exceptions listed in clauses (w) through (z) of
Section 6.16(o) above); and
(q)    the sale of the EFT Business; provided that at least 75.00% of the
consideration received therefore must be in the form of cash or Cash
Equivalents; and provided further that 100.00% of the Net Cash Proceeds
therefrom are applied toward the repayment of the Obligations in the manner set
forth in Section 2.8(c)(ii) and Section 2.8(c)(vi).

77

--------------------------------------------------------------------------------




To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
Section 6.17    Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to,
guarantee any obligations of, or make, retain or have outstanding any
investments (whether through purchase of Equity Interests or debt obligations)
in, any Person or enter into any partnerships or joint ventures, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “investments”), except that this
Section shall not prevent:
(a)    investments constituting receivables created in the ordinary course of
business;
(b)    investments in Cash Equivalents;
(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;
(d)    (i) the Borrower’s equity investments from time to time in its Restricted
Subsidiaries, and (ii) investments made from time to time by a Restricted
Subsidiary in the Borrower or one (1) or more of its Restricted Subsidiaries;
provided that the aggregate amount of any such investments made by any Loan
Party in any Restricted Subsidiary which is not a Loan Party plus any
intercompany advances by a Loan Party to any Restricted Subsidiary which is not
a Loan Party permitted by Section 6.17(e) hereof shall not exceed the greater of
$100.0 million and 2.5% of Consolidated Total Assets (measured as of the date of
such investment and based upon the financial statements most recently delivered
on or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);
(e)    intercompany advances (including in the form of a guarantee for the
benefit of such Person) made from time to time from (i) the Borrower to any one
(1) or more Restricted Subsidiaries, (ii) from one (1) or more Restricted
Subsidiaries to the Borrower and (iii) from one (1) or more Restricted
Subsidiaries to one (1) or more Restricted Subsidiaries; provided that the
aggregate amount of any such advances made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party plus any equity investments by any Loan
Party in any Restricted Subsidiary which is not a Loan Party permitted by
Section 6.17(d) hereof shall not exceed the greater of $100.0 million and 2.5%
of Consolidated Total Assets (measured as of the date of such advance and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination);
(f)    other investments (including investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries), in each case, as
valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $50.0 million and 1.50% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to Section
6.1, but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination) plus (ii) the amount of any returns of
capital, dividends or other

78

--------------------------------------------------------------------------------




distributions received in connection with such investment (not to exceed the
original amount of the investment);
(g)    loans and advances to officers, directors, employees and consultants of
the Borrower (or its direct or indirect parent company) or any of its Restricted
Subsidiaries for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business and advances of payroll payments to
employees, consultants or independent contractors or other advances of salaries
or compensation to employees, consultants or independent contractors, in each
case in the ordinary course of business; provided that the aggregate amount of
such loan in advance outstanding at any time shall not exceed $5.0 million;
(h)    investments in Hedge Agreements permitted by Section 6.14(a) and (b);
(i)    investments received upon the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(j)    investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(k)    guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;
(l)    Permitted Acquisitions;
(m)    investments in Restricted Subsidiaries for the purpose of consummating
transactions permitted under Section 6.16(n) or any Permitted Acquisition;
(n)    investments permitted under Sections 6.14, 6.15, 6.16 and 6.18;
(o)    other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed (i) the greater of $150.0
million and 3.75% of Consolidated Total Assets (measured as of the date of such
investments, loans or advances and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination) plus (ii) the Growth Amount in the aggregate at any one
time outstanding;
(p)    investments consisting of consideration received in connection with any
disposition or other transfer made in compliance with Section 6.16;
(q)    other investments, loans and advances existing as of the Closing Date and
set forth on Schedule 6.17 (as the same may be renewed, refinanced or extended
from time to time);
(r)    investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;

79

--------------------------------------------------------------------------------




(s)    investments the sole consideration for which is Equity Interests of
Holdco (or any direct or indirect parent of Holdco) or, following the
consummation of a Qualified Public Offering of the Borrower, the Borrower;
(t)    investments made by the Borrower for the purpose of acquiring TransActive
Ecommerce Solutions, Inc. and/or any of its Subsidiaries; provided that
investments made pursuant to this clause (t) shall not exceed an aggregate
amount equal to $10.0 million; and
(u)    intercompany advances made by the Borrower or its Restricted Subsidiaries
to the Borrower’s direct or indirect parent company to effectuate a Distribution
permitted by either (i) Section 6.18(f)(x) or (ii) Section 6.18(m), in each
case, in lieu of making a Distribution in such permitted amounts.


Section 6.18    Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, (i) declare or pay any dividends on or
make any other distributions in respect of any class or series of its Equity
Interests or (ii) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided,
however:
(a)    any Subsidiary of the Borrower may make Distributions to its parent
corporation (and, in the case of any non‑Wholly‑owned Subsidiary, pro rata to
its parent companies based on their relative ownership interests);
(b)    so long as no Event of Default has occurred, is continuing or would
result therefrom, the Borrower may redeem, acquire, retire or repurchase (and
the Borrower may declare and pay Distributions, the proceeds of which are used
to so redeem, acquire, retire or repurchase and to pay withholding or similar
tax payments that are expected to be payable in connection therewith) its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Distributions to allow any of
the Borrower’s direct or indirect parent companies to so redeem, retire, acquire
or repurchase their equity) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries, with the proceeds of Distributions from, seriatim, the Borrower,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements or equity holders’ agreement; provided that the
aggregate amount of Distributions made pursuant to this Section shall not exceed
$20 million in any fiscal year; provided further that (x) such amount, if not so
expended in the fiscal year for which it is permitted, may be carried forward
for Distributions in the next two (2) fiscal years and (y) Distributions made
pursuant to this clause (b) during any fiscal year shall be deemed made first in
respect of amounts permitted for such fiscal year as provided above, second in
respect of amounts carried over from the fiscal year two (2) years prior to such
date pursuant to clause (x) above and third in respect of amounts carried over
from the immediately preceding fiscal year prior to such date pursuant to clause
(x) above;

80

--------------------------------------------------------------------------------




(c)    the Borrower may repurchase Equity Interests (or pay Distributions to
permit any direct or indirect parent to repurchase Equity Interests) upon
exercise of options or warrants if such Equity Interest represents all or a
portion of the exercise price of such options or warrants;
(d)    the Borrower may pay Distributions, the proceeds of which shall be used
to allow any direct or indirect parent of Borrower to pay (A)(w) its operating
expenses incurred in the ordinary course of business, (x) other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business , (y) fees and expenses related
to any debt or equity offering, investment or acquisition permitted hereunder
(whether or not successful) and (z) any reasonable and customary indemnification
claims made by directors or officers of the Borrower (or any parent thereof) ,
in each case under this clause (A) that are attributable to the ownership and
operations of the Borrower and its Restricted Subsidiaries and (B) other
operating expenses and corporate overhead costs and expenses in an aggregate
amount not to exceed $3.0 million in any fiscal year of the Borrower;
(e)    the Borrower may make Distributions in an aggregate amount equal to all
Quarterly Distributions as of the time such Distribution is made;
(f)    so long as (i) no Event of Default has occurred, is continuing or would
result therefrom and (ii) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.22; provided that clauses (i)
and (ii) shall not prohibit Distributions within 60 days after the date the date
of declaration thereof, if on the date of declaration the Distribution would
have complied with clauses (i) and (ii), the Borrower may make Distributions in
an aggregate amount not to exceed (x) the greater of $200.0 million and 5.0% of
Consolidated Total Assets (measured as of the date of such Distribution and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) minus any
amounts of intercompany advances pursuant to Section 6.17(u) pertaining to this
clause (f)(x) plus (y) the Growth Amount at the time such Distribution is made;
(g)    the Borrower may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any (A) Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Subsidiary or (B) Equity Interests of any direct or indirect
parent company of the Borrower, in the case of each of subclause (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Subsidiary) of, Equity Interests of the Borrower, or
any direct or indirect parent company of the Borrower to the extent contributed
to the capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and
(ii) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;
(h)    Distributions the proceeds of which will be used to make cash payments in
lieu of issuing fractional Equity Interests in connection with the exercise of
warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent) in an amount not to
exceed $0.1 million in any fiscal year;
(i)    to the extent constituting a Distribution, transactions permitted by
Section 6.11 and 6.16;

81

--------------------------------------------------------------------------------




(j)    following any Qualified Public Offering, Distributions by the Borrower
(or to any direct or indirect parent to fund a Distribution) of up to 6% of the
net cash proceeds received by (or contributed to the capital of) the Borrower in
or from any such Qualified Public Offering;
(k)    the Borrower may make payments in connection with the Tax Receivable
Agreements, provided that (A) no Event of Default shall have occurred and be
continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22;
(l)    Distributions to Holdco or any direct or indirect parent thereof to fund
payments required under any such arrangements, agreements or plans or
withholding obligations in respect of any Distributions permitted hereunder;
(m)    Distributions relating to the Transactions in an aggregate principal
amount not to exceed $600.0 million (inclusive of the Share Repurchase) minus
any amounts of intercompany advances pursuant to Section 6.17(u) pertaining to
this clause (m); and
(n)    so long as (i) no Default or Event of Default has occurred, is continuing
or would result therefrom and (ii) the Borrower is in compliance, on a Pro Forma
Basis, with a Total Leverage Ratio of 3.25:1.0, the Borrower may make additional
Distributions; provided that clauses (i) and (ii) shall not prohibit
Distributions within 60 days after the date the date of declaration thereof, if
on the date of declaration the Distribution would have complied with clauses (i)
and (ii).
Section 6.19    Limitation on Restrictions. The Borrower will not, and it will
not permit any of its Restricted Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (b) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(c) make loans or advances to the Borrower or any other Restricted Subsidiary,
(d) transfer any of its Property to the Borrower or any other Restricted
Subsidiary, (e) encumber or pledge any of its assets to or for the benefit of
the Administrative Agent or (f) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:
(a)    restrictions and conditions imposed by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by subclause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such contractual obligation;
(b)    customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided that such restrictions and
conditions apply only to the Person or property that is to be sold;
(c)    restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its Subsidiaries
or the property or assets intended to secure such Indebtedness;

82

--------------------------------------------------------------------------------




(d)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(e)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business;
(f)    restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business and customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment thereof, in each case entered into in the ordinary
course of business;
(g)    secured Indebtedness otherwise permitted to be incurred under
Sections 6.14 and 6.15 that limit the right of the obligor to dispose of the
assets securing such Indebtedness; and
(h)    any encumbrances or restrictions of the types referred to in clauses (a)
through (f) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(vii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
Section 6.20    Optional Payments of Certain Indebtedness; Modifications of
Certain Indebtedness and Organizational Documents. The Borrower will not, and it
will not permit any of its Restricted Subsidiaries to:
(a)    directly or indirectly make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease the principal amount of any Indebtedness expressly subordinated to the
Loans in an aggregate principal amount in excess of $35.0 million, except (i) in
connection with the incurrence of Refinancing Indebtedness, (ii) in connection
with a conversion or exchange of such Indebtedness to, or for, as applicable,
Equity Interests of Holdco (or any direct or indirect parent of Holdco) or the
Borrower (other than Disqualified Equity Interests), (iii) payments as part of
an “applicable high yield discount obligation” catch-up payment, and (iv) so
long as (A) no Default has occurred, is continuing or would result therefrom and
(B) the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.22, additional payments, prepayments,
repurchases, redemptions and defeasances in respect of such Indebtedness in an
aggregate amount up to (x) the greater of $50.0 million and 1.25% of
Consolidated Total Assets (measured as of the date of such payment and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) plus (y) the
Growth Amount;
(b)    amend, modify, or otherwise change in any manner any of the terms of (i)
the documentation governing any subordinated Indebtedness, Indebtedness secured
by junior Liens or unsecured Indebtedness in an aggregate principal amount in
excess of $35.0 million or (ii) the charter documents of the Borrower or such
Restricted Subsidiary, except, in the case of each of clauses (i)

83

--------------------------------------------------------------------------------




and (ii) if the effect of any such amendment, modification or change is not
materially adverse to the interests of the Lenders.
Section 6.21    OFAC. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
Person in any manner violative of Section 2, and (iii) become a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
Section 6.22    Financial Covenants.
(a)    Leverage Ratio. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below,
permit the Leverage Ratio to be greater than:
From and Including
To and Including
The Leverage Ratio Shall Not Be Greater Than:
September 30, 2013
September 30, 2014
4.75 to 1.00
December 31, 2014
September 30, 2015
4.25 to 1.00
December 31, 2015
September 30, 2016
4.00 to 1.00
December 31, 2016
All times thereafter
3.75 to 1.00







(b)    Interest Coverage Ratio. The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower ending during each of the periods specified
below, permit the ratio of Consolidated EBITDA for the four (4) fiscal quarters
of the Borrower then ended (provided that, if Consolidated EBITDA for such
period is less than $1, then for purposes of this covenant Consolidated EBITDA
shall be deemed to be $1) to Interest Expense for the same four (4) fiscal
quarters then ended to be less than:


FROM AND INCLUDING


TO AND INCLUDING


THE INTEREST COVERAGE RATIO SHALL NOT BE LESS THAN:
September 30, 2013
September 30, 2014
3.50 to 1.00
December 31, 2014
All times thereafter
4.00 to 1.00



(c)    Pro Forma Compliance. Compliance with the financial covenants set forth
in clauses (a) and (b) above shall always be calculated on a Pro Forma Basis.
Section 6.23    Maintenance of Ratings. The Borrower shall use its commercially
reasonable efforts to maintain a (i) long-term public credit rating of the
Borrower and (y) a credit rating for the Facilities, in each case, from both S&P
and Moody’s.

84

--------------------------------------------------------------------------------




Section 6.24    Limitation on Non‑Material Subsidiaries. The Borrower shall not
permit (i), at any time, the aggregate book value of the assets of all
Restricted Subsidiaries that are Domestic Subsidiaries but that are not Material
Subsidiaries to exceed 5.00% of the book value of the consolidated assets of the
Borrower and its Restricted Subsidiaries that are Domestic Subsidiaries or (ii),
as of the last day of each fiscal quarter of the Borrower, the aggregate net
income computed in accordance with GAAP of all Restricted Subsidiaries that are
Domestic Subsidiaries but that are not Material Subsidiaries during the four (4)
fiscal quarters of the Borrower then ending, to exceed 5.00% of the consolidated
net income computed in accordance with GAAP of the Borrower and its Restricted
Subsidiaries that are Domestic Subsidiaries during such period.
ARTICLE 7.    Events of Default and Remedies.
Section 7.1    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default (i) in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of the principal of any Loan or Reimbursement Obligation or (ii) in the payment
when due of interest on any Loan or any other Obligation payable hereunder or
under any other Loan Document and such default shall continue unremedied for a
period of five (5) Business Days;
(b)    default in the observance or performance of any covenant set forth in
Sections 6.1(f), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22 or 6.24 hereof.
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;
provided that such time period shall be extended to 90 days in case of a default
under Section 6.1(b) hereof due solely to the fact that the audit and opinion
accompanying the financial statements for any fiscal year is subject to a “going
concern” or like qualification solely as a result of the Revolving Credit
Termination Date or Final Maturity Date being scheduled to occur within twelve
(12) months from the date of such audit and opinion;
(d)    any representation or warranty made or deemed made herein or in any other
Loan Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect (or in
all respects, if qualified by a materiality threshold) as of the date of the
issuance or making thereof;
(e)    any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void (other than
pursuant to the terms thereof or as a result of the gross negligence, bad faith
or willful misconduct of the Administrative Agent), or any of the Collateral
Documents shall for any reason fail to create a valid and perfected Lien in
favor of the Administrative Agent in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof or thereof (other than
as a result of the gross negligence, bad faith or willful misconduct of the
Administrative Agent), or any Loan Party terminates, repudiates in writing or
rescinds any Loan Document executed by it or any of its obligations thereunder;
(f)    default shall occur under any Material Indebtedness, or under any
indenture, agreement or other instrument under which the same may be issued, the
effect of which default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity,

85

--------------------------------------------------------------------------------




or the principal or interest under any such Indebtedness shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any;
(g)    any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $50.0 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;
(h)    a Reportable Event shall have occurred which could reasonably be expected
to result in a Material Adverse Effect; the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $50.0 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $50.0 million (collectively, a “Material Plan”) shall
be filed under Title IV of ERISA by the Borrower or any of its Restricted
Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
(i)    any Change of Control shall occur;
(j)    Holdco, the Borrower or any of its Restricted Subsidiaries shall (i)
 have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) admit in writing its inability to pay
its debts generally as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, or (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors;
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Holdco, the Borrower or any of its Restricted
Subsidiaries, or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against Holdco, the Borrower
or any Restricted Subsidiary, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 days; or
(l)    The Liens securing the obligations under any subordinated or junior
secured Material Indebtedness, shall cease, for any reason, to be validly
subordinated to the Liens securing the Obligations, or any Loan Party shall
assert in writing any of the foregoing.
Section 7.2    Non Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall,

86

--------------------------------------------------------------------------------




by written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent, as cash collateral, the full amount then available for drawing under each
or any Letter of Credit, whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 7.1(c) or this Section
7.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.
Section 7.3    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent, as cash collateral, the full amount
then available for drawing under all outstanding Letters of Credit, whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit.
Section 7.4    Collateral for Undrawn Letters of Credit. (a) If the prepayment
of the amount available for drawing under any or all outstanding Letters of
Credit is required under Section 2.8(c)(iii) or under Section 7.2 or 7.3 above,
the Borrower shall forthwith pay the amount required to be so prepaid, to be
held by the Administrative Agent as provided in subsection (b) below.
(b)    All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one (1) or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative Agent or the Lenders in respect of any Letter of
Credit; provided, however, that if (i) the Borrower shall have made payment of
all such obligations referred to in clause (a) above and (ii) no Letters of
Credit remain outstanding hereunder, then the Administrative Agent shall release
to the Borrower any remaining amounts held in the Collateral Account.

87

--------------------------------------------------------------------------------




Section 7.5    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by the Required Lenders and shall at such time also notify all the Lenders
thereof.
Section 7.6    Equity Cure. Notwithstanding anything to the contrary contained
in this ARTICLE 7, in the event that the Borrower fails to comply with the
requirements of Section 6.22 as of the end of any relevant fiscal quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 15 days after the date the
Compliance Certificate is required to be delivered pursuant to Section 6.1(e))
to issue Equity Interests for cash or otherwise receive cash contributions to
its common equity (the “Cure Amount”), and thereupon the Borrower’s compliance
with Section 6.22 shall be recalculated giving effect to the following pro forma
adjustment: Consolidated EBITDA shall be increased (notwithstanding the absence
of an addback in the definition of “Consolidated EBITDA”), solely for the
purposes of determining compliance with Section 6.22 hereof, including
determining compliance with Section 6.22 hereof as of the end of such fiscal
quarter and applicable subsequent periods that include such fiscal quarter, by
an amount equal to the Cure Amount. If, after giving effect to the foregoing
recalculations (but not, for the avoidance of doubt, taking into account any
immediate repayment of Indebtedness in connection therewith), the requirements
of Section 6.22 shall be satisfied, then the requirements of Section 6.22 shall
be deemed satisfied as of the end of the relevant fiscal quarter with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of Section 6.22 that had occurred shall be
deemed cured for the purposes of this Agreement.
Notwithstanding anything herein to the contrary, (v) in each four (4)
consecutive fiscal quarter period of the Borrower there shall be at least two
(2) fiscal quarters in which the Cure Right is not exercised, (w) during the
term of this Agreement, the Cure Right shall not be exercised more than five (5)
times, (x) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.22, (y) upon the Administrative Agent’s
receipt of a notice from the Borrower that it intends to exercise the Cure Right
(a “Notice of Intent to Cure”), until the 15th day following the date of
delivery of the Compliance Certificate under Section 6.1(e) to which such Notice
of Intent to Cure relates, none of the Administrative Agent nor any Lender shall
exercise the right to accelerate the Loans or terminate the Revolving Credit
Commitments and neither the Administrative Agent nor any other Lender or secured
party shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 6.22 and (z) the Cure Amount received pursuant to any
exercise of the Cure Right shall be disregarded for purposes of determining any
financial ratio-based conditions, pricing or any available basket (in reliance
upon the Available Amount, Growth Amount or otherwise) under ARTICLE 6 of this
Agreement.
ARTICLE 8.    Change in Circumstances and Contingencies.
Section 8.1    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan, but excluding any loss
of margin) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of ARTICLE 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,

88

--------------------------------------------------------------------------------




(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense. If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.
Section 8.2    Illegality. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans or to perform
its obligations as contemplated hereby with respect to such Eurodollar Loans,
such Lender shall promptly give notice thereof to the Borrower and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. Such Lender may
require that such affected Eurodollar Loans be converted to Base Rate Loans from
such Lender automatically on the effective date of the notice provided above,
and such Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender. Such Lender shall withdraw such notice promptly following
any date on which it becomes lawful for such Lender to make and maintain
Eurodollar Loans or give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan.
Section 8.3    Reserved.
Section 8.4    Yield Protection. (a) If, on or after the date hereof, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such Governmental Authority:
(i)    shall subject any Lender (or its Lending Office) to any tax, duty or
other charge (other than net income taxes (including branch profits taxes),
franchise taxes and other similar taxes), with respect to its Eurodollar Loans,
its Revolving Notes, its Letter(s) of Credit, or its participation in any
thereof, any Reimbursement Obligations owed to it or its obligation to make
Eurodollar Loans, issue a Letter of Credit, or to participate therein (other
than taxes subject to Section 10.1(a)); or
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Revolving Notes, its Letter(s) of Credit, or
its participation in any thereof, any Reimbursement Obligation owed to it, or
its obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

89

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 30 days after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction to
the extent that such Lender requests indemnification for any such costs or
losses from the Borrower within one hundred and eighty (180) days of such
Lender’s incurrence thereof.
(b)    If, after the date hereof, any Lender or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy or liquidity requirements, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such Governmental Authority has had the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 30 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.
(d)    A certificate of a Lender claiming compensation under this Section 8.4
and setting forth the additional amount or amounts to be paid to it hereunder
shall be delivered to Borrower at the time of such demand and shall be
conclusive absent manifest error. In determining such amount, such Lender may
use any reasonable averaging and attribution methods.
Section 8.5    Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 8.4, Section 10.1 or
Section 10.4 hereof, (b) notice by any Lender to the Borrower of any illegality
pursuant to Section 8.2 hereof, (c) in the event any Lender is a Defaulting
Lender or (d) in the event any Lender fails to consent to any amendment, waiver,
supplement or other modification pursuant to Section 10.11 requiring the consent
of all Lenders or each Lender directly affected thereby, and as to which the
Required Lenders or a majority of all Lenders directly affected thereby have
otherwise consented (any such Lender referred to in clause (d) above being
hereinafter referred to as a “Non-Consenting Lender” and any Non-Consenting
Lender and any such Lender referred to in clause (a), (b) or (c) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law, (i)
require, at its expense, any such Affected Lender to assign, at par plus accrued
interest and fees, without recourse, all of its interest, rights, and
obligations hereunder (including all of its Revolving Credit Commitments and the
Revolving Loans and participation interests in Letters of Credit and other
amounts at any time owing to it hereunder and the other

90

--------------------------------------------------------------------------------




Loan Documents) to an Eligible Assignee specified by the Borrower, provided that
(A) such assignment shall not conflict with or violate any law, rule or
regulation or order of any Governmental Authority, (B) if the assignment is to a
Person other than a Lender, the Borrower shall have received the written consent
of the Administrative Agent and, in the case of any Revolving Credit Commitment,
the L/C Issuer, which consents shall not be unreasonably withheld or delayed, to
such assignment, (C) the Borrower shall have paid to the Affected Lender all
monies (together with amounts due such Affected Lender under Section 8.1 hereof
as if the Loans owing to it were prepaid rather than assigned) other than
principal owing to it hereunder, (D) the Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 10.10 owing to
such replaced Lender prior to the date of replacement, (E) the assignment is
entered into in accordance with the other requirements of Section 10.10 hereof,
(F) solely with respect to assignments in connection with clause (a) (with
respect to claims under Section 10.1) or (c) above, no Event of Default shall
have occurred and be continuing at the time of such assignment and (G) any such
assignment shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Affected
Lender, or (ii) terminate the Revolving Credit Commitment of such Affected
Lender and repay all Obligations of the Borrower owing to such Lender as of such
termination date.
Section 8.6    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof or to avoid the unavailability of Eurodollar Loans
under Section 8.2 hereof, so long as such designation is not disadvantageous to
the Lender.
ARTICLE 9.    The Administrative Agent.
(a)    Appointment and Authorization of Administrative Agent. Each Lender hereby
appoints JPMorgan Chase Bank, N.A., as the Administrative Agent and Collateral
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers, rights and remedies under the Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified in the Loan Documents.
Each Agent may exercise such powers, rights and remedies and perform such duties
by or through its agents or employees. Notwithstanding the use of the word
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein
and therein. The provisions of this ARTICLE 9 (other than to the extent provided
in Sections 9.1, 9.3, 9.7, 9.11 and 9.12) are solely for the benefit of the
Administrative Agent and the Lenders and no Loan Party shall have any rights as
a third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdco,
Borrower or any of its Subsidiaries, other than as provided in Section 10.10(c)
with respect to the maintenance of the Register.
Section 9.2    Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may

91

--------------------------------------------------------------------------------




exercise or refrain from exercising such rights and power as though it were not
the Administrative Agent, and the Administrative Agent and its affiliates may
accept deposits from, lend money to, own securities of and generally engage in
any kind of banking, trust, financial advisory or other business with the
Borrower or any Affiliate of the Borrower as if it were not the Administrative
Agent under the Loan Documents, and may accept fees and other consideration from
the Borrower for services in connection herewith and otherwise without having to
account for the same to the Lenders. The term “Lender” as used herein and in all
other Loan Documents, unless the context otherwise clearly requires, includes
the Administrative Agent in its individual capacity as a Lender. References in
ARTICLE 2 hereof to the amount owing to the Administrative Agent for which an
interest rate is being determined, refer to the Administrative Agent in its
individual capacity as a Lender.
Section 9.3    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.
Section 9.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 9.5    Liability of Administrative Agent; Credit Decision; Delegation of
Duties. (a) Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the Administrative Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be entitled to

92

--------------------------------------------------------------------------------




act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper party or parties, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdco, the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or any Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
of the Borrower or any Subsidiary contained herein or in any other Loan Document
or any Credit Extension or the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing; (iii) the satisfaction of any
condition specified in ARTICLE 3 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the execution, validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys‑in‑fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys‑in‑fact selected with reasonable care. The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent. Each
Lender acknowledges, represents and warrants that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(b)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one (1) or more sub-agents appointed by
the Administrative Agent (and not otherwise reasonably objected to by the
Borrower within 10 days after notice of such appointment). The Administrative
Agent and any

93

--------------------------------------------------------------------------------




such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of this Section 9.5 and of Section 9.6
shall apply to any Affiliates of the Administrative Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.5 and of Section 9.6 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
Section 9.6    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party, for and
against any and all liabilities, obligations, losses, damages, taxes, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as Administrative
Agent in any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, taxes, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
that in no event shall this sentence require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, tax,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s ratable share thereof, in accordance with such Lender’s respective
Percentage; and provided further that this sentence shall not be deemed to
require any Lender to indemnify the Administrative Agent against any liability,
obligation, loss, damage, tax, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence. The
obligations of the Lenders under this Section shall survive termination of this
Agreement. The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
Section 9.7    Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower and the Administrative Agent may be
removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to the Borrower and the Administrative Agent
and signed by the

94

--------------------------------------------------------------------------------




Required Lenders (such retiring or replaced Administrative Agent, the “Departing
Administrative Agent”). The Administrative Agent shall have the right to appoint
a financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, with the written consent of the Borrower and the Required Lenders
(not to be unreasonably withheld), and the Administrative Agent’s resignation
shall become effective on the earliest of (i) 30 days after delivery of the
notice of resignation, (ii) the acceptance of such successor Administrative
Agent by the Borrower and the Required Lenders or (iii) such other date, if any,
agreed to by the Borrower and the Required Lenders. Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon the written consent of the Borrower (not to
be unreasonably withheld), to appoint a successor Administrative Agent. If
neither the Required Lenders nor the Administrative Agent have appointed a
successor Administrative Agent, the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that until a successor
Administrative Agent is so appointed by Required Lenders or the Administrative
Agent, any collateral security held by the Administrative Agent in its role as
Collateral Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the Departing Administrative Agent and the Departing Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Loan Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such Departing Administrative
Agent shall be discharged from its duties and obligations hereunder. Except as
provided above, any resignation or removal of JPMorgan Chase Bank, N.A. or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Collateral Agent. After any Departing Administrative Agent’s resignation or
replacement hereunder as Administrative Agent, the provisions of this ARTICLE 9
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent of all
purposes hereunder.
Section 9.8    L/C Issuer. The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this ARTICLE 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this ARTICLE 9, included the L/C Issuer with respect to such
acts or omissions and (ii) as additionally provided in this Agreement with
respect to such L/C Issuer.
Section 9.9    Hedging Liability and Funds Transfer Liability and Deposit
Account Liability Obligation Arrangements. By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 10.10 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be deemed a Lender party hereto for

95

--------------------------------------------------------------------------------




purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral as more fully set forth in Section 2.9 and ARTICLE 4 hereof. In
connection with any such distribution of payments and collections, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations unless such
Lender has notified the Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution.
Section 9.10    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Joint Book Runners, Joint Lead Arrangers or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, a L/C Issuer or Swing Line Lender hereunder.
Section 9.11    Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent or Collateral Agent, as applicable, is
hereby irrevocably authorized by each Secured Party to be the agent for and
representative of the Secured Parties and to execute and deliver the Collateral
Documents and Guaranty on behalf of and for the benefit of the Secured Parties
and to take such action and exercise such powers under the Collateral Documents
as the Administrative Agent or Collateral Agent, as applicable considers
appropriate; provided that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any other holder of Obligations
with respect to any Hedge Agreement. The Administrative Agent shall not (except
as expressly provided in Section 10.11) amend the Collateral Documents unless
such amendment is agreed to in writing by the Required Lenders. Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent. Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or for the execution of any
trust or power in respect of the Collateral or for the appointment of a receiver
or for the enforcement of any other remedy under the Collateral Documents; it
being understood and intended that no one or more of the Lenders (or their
Affiliates) shall have any right in any manner whatsoever to affect, disturb or
prejudice the Lien of the Administrative Agent (or any security trustee
therefor) under the Collateral Documents by its or their action or to enforce
any right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders and their Affiliates.
Section 9.12    Authorization to Release Liens, Etc. The Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each of the
Lenders (and shall, upon the written request of the Borrower) to (and to execute
any documents or instruments necessary to):
(i)    release any Lien covering any Property of the Borrower or its
Subsidiaries that is the subject of a disposition that is permitted by this
Agreement or that has been consented to in accordance with Section 10.11;
(A)    upon the Termination Date, release the Borrower and each of the
Guarantors from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto; and

96

--------------------------------------------------------------------------------




(B)    release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and the Liens
on such Obligations shall be automatically released;
(ii)    at the request of the Borrower, to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Sections 6.15(e), (w)
or (x) or, with respect to the replacement of Liens, permitted by Sections
6.15(e), (w) or (x);
(iii)    enter into any intercreditor arrangements contemplated by Sections 2.14
and 6.14.
ARTICLE 10.    MISCELLANEOUS.
Section 10.1    Withholding Taxes.
(a)    Payments Free of Withholding. Except as otherwise required by law and
subject to Section 10.1(b) hereof, each payment by or on behalf of any Loan
Party under this Agreement or the other Loan Documents shall be made without
withholding or deduction for or on account of any present or future United
States withholding taxes or any taxes of any other jurisdiction (other than
overall net income taxes (including branch profits tax), franchise taxes and
other similar taxes on the recipient imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized, or in which its principal executive office or Lending Office is
located, or taxes imposed on a recipient as a result of a present or former
connection between such recipient and the United States (other than in
connection with entering into this Agreement, the receipt of payments hereunder
or the enforcement of rights hereunder)). If any such withholding is so
required, such withholding or deduction shall be made, the amount withheld shall
be paid to the appropriate Governmental Authority before penalties attach
thereto or interest accrues thereon, and the relevant Loan Party shall pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender and the Administrative Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which that Lender or the Administrative Agent (as the case may be) would have
received had such withholding not been made. If the Administrative Agent or any
Lender pays any amount in respect of any such taxes, amounts subject to Section
10.4, or any related penalties or interest, the Borrower shall reimburse the
Administrative Agent or such Lender for that payment in the currency in which
such payment was made whether or not such amounts were correctly or legally
imposed promptly following the date the Lender or the Administrative Agent makes
written demand therefor, which demand shall be accompanied by a certificate
describing in reasonable detail the basis thereof. Notwithstanding the
foregoing, a Loan Party shall not be required to pay any additional amounts or
reimburse any Lender or the Administrative Agent with respect to any taxes,
penalties or backup withholding tax (i) that, except as provided in Section
10.1(c), are attributable to a Lender’s failure to comply with the requirements
of Section 10.1(b), (ii) that are United States federal withholding taxes
imposed on amounts payable to a Lender or Administrative Agent at the time such
Lender or Administrative Agent becomes a party to this Agreement, except to the
extent such Lender’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts or reimbursement under this Section 10.1(a), (iii)
that are attributable to a Lender or the Administrative Agent designating a
successor lending office at which it maintains its Obligations other than at the
request of the applicable Loan Party and except to the extent such Lender or the
Administrative Agent was entitled, at the time of the successor lending office
is designated, to receive additional amounts from the applicable Loan Party with
respect to such Taxes pursuant to this clause, or (iv) imposed due to a failure
by any Lender, the Administrative Agent or any foreign financial

97

--------------------------------------------------------------------------------




institution through which payments under this Agreement are made to comply with
any applicable certification, documentation, information or other reporting
requirement concerning the nationality, residence, identity, direct or indirect
ownership of or investment in, or connection with the United States of America
of any Lender or Administrative Agent or any foreign financial institution
through which payments under this Agreement are made if such compliance is
required by Sections 1471-1474 of the Code or any Treasury Regulation
promulgated or Revenue Ruling, Revenue Procedure, or Notice issued by the U.S.
Internal Revenue Service (the “IRS”) thereunder or any agreement entered into
pursuant to Section 1471(b)(1) of the Code (“FATCA”) as a precondition to relief
or exemption from such tax, penalty or backup withholding. If a Loan Party pays
any such taxes, penalties or interest, or Other Taxes (pursuant to Section
10.4), it shall deliver official tax receipts evidencing that payment or
certified copies thereof (or, if such receipts are not available, other evidence
of payment reasonably acceptable to the relevant Lender or Administrative Agent)
to the Lender or Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.
(b)    U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent (x) on or before the Closing Date
or, if later, the date such financial institution becomes a Lender hereunder,
(y) on or prior to the date 60 days after written notice from Borrower that such
form or certificate shall expire or become obsolete other than in connection
with an event described in (z), and (z) after the occurrence of any event within
such Lender’s control requiring a change in the most recent form of
certification previously delivered by it, two (2) duly completed and signed
originals of (i)  IRS Form W‑8BEN (relating to such Lender and entitling it to a
complete exemption from, or a reduced rate of, withholding under the Code on all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents and the Obligations), Form W‑8ECI (relating to all amounts to be
received by such Lender, including fees, pursuant to the Loan Documents and the
Obligations) or Form W-8IMY (relating to entities acting as intermediaries),
together with any applicable underlying IRS forms, or any successor forms,
(ii) solely if such Lender is claiming exemption from United States withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, IRS Form W‑8BEN, or any successor form prescribed by the
IRS, and a certificate representing that such Lender is not a bank for purposes
of Section 881(c) of the Code, is not a ten‑percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) or (iii) any other applicable document prescribed
by the Applicable Law certifying as to the entitlement of such Lender to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Lender under the Loan Documents. Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall (A) on or prior to the Closing Date or, if later, the date such
financial institution becomes a Lender hereunder, (B) on or prior to the date 60
days after written notice from Borrower that such form or certification shall
expire or become obsolete other than in connection with an event described in
(C), (C) after the occurrence of any event requiring a change in the most recent
form or certification previously delivered by it pursuant to this clause (b) and
(D) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two (2) duly completed
and signed originals of Form W‑9 (certifying that such Lender is entitled to an
exemption from U.S. backup withholding tax) or any successor form. Thereafter
and from time to time, each Lender, within 60 days of Borrower’s written
request, shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one (1) or the other of such
forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender and (ii) required under then‑current United
States law or regulations to avoid or reduce United States withholding taxes on
payments

98

--------------------------------------------------------------------------------




in respect of all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents or the Obligations. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Laws and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Laws (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(c)    Inability of Lender to Submit Forms. If as a result of any change in
Applicable Law, regulation or treaty, or in any official application or
interpretation thereof applicable to the payments made by or on behalf of any
Loan Party or by the Administrative Agent under any Loan Document or any change
in an income tax treaty applicable to any Lender, any Lender is unable to submit
to the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (b) of this Section 10.1 or
such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable. For the
avoidance of doubt, the enactment of final Treasury Regulations promulgated
under FATCA shall not be deemed to be a change in Applicable Law for the
purposes of this Agreement.
(d)    Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 10.1 or Section 10.4, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 10.1 or
Section 10.4 giving rise to such refund), net of all reasonable out of pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority) with respect to
such refund; provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(e)    Mitigation. Any Lender claiming any additional amounts payable pursuant
to this Section 10.1 shall use its reasonable efforts (consistent with its
internal policies and Applicable Laws) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
Section 10.2    No Waiver; Cumulative Remedies; Collective Action. No delay or
failure on the part of the Administrative Agent or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other

99

--------------------------------------------------------------------------------




or further exercise thereof or the exercise of any other power or right. The
rights and remedies hereunder of the Administrative Agent, the Lenders and of
the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuer, and each Lender and the
L/C Issuer hereby agree with each other Lender and the L/C Issuer, as
applicable, that no Lender shall (and the L/C Issuer shall not) take any action
to protect or enforce its rights under this Agreement or any other Loan Document
(including exercising any rights of set-off) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law.
Section 10.3    Non‑Business Days. Except as otherwise provided herein, if any
payment hereunder or date for performance becomes due and payable or performable
(in each case, including as a result of the expiration of any relevant notice
period) on a day which is not a Business Day, the due date of such payment or
the date for such performance shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable or such other
requirement shall be performed. In the case of any payment of principal falling
due on a day which is not a Business Day, interest on such principal amount
shall continue to accrue during such extension at the rate per annum then in
effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.
Section 10.4    Documentary Taxes. The Borrower agrees to pay within ten (10)
days after demand therefor any documentary, stamp, excise, property or similar
taxes payable in respect of this Agreement or any other Loan Document, including
interest and penalties, in the event any such taxes are assessed, irrespective
of when such assessment is made and whether or not any credit is then in use or
available hereunder (“Other Taxes”).
Section 10.5    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made until the Termination Date.
Section 10.6    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
Section 10.7    Sharing of Set‑Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise (except pursuant to a
valid assignment or participation pursuant to Section 10.10 or as provided

100

--------------------------------------------------------------------------------




in or contemplated by Sections 2.14, 2.15 or 10.11(d)), on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Lenders have been required to fund their participation
shall be treated as amounts owed to or recovered by the L/C Issuer as a Lender
hereunder.
Section 10.8    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:
to the Borrower:
 
to the Administrative Agent:
 
 
 
vantiv, LLC
 
JPMorgan Chase Bank, N.A.
8500 Governors Hill Drive
 
500 Stanton Christiana Rd Ops 2
Symmes Township, Ohio 45249
 
Newark, DE 19713
Attention: Mark Heimbouch
 
Attention: Brian Lunger
Telephone: 513-900-5100
 
Telephone: 302-634-3103
Facsimile: 513-900-5206
 
Facsimile: 302-634-3301
Email: mark.heimbouch@vantiv.com
 
Email: Brian.x.lunger@jpmorgan.com

With a copy of any notice of any
Default or Event of Default (which shall
not constitute notice to the Borrower) to:
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Kelly M. Dybala
Telephone: (214) 746-7898
Facsimile: (214) 746-7777
Email: kelly.dybala@weil.com

101

--------------------------------------------------------------------------------




Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment)), or (iv) if given
by any other means, when delivered at the addresses specified in this Section
10.8 or in the relevant Administrative Questionnaire; provided that any notice
given pursuant to ARTICLE 2 hereof shall be effective only upon receipt.
Section 10.9    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 10.10    Successors and Assigns; Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations under any Loan
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) of this Section, (ii) by way of participation in
accordance with the provisions of clause (d) of this Section or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one (1) or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement with respect to all or a portion of its Revolving Credit
Commitment(s) and the Loans at the time owing to it; provided that:
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5.0 million, in the
case of any assignment in respect of the Revolving Facility, or less than $1.0
million, in the case of any assignment in respect of the Term Facility
(calculated, in each case, in the aggregate with respect to multiple,
simultaneous assignments by two (2) or more Approved Funds which are Affiliates
or share the same (or affiliated) manager or advisor and/or two (2) or more
lenders that are Affiliates) unless each of

102

--------------------------------------------------------------------------------




the Administrative Agent and the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Facility or the Revolving Credit Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non‑pro rata basis;
(iii)    any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Borrower (each such approval not to
be unreasonably withheld) unless the Person that is the proposed assignee is
itself a Lender with a Revolving Credit Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee);
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and
(v)    the Eligible Assignee provides the Borrower and the Administrative Agent
the forms required by Section 10.1(b) prior to the assignment and shall not be
entitled to any additional amounts or indemnification of taxes under Section
10.1 in excess of the amounts that would be paid to its assignor.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be void ab initio. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, not withstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.
(c)    Register. (i) The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, the Revolving Credit Commitment(s) of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time, and each repayment in respect of the principal
amount (and any interest thereon) (the “Register”). The

103

--------------------------------------------------------------------------------




entries in the Register shall be conclusive absent manifest error or except to
the extent an assignment has been recorded therein which assignment does not
comply with Section 10.10(b), and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that in the event any
assignment contemplated by clause (b) above is not effected in accordance with
the requirements of that Section, nothing in the Register to the contrary shall
override the nullity of such assignment as provided pursuant to clause (b)
above. The Register shall be available for inspection by the Borrower and any
Lender (as to its own interest, but not the interest of any other Lender), at
any reasonable time and from time to time upon reasonable prior notice.
(ii)    The Administrative Agent shall (A) accept the Assignment and Assumption
and (B) promptly record the information contained therein in the Register once
all the requirements of clause (a) above have been met. No assignment shall be
effective unless it has been recorded in the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or a Prohibited Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under the this Agreement (including all or a portion of its Revolving Credit
Commitment(s) and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11 Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4(b) and 10.1(a) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.14 as though it were a Lender, provided that such
Participant agrees to be subject to Section 10.7 as though it were a Lender.
Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as an agent of the Borrower, shall maintain a register
for the recordation of the names and addresses of the Participants, the
commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Participant pursuant to the terms hereof from time to time, and each
repayment in respect of the principal amount (and any interest thereon) (each, a
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of a participation for all purposes of this Agreement, notwithstanding
notice to the contrary.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant. A Participant shall not be entitled to receive any greater
payment under Section 10.1(a) or Section 10.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant that is not a United States person (as such

104

--------------------------------------------------------------------------------




term is defined in Section 7701(a)(30) of the Code) shall not be entitled to the
benefits of Section 10.1(a) or Section 10.4 unless the Borrower is notified of
the participation sold to such Participant and such Participant complies with
Section 10.1(b) and (c) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, but excluding any obligation owed to a
Prohibited Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
(h)    So long as no Default or Event of Default has occurred or is continuing,
any Lender may, at any time, assign all or a portion of its rights and
obligations in respect of the Term Loans to (a) Advent, (b) any Non-Debt Fund
Affiliate and/or (c) Holdco and/or any Subsidiary of Holdco (each of the Persons
identified in clauses (a), (b) and (c), an “Affiliated Lender”) on a non pro
rata basis through (x) Dutch Auctions open to all Lenders on a pro rata basis
and/or (y) other than in the case of any assignment to Holdco or any Subsidiary
of Holdco, open market purchases, subject to the following limitations:
(i)    such Affiliated Lender shall make a representation that, as of the date
of any such purchase and assignment, it is not in possession of material
non-public information (“MNPI”) with respect to the Borrower, its Subsidiaries
or their respective securities that (A) has not been disclosed to the assigning
Lender prior to such date and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to assign
Loans to such Affiliated Lender, as the case may be (in each case, other than
because such assigning Lender does not wish to receive MNPI with respect to the
Borrower, its Subsidiaries or their respective securities);
(ii)    all Term Loans held by any Affiliated Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any action;
(iii)    (A) the aggregate principal amount of Term Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders may not exceed 19.0% of the outstanding principal amount of
all Term Loans plus the outstanding principal amount of all term loans made
pursuant to a Term Commitment Increase and (B) in addition to amounts permitted
by clause (A) above, the aggregate principal of Term Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders (other than Fifth Third Bank) may not exceed 10.00% of the
outstanding principal amount of all Term Loans plus the outstanding principal
amount of all term loans made pursuant to a Term Commitment Increase;
(iv)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the receipt of notices of Borrowings, notices
of prepayments and other administrative notices in respect of its

105

--------------------------------------------------------------------------------




Loans or Revolving Credit Commitments required to be delivered to Lenders
pursuant to ARTICLE 2;
(v)    No Affiliated Lender shall take any action in any bankruptcy, insolvency
or reorganization proceeding to object to, impede or delay the exercise of any
right or the taking of any action by the Administrative Agent or Collateral
Agent or the taking of any action by a third party that is supported by the
Administrative Agent or Collateral Agent (including, without limitation, voting
on any plan of reorganization, liquidation or similar scheme) so long as such
Affiliated Lender is treated in connection therewith on the same or better terms
as the other Lenders upon the resolution of such proceeding;
(vi)    in the case of any Dutch Auction conducted by Holdco, the Borrower or
any of its Restricted Subsidiaries, (A) the Revolving Facility shall not be
utilized to fund the assignment, and (B) other than in connection with a buyback
under pursuant to Section 10.10(i) below, the loans purchased by Holdco or its
Subsidiaries shall be immediately cancelled (provided that neither Holdco nor
its Subsidiaries may increase the amount of Consolidated EBITDA by any non-cash
gains associated with such cancellation of debt).
It is understood and agreed that the limitations set forth in clauses (ii),
(iii), (iv) and (v) above shall be applicable to and in respect of any
Affiliated Lender that is a party to this agreement whether such Lender is a
party hereto on the Closing Date, becomes a Lender as a result of assignment
pursuant to this Section 10.10(h) or otherwise and shall only be applicable with
respect to the Term Loans that are held by such Affiliated Lender while such
Term Loans are held by such Affiliated Lender.
Notwithstanding anything to the contrary contained in the foregoing, (a) Advent
and any Non-Debt Fund Affiliate may (but shall not be required to) contribute
any Term Loans so purchased under this Section 10.10(h) to Holdco or any of its
Subsidiaries for purposes of cancellation of such debt and (b) each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that would require the vote of all Lenders or the vote of all Lenders
directly and adversely affected thereby pursuant to subclauses (A) or (B) of
Section 10.11(a).
In addition, Term Loans and/or Revolving Credit Commitments may be purchased by
and assigned to any Debt Fund Affiliate on a non-pro rata basis through
(a) Dutch Auctions open to all Lenders on a pro rata basis in accordance with
customary procedures and/or (b) open market purchases. The limitations under
clauses (i) through (iv) above shall not apply to any such purchase by a Debt
Fund Affiliate, and each Lender shall be permitted to assign all or a portion of
such Lender’s Term Loans and/or Revolving Commitments to any Debt Fund Affiliate
without regard to such foregoing provisions.
(i)    Prohibited Lenders. If any assignment or participation under this Section
10.10 is made (or attempted to be made) (i) to a Prohibited Lender or any
Affiliate of a Prohibited Lender, in each case without the Borrower’s prior
written consent or (ii) to the extent the Borrower’s consent is required under
the terms of this Section 10.10, to any other Person without the Borrower’s
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (A) terminate the Commitments of such
Lender and repay all obligations of the Borrower owing to such Lender relating
to the Loans and participations held by such Lender or participant as of such
termination date (in the case of any participation in any Loan, to be applied to
such participation), (B) in the case of any outstanding Term Loans, purchase
such Loans by paying the lesser of par or the same amount that such Lender paid
to acquire such Loans or (C) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the

106

--------------------------------------------------------------------------------




restrictions contained in this Section 10.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the lesser of par or the amount such Lender paid for such Loans
and participations in L/C Disbursements and Swing Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (ii) the Borrower
shall be liable to such Lender under Section 8.1 if any Eurodollar Loan owing to
such Lender is repaid or purchased other than on the last day of the Interest
Period relating thereto, and (iii) such assignment shall otherwise comply with
this Section 10.10 (provided that no registration and processing fee referred to
in this Section 10.10 shall be owing in connection with any assignment pursuant
to this clause). Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender, as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder to an assignee as contemplated hereby in the circumstances
contemplated by this Section 10.10(i). Nothing in this Section 10.10(i) shall be
deemed to prejudice any rights or remedies the Borrower may otherwise have at
law or equity. Each Lender acknowledges and agrees that the Borrower would
suffer irreparable harm if such Lender breaches any of its obligations under
Section 10.10(a), 10.10(d) or Section 10.10(f) insofar as such Sections relate
to any assignment, participation or pledge to a Prohibited Lender or an
Affiliate of a Prohibited Lender without the Borrower's prior written consent.
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this Section
10.10(i) against such Lender with respect to such breach without posting a bond
or presenting evidence of irreparable harm.
(j)    If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to (i)
require the Lenders under such Facility to assign such Loans or Commitments to
the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.11 (with such replacement, if applicable, deemed to
have been made pursuant to Section 10.11(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment by the
Borrower of any accrued interest and fees thereon and any amounts owing pursuant
to Section 10.13(b) to the extent demanded in writing prior to the date of such
assignment. By receiving such purchase price, the Lenders under such Facility
shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of Assignment and Assumption
attached hereto as Exhibit G and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this clause (j) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.
Section 10.11    Amendments. Except as provided in Section 2.14 with respect to
any Incremental Facility, Section 2.15 with respect to any Extension and Section
10.11(d) with respect to any Replacement Term Loans or Replacement Revolving
Facility, no provision of this Agreement or the other Loan Documents may be
amended, modified, supplemented or waived unless such amendment, modification,
supplement or waiver is in writing and is signed by (i) the Borrower, (ii) the
Required Lenders, (iii) if the rights or duties of the Administrative Agent are
adversely affected thereby, the Administrative Agent, and (iv) if the rights or
duties of the L/C Issuer are affected thereby, the L/C Issuer; provided that:

107

--------------------------------------------------------------------------------




(A)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall (i) increase any Revolving Credit Commitment or extend the expiry
date of any such Revolving Credit Commitment of any Lender without the consent
of such Lender (it being understood that any such amendment, modification,
supplement or waiver that provides for the payment of interest in kind in
addition to, and not as substitution for or as conversion of, the interest
otherwise payable hereunder shall only require the consent of the Required
Lenders and that a waiver of any condition precedent or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Revolving Credit Commitment), (ii) reduce the
amount of, postpone the date for any scheduled payment of any principal of or
interest or fee on, or extend the final maturity of any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder or (iii) change
the application of payments set forth in Section 2.9 hereof without the consent
of any Lender adversely affected thereby;
(B)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall, unless signed by each Lender, change the definition of Required
Lenders in a manner that reduces the voting percentages set forth therein,
change the provisions of this Section 10.11, release all or substantially all of
the Collateral (except as expressly provided in the Loan Documents) or all or
substantially all of the value of the guarantees provided by the Guarantors
(except as expressly provided in the Loan Documents), affect the number of
Lenders required to take any action hereunder or under any other Loan Document,
or change or waive any provision of any Loan Document that provides for the pro
rata nature of disbursements or payments to Lenders or sharing of Collateral
among the Lenders (except in connection with any transaction permitted by the
last paragraph of this Section 10.11(a) or Section 10.10(h)); and
(C)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall amend or otherwise modify Section 2.8 or any other provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the consent of Lenders
representing a majority in interest of each affected Class (it being understood
that the Required Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered).
Notwithstanding anything to the contrary herein, (a) except as set forth in
clauses (A)(i) and A(ii) above, no Defaulting Lender shall have any right to
approve or disapprove any amendment, modification, supplement, waiver or consent
hereunder or otherwise give any direction to the Administrative Agent; (b) the
Borrower and the Administrative Agent may, without the input or consent of any
other Lender, effect amendments to this Agreement and the other Loan Documents
as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of Sections 2.8(d), 2.14, 2.15,
10.10(i) or (j) or 10.11(d); (c) guarantees, collateral security documents and
related documents and related documents executed by Holdco or any of its
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any

108

--------------------------------------------------------------------------------




Lender if such amendment, supplement or waiver is delivered in order to (i)
comply with local law or advice of local counsel, (ii) cure ambiguities,
omissions, mistakes or defects or (iii) cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents; (d) the Administrative Agent may, with the consent of
Borrower only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five (5) Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment and (e) any agreement of the Required Lenders
to forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.
In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required Term Lenders, the
Required Revolving Lenders and other definitions related to such new credit
facilities; provided that no Lender shall be obligated to commit to or hold any
part of such credit facilities.
(b)    [Intentionally Omitted].
(c)    Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 10.11 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.
(d)    Notwithstanding the foregoing, this Agreement may be amended
(i)    with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with one or more replacement term loans hereunder (“Replacement Term
Loans”); provided that (A) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans (plus (x) the amount permitted under any basket hereunder and plus (y) the
amount of accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions and expenses, associated
therewith), (B) the terms of Replacement Term Loans are not (excluding pricing,
fees, rate floors, premiums, optional prepayment or redemption terms and
maturity date), taken as a whole, materially more favorable to the lenders
providing such Replacement Term Loans than those applicable to the Replaced Term
Loans (other than any covenants or other provisions applicable only to periods
after the Final Maturity Date (in each case, as of the date of incurrence of
such Replacement Term Loans)), (C) such Replacement Term Loans have a final
maturity date equal to or later than the final maturity date of, and has a

109

--------------------------------------------------------------------------------




Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, such Replaced Term Loans at the time of such refinancing
and (D) any Lender or, with the consent of the Borrower and, to the extent such
consent would be required under Section 10.10 with respect to an assignment of
Loans or Commitments in respect of the applicable Facility to such Person, the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), any Person that would be an Eligible Assignee (other than to any
Prohibited Lender or any natural person) may provide such Replacement Term Loans
and
(ii)    with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Revolving Facility (as defined
below) to permit the refinancing, replacement or modification of all or any
portion of the Revolving Facility or any Incremental Revolving Facility (a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”); provided that (A) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility plus (x) the amount permitted under any basket
hereunder and plus (y) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (B) the terms of any such Replacement Revolving
Facility are (excluding pricing, fees, rate floors, premiums, optional
prepayment or redemption terms and maturity date) not, taken as a whole,
materially more favorable to the lenders providing such Replacement Revolving
Facility than those applicable to the Replaced Revolving Facility (other than
any covenants or other provisions applicable only to periods after the Final
Revolving Termination Date (in each case, as of the date of incurrence of such
Replacement Revolving Facility)), (C) the Loan under such Replacement Revolving
Facility have a final maturity date equal to or later than the final maturity
date of such loans under the Replaced Revolving Facility at the time of such
refinancing and (D) any Lender or, with the consent of the Borrower and, to the
extent such consent would be required under Section 10.10 with respect to an
assignment of Loans or Commitments in respect of the Revolving Facility to such
Person, the consent of the Administrative Agent, the L/C Issuer and the Swing
Line Lender (which consent shall not be unreasonably withheld), any additional
bank, financial institution or other entity may provide such Replacement
Revolving Facility;
provided further that, in respect of each of clauses (i) and (ii) above, (A) any
Non-Debt Fund Affiliate shall (x) be permitted (without Administrative Agent
consent) to provide such Replacement Term Loans, it being understood that in
connection with such Replacement Term Loans, any such Non-Debt Fund Affiliate,
as applicable, shall be subject to the restrictions applicable to such Persons
under Section 10.10 as if such Replacement Term Loans were Term Loans and (y)
not provide any Replacement Revolving Facility and (B) any Debt Fund Affiliate
shall be permitted to provide any Replacement Term Loans or Replacement
Revolving Facility (subject, in the case of any Replacement Revolving Facility
to consent of the Administrative Agent, the Swing Line Lender and the Issuing
Lender (which consent shall not be unreasonably withheld)), it being understood
that in connection therewith, such Debt Fund Affiliate shall be subject to the
restrictions applicable to Debt Fund Affiliates under Section 10.10 as if such
Replacement Term Loans were Term Loans and the commitments and loans in respect
of such Replacement Revolving Facility were Revolving Facility Commitments and
Revolving Facility Loans, respectively.
Section 10.12    Heading. Section headings and the Table of Contents used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.
Section 10.13    Costs and Expenses; Indemnification. (a)    The Borrower agrees
to pay all reasonable and documented out‑of‑pocket costs and expenses (within
thirty days of a written demand

110

--------------------------------------------------------------------------------




therefor, together with reasonable backup documentation supporting such
reimbursement request) of (i) the Administrative Agent and Joint Lead Arrangers
in connection with the syndication of the Facilities and the preparation,
execution, delivery and administration of the Loan Documents and any amendment,
modification, supplement, waiver or consent related to the Loan Documents,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with collateral filing fees and lien searches and (ii) the
Administrative Agent and the Lenders (within thirty (30) days of a written
demand therefor together with reasonable backup documentation supporting such
reimbursement request) in connection with the enforcement of the Loan Documents.
(b)    The Borrower further agrees to indemnify the Administrative Agent in its
capacity as such, each Lender, and their respective directors, officers,
employees, advisors, agents and Affiliates against all Damages (including,
without limitation, reasonable attorney’s fees and other expenses of litigation
or preparation therefor, whether or not the indemnified person is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which (i) arise from the gross negligence,
willful misconduct or bad faith of, or material breach of the Loan Documents by,
the party claiming indemnification (or any of its respective directors,
officers, employees, advisors, agents and Affiliates), in each case, to the
extent determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) arise out of any dispute solely among
indemnified persons (other than in connection with any agent acting in its
capacity as a Joint Lead Arranger or Administrative Agent or any other agent or
co-agent (if any) designated by the Joint Lead Arrangers, in each case in their
respective capacities as such, or in connection with any syndication activities,
but in each case solely to the extent such indemnification would not be denied
pursuant to clause (b)(i)) that a court of competent jurisdiction has determined
in a final and non-appealable decision did not arise out of any act or omission
of the Borrower or any of its Affiliates. Notwithstanding the foregoing, each
indemnified person shall be obligated to refund and return any and all amounts
paid by the Borrower to such indemnified person for fees, expenses or damages to
the extent such indemnified person is not entitled to payment of such amounts in
accordance with the terms hereof. No indemnified person and no Loan Party shall
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing in this sentence shall limit any Loan
Party’s indemnity and reimbursement obligations to the extent that such special,
punitive, indirect or consequential damages are included in any claim by a third
party unaffiliated with any of the indemnified persons with respect to which the
applicable indemnified person is entitled to indemnification as set forth in the
immediately preceding sentence.
(c)    Notwithstanding any of the foregoing clauses (a) or (b) to the contrary,
in no event shall the Borrower be obligated to pay for the legal expenses or
fees of more than one (1) firm of outside counsel (and shall not be obligated to
pay for any in‑house counsel) and, if reasonably necessary, one (1) local
counsel and one (1) regulatory counsel in any relevant material jurisdiction, to
the Administrative Agent, or the Administrative Agent and the Lenders, taken as
a whole, as the case may be, except, solely in the case of a conflict of
interest under clauses (a)(ii) or (b) above, one (1) additional counsel to the
affected persons similarly situated, taken as a whole. The obligations of the
Borrower under this Section shall survive the termination of this Agreement.
Section 10.14    Set‑off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, but
subject to Section 10.2, upon the occurrence and during the continuation of any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower at any time or from time to time, without
prior notice to the Borrower or to any

111

--------------------------------------------------------------------------------




other Person, any such notice being hereby expressly waived, to set‑off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts, and in whatever currency
denominated) and any other indebtedness at any time held or owing by that Lender
or that subsequent holder to or for the credit or the account of the Borrower,
whether or not matured, against and on account of any amount due and payable by
the Borrower hereunder. Each Lender or any such subsequent holder of any
Obligations agrees to promptly notify the Borrower and the Administrative Agent
after any such set‑off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set‑off and
application.
Section 10.15    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 10.16    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State of New York.
Section 10.17    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
Section 10.18    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Applicable Law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received

112

--------------------------------------------------------------------------------




the amount of interest which such Lenders would have received during such period
on the Borrower’s Obligations had the rate of interest not been limited to the
Maximum Rate during such period.
Section 10.19    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one (1) or more Subsidiaries. In the event of any
conflict or inconsistency between or among this Agreement and the other Loan
Documents, the terms and conditions of this Agreement shall govern and control.
Section 10.20    Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
Section 10.21    USA Patriot Act. Each Lender and each Agent hereby notifies the
Borrower and each Guarantor that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender and/or Agent to identify the Borrower and each Guarantor in accordance
with the Patriot Act.
Section 10.22    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
Section 10.23    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuer, as the case may be,
shall be responsible for its Affiliates’ compliance with this clause, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization) or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender (provided that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
Information relating to the Loan Parties), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that, unless specifically prohibited by Applicable Law or court order,
each Lender and the Administrative Agent shall promptly notify the Borrower

113

--------------------------------------------------------------------------------




in advance of any such disclosure, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.23, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Hedge Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower, (h) in customary disclosure about the terms of the
financing contemplated hereby in the ordinary course of business to market data
collectors and similar service providers to the loan industry for league table
purposes or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.23 or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
(except to the extent that such Information was available to the Administrative
Agent, any Lender or any of their Affiliates as a result of Administrative
Agent’s, any Lender’s or their Affiliates’ ownership interests in the Business
or the Borrower). For purposes of this Section 10.23, “Information” means all
information received by the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, from the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding the foregoing, the
Administrative Agent and the Lenders agree not to disclose any Information to a
(i) Prohibited Lender or (ii) any of their respective Affiliates or any of their
and their Affiliates’ officers, directors or employees that (x) are engaged as
principles primarily in private equity or venture capital on a proprietary bases
(other than, in each case, such Affiliates engaged by the Borrower with respect
to the Transactions or any debt fund affiliates or any advisors thereto) or
(y) to the knowledge of the Administrative Agent, the Lenders or the L/C Issuer,
as the case may be, are engaged in businesses competing with the Borrower
(including any Affiliate which has been previously identified in writing to the
Joint Lead Arrangers as such); provided that nothing contained in this Section
10.23 shall prohibit the disclosure of such Information to any officers,
directors or employees of any Affiliate of the Administrative Agent, the Lenders
or the L/C Issuer, as the case may be, who reasonably need to know such
Information for purposes of evaluating, negotiating, enforcing or consummating
any of the transactions contemplated hereby, so long as, such Information is
used solely for such purposes.
Section 10.24    No Fiduciary Relationship. You acknowledge and agree that the
transactions contemplated by this Agreement and the other Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s length commercial transactions between the Agents and the Lenders, on the
one hand, and the Loan Parties, on the other, and in connection therewith and
with the process leading thereto, (i) the Agents and the Lenders have not
assumed an advisory or fiduciary responsibility in favor of the Loan Parties,
the Loan Parties’ equity holders or the Loan Parties’ Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether such
Agent and/or Lender has advised, is currently advising or will advise the Loan
Parties, the Loan Parties’ equity holders or the Loan Parties’ Affiliates on
other matters) or any other obligation to the Loan Parties except the
obligations expressly set forth in this Agreement and the other Loan Documents
and (ii) such Agent and/or Lender is acting solely as a principal and not as a
fiduciary of the Loan Parties, the Loan Parties’ management, equity holders,
Affiliates, creditors or any other Person or their respective Affiliates.

114

--------------------------------------------------------------------------------




THE SIGNATURES OF EACH PARTY HERETO EVIDENCE EACH PARTIES’ AGREEMENT TO BE BOUND
BY THE TERMS OF THIS LOAN AGREEMENT.

115

--------------------------------------------------------------------------------






 
VANTIV, LLC.
 
 
 
 
 
By:
/s/ Mark Heimbouch
 
 
Name:
Mark Heimbouch
 
 
Title:
Chief Financial Officer






























































































[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent and Collateral Agent and
 
a Lender
 
 
 
 
 
By:
/s/ Ann B. Kerns
 
 
Name:
Ann B. Kerns
 
 
Title:
Vice President


























































































[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------








 
FIFTH THIRD BANK, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Michael J. Schaltz, Jr.
 
 
Name:
Michael J. Schaltz, Jr.
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender and a Term Lender
 
 
 
 
 
 
 
By:
/s/ Kevin Buddhdew
 
 
Name:
Kevin Buddhdew
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Alex Verdone
 
 
Name:
Alex Verdone
 
 
Title:
Authorized Signatory


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






 
GOLDMAN SACHS BANK USA, as a Lender and a
 
Term Lender
 
 
 
 
 
 
 
By:
/s/ Mark Walton
 
 
Name:
Mark Walton
 
 
Title:
Authorized Signatory


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






 
MORGAN STANLEY SENIOR FUNDING INC,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Chris Sevrens
 
 
Name:
Chris Sevrens
 
 
Title:
Authorized Signatory





 
MORGAN STANLEY BANK, N.A.,
 
as a Term Lender
 
 
 
 
 
 
 
By:
/s/ Chris Sevrens
 
 
Name:
Chris Sevrens
 
 
Title:
Authorized Signatory


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
 
as a Lender and a Term Lender
 
 
 
 
 
 
 
By:
/s/ Victor Pierzchalski
 
 
Name:
Victor Pierzchalski
 
 
Title:
Authorized Signatory


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender and a Term Lender
 
 
 
 
 
 
 
By:
/s/ Patrick Levesque
 
 
Name:
Patrick Levesque
 
 
Title:
Vice President






[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Citibank, N.A., as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus Villanueva
 
 
Name:
Marcus Villanueva
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
 
 
 
 
 
By:
/s/ David Bennett
 
Name:
David Bennett
 
Title:
Director


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Compass Bank, as [a Lender] [and a Term Lender]
 
 
 
 
 
 
 
 
 
By:
/s/ John Stacy
 
 
Name:
John Stacy
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Mizuho Corporate Bank, Ltd., as a Lender and a Term
 
Lender
 
 
 
 
 
 
 
By:
/s/ James R. Fayen
 
 
Name:
James R. Fayen
 
 
Title:
Deputy General Manager


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Sumitomo Mitsui Banking Corporation, as a Lender and
 
a Term Lender
 
 
 
 
 
 
 
By:
/s/ David W. Kee
 
 
Name:
David W. Kee
 
 
Title:
Managing Director


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Regions Bank, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Steven M. Hamil
 
 
Name:
Steven M. Hamil
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
PNC Bank, National Association, as [a Lender] [and a
 
Term Lender]
 
 
 
 
 
 
 
By:
/s/ C. Joseph Richardson
 
 
Name:
C. Joseph Richardson
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Raymond James Bank, N.A., as a Lender and as Term
 
Lender
 
 
 
 
 
 
 
By:
/s/ Alexander L. Rody
 
 
Name:
Alexander L. Rody
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
RBS Citizens, NA, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Imran S. Bora
 
 
Name:
Imran S. Bora
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
U.S. Bank, National Association, as a Lender and a Term
 
Lender
 
 
 
 
 
 
 
By:
/s/ Robert C. Mayer, Jr.
 
 
Name:
Robert C. Mayer, Jr.
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
FIRST HAWAIIAN BANK, as a Lender and a Term
 
Lender
 
 
 
 
 
 
 
By:
/s/ Jan M. Sam
 
 
Name:
Jan M. Sam
 
 
Title:
Assistant Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
FirstMerit Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Tim Daniels
 
 
Name:
Tim Daniels
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Capital One, N.A., as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Gina Monette
 
 
Name:
Gina Monette
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Amalgamated Bank, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Jackson Eng
 
 
Name:
Jackson Eng
 
 
Title:
First Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




The Bank of East Asia, Ltd., New York Branch, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ James Hua
 
 
Name:
James Hua
 
 
Title:
SVP
 
 
 
 
By:
/s/ Kitty Sin
 
 
Name:
Kitty Sin
 
 
Title:
SVP


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Eastern Bank, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Robert J. Moodie
 
 
Name:
Robert J. Moodie
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Mercantil Commercebank, N.A.
 
 
 
 
 
 
 
 
 
By:
/s/ Patrick Garcia
 
 
Name:
Patrick Garcia
 
 
Title:
Assistant Vice President
 
 
 
 
By:
/s/ Fernando Mesia
 
 
Name:
Fernando Mesia
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Manufacturers Bank
 
 
 
 
 
 
 
 
 
By:
/s/ Sean Walker
 
 
Name:
Sean Walker
 
 
Title:
SVP


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
First Niagara Bank, N.A., as a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Troy Jones
 
 
Name:
Troy Jones
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
FIRST COMMONWEALTH BANK, as a Lender and a
 
Term Lender
 
 
 
 
 
 
 
By:
/s/ Brian J. Sohocki
 
 
Name:
Brian J. Sohocki
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
 
 
, as Talmer Bank and Trust
 
 
 
 
 
 
 
By:
/s/ Kent Takacs
 
 
Name:
Kent Takacs
 
 
Title:
Managing Director


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




SIGNATURE PAGE TO LOAN AGREEMENT AMONG VANTIV, LLC, VARIOUS LENDERS, AND
JPMORGAN CHASE BANK, N.A. AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT


 
ROCKVILLE BANK, as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Carla L. Balesano
 
 
Name:
Carla L. Balesano
 
 
Title:
Senior Vice President
 
 
 
 
Head of Corporate Loan Strategies


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Sabadell United Bank, N.A., as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Maurici Lladó
 
 
Name:
Maurici Lladó
 
 
Title:
EVP - Corporate & Commercial Banking


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
 Commerzbank AG, New York and Grand Cayman
 
Branches, as a Term Lender
 
 
 
 
 
 
 
By:
/s/ Brian Schneider
 
 
Name:
Brian Schneider
 
 
Title:
Director
 
 
 
 
By:
/s/ Janet Wolff
 
 
Name:
Janet Wolff
 
 
Title:
Director


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
City National Bank, NA, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Charles Hill
 
 
Name:
Charles Hill
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
AMERICAN SAVINGS BANK, F.S.B., as a Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Rian DuBach
 
 
Name:
Rian DuBach
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
TAIWAN COOPERATIVE BANK LTD SEATTLE
 
BRANCH, as a Lender
 
 
 
 
 
 
 
By:
/s/ MING-CHIH CHEN
 
 
Name:
MING-CHIH CHEN
 
 
Title:
VP & GENERAL MANAGER


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
The Bank of Kentucky, Inc., as a Lender and a Term
 
Lender
 
 
 
 
 
 
 
By:
/s/ Aric A. Hassel
 
 
Name:
Aric A. Hassel
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a
 
Lender and a Term Lender
 
 
 
 
 
 
 
By:
/s/ Edward Chen
 
 
Name:
Edward Chen
 
 
Title:
S.V.P. & General Manager


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
FAR EAST NATIONAL BANK, as a Lender and a
 
Term Lender
 
 
 
 
 
 
 
By:
/s/ T. J. Chen
 
 
Name:
T. J. Chen
 
 
Title:
Executive Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
TriState Capital Bank, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Ellen S. Frank
 
 
Name:
Ellen S. Frank
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Cathay Bank, as a Lender and a Term Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Nancy A. Moore
 
 
Name:
Nancy A. Moore
 
 
Title:
Senior Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
FIRST GUARANTY BANK, as Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Alton B. Lewis
 
 
Name:
Alton B. Lewis
 
 
Title:
President & CEO


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
PT. Bank Negara Indonesia (Persero) Tbk
 
New York Agency
 
as a Term Lender
 
 
 
 
 
By:
/s/ Mohammad Yudayat
 
 
Name:
Mohammad Yudayat
 
 
Title:
General Manager


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Sumitomo Mitsui Trust Bank, Limited, New York
 
Branch,
 
as a Lender and a Term Lender
 
 
 
 
 
By:
/s/ Albert C. Tew II
 
 
Name:
Albert C. Tew II
 
 
Title:
Vice President


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
CHINATRUST COMMERCIAL BANK NEW YORK
 
BRANCH, as a Lender
 
 
 
 
 
 
 
By:
/s/ Ralph Wu
 
 
Name:
Ralph Wu
 
 
Title:
SVP & General Manager


[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




 
Somerset Trust Company, as a Term A Lender
 
 
 
 
 
 
 
 
 
By:
/s/ Parke Kreinbrook
 
 
Name:
Parke Kreinbrook
 
 
Title:
Loan Officer






[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




EXECUTION VERSION


SCHEDULE 1
Term Loan Commitments and Revolving Credit Commitments as of the Closing Date
Lender
Revolving Credit Commitments
Term Loan Commitments
Fifth Third Bank
$47,619,047.62
$352,380,952.38
J. P. Morgan Chase Bank
$16,264,880.95
$88,735,119.05
Credit Suisse AG, Cayman Islands Branch
$16,264,880.95
$88,735,119.05
Goldman Sachs
$16,264,880.95
$88,735,119.05
Morgan Stanley
$5,421,626.98
$29,578,373.02
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$10,843,253.97
$59,156,746.03
Deutsche Bank
$10,416,666.67
$77,083,333.33
Wells Fargo Bank, National Association
$10,416,666.67
$77,083,333.33
Citigroup
$10,416,666.67
$77,083,333.33
SunTrust Bank
$10,416,666.67
$77,083,333.33
BBVA Compass
$8,943,452.38
$66,181,547.62
Mizuho Corporate Bank
$8,943,452.38
$66,181,547.62
Sumitomo Mitsui Banking Corporation
$8,943,452.38
$66,181,547.62
Regions Bank
$8,943,452.38
$66,181,547.62
PNC Bank, N.A.
$5,952,380.95
$44,047,619.05
Raymond James Bank, N.A.
$5,952,380.95
$44,047,619.05
RBS Citizens, N.A.
$5,952,380.95
$44,047,619.05
US Bank
$5,952,380.95
$44,047,619.05
First Hawaiian Bank
$4,166,666.67
$30,833,333.33
Aozora Bank
$0.00
$30,000,000.00
FirstMerit Bank, N.A.
$2,976,190.48
$22,023,809.52
Capital One Bank
$2,976,190.48
$22,023,809.52
Amalgamated Bank
$2,976,190.48
$22,023,809.52
The Bank of East Asia, Ltd.
$2,380,952.38
$17,619,047.62
Eastern Bank
$2,380,952.38
$17,619,047.62
Mercantil Commercebank
$1,785,714.29
$13,214,285.71
Mizuho - TL
$0.00
$15,000,000.00
Manufacturers Bank
$0.00
$15,000,000.00
First Niagara Bank, N.A.
$0.00
$15,000,000.00
First Commonwealth Bank
$1,785,714.29
$13,214,285.71
Talmer Bank and Trust
$0.00
$15,000,000.00
Rockville Bank
$1,785,714.29
$13,214,285.71
Sabadell United Bank, N.A.
$1,785,714.29
$13,214,285.71
Commerzbank AG
$0.00
$15,000,000.00
City National Bank
$1,785,714.29
$13,214,285.71
American Savings Bank, F.S.B.
$1,190,476.19
$8,809,523.81
Taiwan Cooperative Bank Ltd. Seattle Branch
$1,190,476.19
$8,809,523.81
Bank of Kentucky
$1,190,476.19
$8,809,523.81




--------------------------------------------------------------------------------




E.Sun Commercial Bank, Ltd.
$1,190,476.19
$8,809,523.81
Far East National Bank
$1,190,476.19
$8,809,523.81
TriState Capital Bank
$1,190,476.19
$8,809,523.81
Cathay Bank
$1,190,476.19
$8,809,523.81
First Guaranty Bank
$952,380.95
$7,047,619.05
PT Negara
$0.00
$7,500,000.00
Sumitomo Trust & Banking
$0.00
$7,000,000.00
Chinatrust Commercial Bank New York Branch
$0.00
$5,000,000.00
Somerset Trust Company
$0.00
$2,000,000.00
Total
$249,999,999.99
$1,850,000,000.01




--------------------------------------------------------------------------------




SCHEDULE 5.10


Subsidiaries


Subsidiary of Borrower
Jurisdiction of Organization
Percentage Ownership of Equity Interest
Direct Owner
NPC Group, Inc.
Delaware
100%
vantiv, LLC
National Processing Company Group, Inc.
Delaware
100%
NPC Group, Inc.
National Processing Company
Nebraska
100%
National Processing Company Group, Inc.
Best Payment Solutions, Inc.
Illinois
100%
National Processing Company
National Processing Management Company
Delaware
100%
NPC Group, Inc.
Vantiv Company, LLC
Indiana
100%
vantiv, LLC
8500 Governor's Hill Drive, LLC
Delaware
100%
vantiv, LLC
TransActive Ecommerce Solutions, Inc.
Canada
100%
vantiv, LLC
Litle & Co. LLC
Delaware
100%
National Processing Company




--------------------------------------------------------------------------------




SCHEDULE 5.17


Capitalization




None.



--------------------------------------------------------------------------------




SCHEDULE 6.11


Contracts with Affiliates


1.    Merchant Processing Agreements with Affiliates of Borrower listed below:


Customer/Commitment
City
State
5/3 BANK - OHIO VALLEY
HILLSBORO
OH
5/3 BANK 334-BANKLINE
INDIANAPOLIS
IN
5/3 BANK 334-CASH ADVANCE
INDIANAPOLIS
IN
5/3 BANK MORTGAGE FTEM
Southfield
MI
5/3 BANK MORTGAGE FTEM
Southfield
MI
5/3 HEALTHCARE CONFERENCE
Rolling Meadows
IL
5/3 MORTGAGE
COLUMBUS
OH
5/3 MORTGAGE - OH VALLEY
HILLSBORO
OH
5/3 MORTGAGE ATTN: S. BERNARD
COLUMBUS
OH
5/3 MTG APP FEE
Fort Myers
FL
5/3 MTG FEE LOAN 069
Evansville
IN
5/3 MTG LOAN FEE 016
GRAND RAPIDS
MI
5/3 MTG LOAN FEE 023
Oak Lawn
IL
5/3 MTG LOAN FEE 028
Dublin
OH
5/3 MTG LOAN FEE 034
Toledo
OH
5/3 MTG LOAN FEE 036
Franklin
TN
5/3 MTG LOAN FEE 038
Lexington
KY
5/3 MTG LOAN FEE 042
Naples
FL
5/3 MTG LOAN FEE 043
Naples
FL
5/3 MTG LOAN FEE 044
Naples
FL
5/3 MTG LOAN FEE 051
Southfield
MI
5/3 MTG LOAN FEE 052
Cleveland
OH
5/3 MTG LOAN FEE 053
MIDLAND
MI
5/3 MTG LOAN FEE 054
Traverse City
MI
5/3 MTG LOAN FEE 055
Hillsboro
OH
5/3 MTG LOAN FEE 065
Indianapolis
IN
5/3 RIVER BANK RUN
GRAND RAPIDS
MI
5/3/ MORTGAGE
WESTERVILLE
OH
ABSOLUTE STORAGE MGMT.
WHITES CREEK
TN
CIVITAS BANK 50 & #0002
EVANSVILLE
IN
CLUB 53
EVANSVILLE
IN
5/3 BANK - OHIO VALLEY
HILLSBORO
OH
5/3 BANK - OHIO VALLEY
HILLSBORO
OH
5/3 BANK 334-BANKLINE
INDIANAPOLIS
IN
5/3 BANK 334-CASH ADVANCE
INDIANAPOLIS
IN
5/3 BANK MORTGAGE FTEM
Southfield
MI




--------------------------------------------------------------------------------




Customer/Commitment
City
State
5/3 BANK MORTGAGE FTEM
Southfield
MI
5/3 BANK MORTGAGE FTEM
Southfield
MI
5/3 MORTGAGE
COLUMBUS
OH
5/3 MORTGAGE - OH VALLEY
HILLSBORO
OH
5/3 MORTGAGE ATTN: S. BERNARD
COLUMBUS
OH
5/3 MTG APP FEE
Fort Myers
FL
5/3 MTG FEE LOAN 069
Evansville
IN
5/3 MTG LOAN FEE 016
GRAND RAPIDS
MI
5/3 MTG LOAN FEE 023
Oak Lawn
IL
5/3 MTG LOAN FEE 028
Dublin
OH
5/3 MTG LOAN FEE 034
Toledo
OH
5/3 MTG LOAN FEE 036
Franklin
TN
5/3 MTG LOAN FEE 038
Lexington
KY
5/3 MTG LOAN FEE 044
Naples
FL
5/3 MTG LOAN FEE 051
Southfield
MI
5/3 MTG LOAN FEE 052
Cleveland
OH
5/3 MTG LOAN FEE 053
MIDLAND
MI
5/3 MTG LOAN FEE 054
Traverse City
MI
5/3 MTG LOAN FEE 055
Hillsboro
OH
5/3 MTG LOAN FEE 065
Indianapolis
IN
5/3 MTG LOAN FEE 070
Dayton
OH
5/3 RIVER BANK RUN
GRAND RAPIDS
MI
5/3/ MORTGAGE
WESTERVILLE
OH
ABSOLUTE STORAGE MGMT
WHITES CREEK
TN
CIVITAS BANK 50 & #0002
EVANSVILLE
IN
CLUB 53
EVANSVILLE
IN
FIFTH THIRD BANK OF NW OH
TOLEDO
OH
FIFTH THIRD BANK OF NW OH #904
TOLEDO
OH
FIFTH THIRD BANK OF NW OH #924
TOLEDO
OH
FIFTH THIRD BANK OF NW OH #927
SWANTON
OH
FIFTH THIRD BANK OF NW OH #935
TOLEDO
OH
FIFTH THIRD BANK OF NW OH #936
OREGON
OH
FIFTH THIRD BANK OF NW OH #939
TOLEDO
OH
FIFTH THIRD BANK OF NW OH #940
HOLLAND
OH
FIFTH THIRD BANK OF NW OH #942
PERRYSBURG
OH
FIFTH THIRD BANK OF NW OH #950
TIFFIN
OH
FIFTH THIRD BANK OF NW OH #951
TIFFIN
OH
FIFTH THIRD BANK OF NW OH #952
TIFFIN
OH
FIFTH THIRD BANK OF NW OH #952
TIFFIN
OH
FIFTH THIRD BANK OF NW OH #962
FINDLAY
OH
FIFTH THIRD BANK OF NW OH #963
FINDLAY
OH




--------------------------------------------------------------------------------




Customer/Commitment
City
State
FIFTH THIRD BANK OF NW OH #964
FINDLAY
OH
FIFTH THIRD BANK OF NW OH #965
BOWLING GREEN
OH
FIFTH THIRD BANK OF NW OH #966
FOSTORIA
OH
FIFTH THIRD BANK OF NW OH #967
FINDLAY
OH
FIFTH THIRD BANK OF NW OH #968
TIFFIN
OH
FIFTH THIRD BANK OF NW OH #970
GIBSONBURG
OH
FIFTH THIRD BANK-CENTRAL KY
LEXINGTON
KY
FIFTH THIRD BANK/INC
LOUISVILLE
KY
FIFTH THIRD MORTGAGE
Franklin
TN
FIFTH THIRD MORTGAGE
GRAND RAPIDS
MI
FIFTH THIRD MORTGAGE
Oak Lawn
IL
FIFTH THIRD MORTGAGE
Dublin
OH
FIFTH THIRD MORTGAGE
Franklin
TN
FIFTH THIRD MORTGAGE
Lexington
KY
FIFTH THIRD MORTGAGE
Hillsboro
OH
FIFTH THIRD MORTGAGE
Indianapolis
IN
FIFTH THIRD MORTGAGE
Toledo
OH
FIFTH THIRD MORTGAGE
Naples
FL
FIFTH THIRD MORTGAGE
Southfield
MI
FIFTH THIRD MORTGAGE
Cleveland
OH
FIFTH THIRD MORTGAGE
Evansville
IN
FIFTH THIRD MORTGAGE
Cincinnati
OH
FIFTH THIRD MORTGAGE
Traverse City
MI
FIFTH THIRD MORTGAGE
MIDLAND
MI
FIFTH THIRD MORTGAGE
Fort Myers
FL
FIFTH THIRD MORTGAGE
Grand Rapids
MI
FIFTH THIRD MORTGAGE
CLEVELAND
OH
FIFTH THIRD MORTGAGE
CLEVELAND
OH
FIFTH THIRD MORTGAGE
TOLEDO
OH
FIFTH THIRD MORTGAGE
COLUMBUS
OH
FIFTH THIRD MTG FTCF
Fort Myers
FL
FIFTH THIRD MTG FTFL
Fort Myers
FL
FIFTH THIRD MTG FTTF
Fort Myers
FL
FIFTH THIRD SPECIAL MERCHANT
TOLEDO
OH




--------------------------------------------------------------------------------




SCHEDULE 6.14


Indebtedness


1.
Indebtedness with respect to Liens listed on Schedule 6.15.




















































































--------------------------------------------------------------------------------






SCHEDULE 6.15


Liens


Jurisdiction
Debtor
Secured Party
Filing Info
Collateral
FIFTH THIRD PROCESSING SOLUTIONS, LLC
Delaware SOS
Fifth Third Processing Solutions, LLC
38 Fountain Square Plaza
Cincinnati, OH 45202
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2011 1238891
04/04/2011
Lease of Equipment
NATIONAL PROCESSING COMPANY
Nebraska SOS
RPSI, Inc.
20405 State Highway 249
Houston, TX 77070


Amends Debtor to: National Processing Company
(same address as above)


Amends Debtor to:
National Processing Company
5100 Interchange Way
Louisville, KY 40229
MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018
9905409845-0
08/29/2005








Amendment
9909613828-0
12/09/2009




Amendment
9910617150-0
01/19/2010




Continuation
9810513545-0
05/16/2010
Lease of Equipment
Nebraska SOS
National Processing Company
20405 State Highway 249, Suite 700
Houston, TX 77070
US Bancorp
1310 Madrid Street
Marshall, MN 56258
9808402118-6
06/05/2008
Lease of Equipment
Nebraska SOS
National Processing Company
20405 State Highway 249, Suite 700
Houston, TX 77070
US Bancorp
1310 Madrid Street
Marshall, MN 56258
9808402119-8
06/05/2008
Lease of Equipment
VANTIV, LLC
Delaware SOS
vantiv, LLC
38 Fountain Square Plaza
Cincinnati, OH 45202
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2011 2513680
06/29/2011
Lease of Equipment




--------------------------------------------------------------------------------




Delaware SOS
vantiv, LLC
8500 Governors Hill Dr.
Symmes Township, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2012 2511386
06/28/2012
Lease of equipment
Delaware SOS
vantiv, LLC
8500 Governors Hill Dr.
Cincinnati, OH 45249
IBM Credit LLC
1 North Castle Drive
Armonk, NY 10504
2012 3785484
10/01/2012
Lease of equipment
8500 GOVERNOR'S HILL DRIVE, LLC
Delaware SOS
8500 Governors Hill Drive, LLC
8500 Governor's Hill Drive
Cincinnati, OH 45249
New York Life Insurance Company
51 Madison Avenue
New York, NY 10010
2011 2641937
07/11/2011
All personalty related to 12.552 acres located on Governor's Hill Drive
Ohio - Hamilton County
8500 Governors Hill Drive, LLC
8500 Governor's Hill Drive
Cincinnati, OH 45249
New York Life Insurance Company
51 Madison Avenue
New York, NY 10010
11-0078962
07/13/2011
Fixtures related to 12.552 acres located on Governor's Hill Drive






--------------------------------------------------------------------------------




SCHEDULE 6.17


Investments


None.







--------------------------------------------------------------------------------






EXHIBIT A
NOTICE OF PAYMENT REQUEST
[Date]
[Name of Lender]
[Address]


Attention:
Reference is made to the Loan Agreement, dated as of May 15, 2013, among VANTIV,
LLC, a Delaware limited liability company, the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents
party thereto (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified, the “Loan Agreement”). Capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Loan Agreement. [The Borrower has failed to pay its Reimbursement Obligation in
the amount of $__________. Your Revolver Percentage of the unpaid Reimbursement
Obligation is $_____________] or [the L/C Issuer has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]
Very truly yours,


JPMORGAN CHASE BANK, N.A., as L/C Issuer


By ______________________________________
Name_________________________________
Title__________________________________
    









































--------------------------------------------------------------------------------






EXHIBIT B
NOTICE OF BORROWING
Date:  __________, ____
To:
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders parties to
the Loan Agreement dated as of May 15, 2013 (as extended, renewed, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among vantiv, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders party thereto from time to time, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto



Ladies and Gentlemen:


The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the Borrowing of
Loans specified below:
1.    The Business Day of the proposed Borrowing is ___________, ____. ¹
2.    The aggregate amount of the proposed Borrowing is $______________. ²
3.    The Borrowing is being advanced under the [Revolving Facility][ Term
Facility].
4.    The Borrowing is to be comprised of [Base Rate] [Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.] ³
The undersigned hereby certifies that the following statements are true on the
date hereof:
____________________________
¹ Notice must be provided by telephone (promptly confirmed in writing) or
telecopy by 12:00 noo(i) at least three Business Days before the date on which
the Borrower requests the Lenders to advance a Borrowing of [Revolving] [Term]
Loans that are Eurodollar Loans and (ii) on the date the Borrower requests the
Lenders to advance a Borrowing of [Revolving] [Term] Loans that are Base Rate
Loans.
² Each Borrowing of Base Rate Loans shall be in amount not less than $1,000,000
or such greater amount that is an integral multiple of $1,000,000. Each
Borrowing of Eurodollar Loans advanced shall be in an amount equal to $1,000,000
or such greater amount that is in integral multiple of $1,000,000.


³ May be 1, 2, 3, 6, or if available to all affected Lenders, 12 months.
-1-





--------------------------------------------------------------------------------






(a)    the representations and warranties of the Borrower contained in Section 5
of the Loan Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and
(b)     no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.
VANTIV, LLC,


By ___________________________________
Name______________________________
Title_______________________________














































































-2-



--------------------------------------------------------------------------------




EXHIBIT C


NOTICE OF CONTINUATION/CONVERSION


Date: ____________, ____


To:
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Loan Agreement dated as of May 15, 2013 (as extended, renewed, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among vantiv, LLC (the “Borrower”), the Lenders
party thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative
Agent and the other agents party thereto



Ladies and Gentlemen:


The undersigned, vantiv, LLC, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the [conversion]
[continuation] of the [Revolving] [Term] Loans specified herein, that:


1.    The conversion/continuation Date is __________, ____.¹
2.    The aggregate amount of the Loans to be [converted] [continued] is
$______________.²
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans.
4.    [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _________ months.³


VANTIV, LLC


By ___________________________________
Name______________________________
Title_______________________________
____________________________    
¹ Notice of the continuation of a Borrowing of Notes that are Eurodollar Loans
for an additional Interest Period or of the conversion of part or all of a
Borrowing of Loans that are Base Rate Loans into Eurodollar Loans must be given
by no later than 12:00 noon at least three Business Days before the date of the
requested continuation or conversion.
² Each Borrowing of Eurodollar Loans continued or converted shall be in an
amount equal to $1,000,000 or such greater amount that in an integral multiple
of $1,000,000.


³ May be 1, 2, 3, 6, or if available to all affected Lenders, 12 months.


-1-



--------------------------------------------------------------------------------




EXHIBIT D-1
TERM NOTE
$_______________                                ____________, 20__


For VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to _________________________
(the “Lender”) at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of ___________________ Dollars ($__________) or, if less, the
aggregate unpaid principal amount of the Term Loan made or maintained by the
Lender to the Borrower pursuant to the Loan Agreement, in installments in the
amounts and on the dates called for by Section 2.7(a) of the Loan Agreement,
together with interest on the principal amount of such Term Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Loan Agreement.


This Note is one of the Term Notes referred to in the Loan Agreement dated as of
May 15, 2013 among the Borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the Lenders party thereto from time to time, and the other agents party
thereto (as extended, renewed, amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Loan Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Loan Agreement. This Note shall be governed by and construed in accordance with
the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.


VANTIV, LLC


By ___________________________________
Name______________________________
Title_______________________________



--------------------------------------------------------------------------------




EXHIBIT D‑2
REVOLVING NOTE
$_______________                                ____________, 20__


For VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to _________________________
(the “Lender”) on the Revolving Credit Termination Date of the hereinafter
defined Loan Agreement, at the principal office of JPMorgan Chase Bank, N.A., as
Administrative Agent, in New York, New York, in immediately available funds, the
principal sum of ___________________ Dollars ($__________) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Loan Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the Loan
Agreement.
This Note is one of the Revolving Notes referred to in the Loan Agreement dated
as of May 15, 2013 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
VANTIV, LLC


By ___________________________________
Name______________________________
Title_______________________________



--------------------------------------------------------------------------------




EXHIBIT D‑3
SWING NOTE
$_______________                                ____________, 20__


For VALUE RECEIVED, the undersigned, vantiv, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to _________________________
(the “Lender”) on the Revolving Credit Termination Date of the hereinafter
defined Loan Agreement, at the principal office of JP Morgan Chase Bank, N.A.,
as Administrative Agent, in New York, New York, in immediately available funds,
the principal sum of ________________ ($____________) or, if less, the aggregate
unpaid principal amount of all Swing Loans made by the Lender to the Borrower
pursuant to the Loan Agreement, together with interest on the principal amount
of each Swing Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Loan Agreement.


This Note is one of the Swing Notes referred to in the Loan Agreement dated as
of May 15, 2013 among the Borrower, the Lenders party thereto from time to time,
JP Morgan Chase Bank, N.A., as Administrative Agent, JP Morgan Chase Bank, N.A.,
as L/C Issuer, and the other agents party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Loan Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Loan Agreement. This Note shall be
governed by and construed in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof on the terms and in the manner as provided for in the Loan Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
VANTIV, LLC


By ___________________________________
Name______________________________
Title_______________________________    











--------------------------------------------------------------------------------




Exhibit E


Form of Solvency Certificate
_________________, 201__
This Solvency Certificate is being executed and delivered pursuant to Section
3.2(a)(vii) of that certain Loan Agreement dated as of May 15, 2013 among the
vantiv, LLC, a Delaware limited liability company (the “Borrower”), JP Morgan
Chase Bank, N.A., as Administrative Agent, the Lenders party thereto and the
other agents party thereto (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined).
I, [        ], the Chief Financial Officer of the Borrower, in such capacity and
not in an individual capacity, hereby certify as follows:
1.
I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement; and

2.
As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt and
liabilities (including subordinated and contingent liabilities) of the Borrower
and its Subsidiaries, taken as a whole, does not exceed the fair value of the
present assets of the Borrower and its Subsidiaries, taken as a whole; (ii) the
present fair saleable value of the assets of the Borrower and its Subsidiaries,
taken as a whole, is greater than the total amount that will be required to pay
the probable debt and liabilities (including subordinated and contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured, (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, contemplated as of the date hereof and as
proposed to be conducted following the Closing Date; and (iv) the Borrower and
its Subsidiaries, taken as a whole, have not incurred, or believe that they will
incur, debts or other liabilities including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business. For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).



[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.
By:____________________________    
Name: [ ]
Title: Chief Financial Officer



--------------------------------------------------------------------------------




EXHIBIT F
COMPLIANCE CERTIFICATE




To:
JP Morgan Chase Bank, N.A.,

as Administrative Agent under the Loan Agreement
described below


This Compliance Certificate is furnished to the Administrative Agent (for
delivery to the Lenders) pursuant to that certain Loan Agreement dated as of May
15, 2013 among vantiv, LLC, a Delaware limited liability company (the
“Borrower”), JP Morgan Chase Bank, N.A., as Administrative Agent, the Lenders
party thereto from time to time and the other agents party thereto (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). Unless otherwise defined
herein, the terms used in this Compliance Certificate shall have the meanings
ascribed thereto in the Loan Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________¹ of the Borrower;
2.    I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements;
3.    As of the date hereof, no Default or Event of Default has occurred and is
continuing[, except as set forth below];
[Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event and the action which the Borrower has taken, is
taking, or proposes to take with respect to each such condition or event:
_________________________________________________________________
_________________________________________________________________
_________________________________________________________________
_________________________________________________________________]


4.    ²The financial statements required by Section 6.1(a) of the Loan Agreement
and being furnished to you concurrently with this Compliance Certificate


____________________________


¹ Must be the chief financial officer or other financial or accounting officer.
² Insert the following statement for Compliance Certificates delivered in
conjunction with the delivery of quarterly financial statements under
Section 6.1(a).




-1-



--------------------------------------------------------------------------------






fairly present in all material respects in accordance with GAAP the financial
condition of the Borrower and its Restricted Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year‑end adjustments and the
absence of footnotes; and
5.    Schedule I hereto sets forth financial data and computations evidencing
the Borrower's compliance with the financial covenants set forth in Section 6.22
of the Loan Agreement, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sections of the Loan Agreement.
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of _______________
20___.
VANTIV, LLC


By ___________________________________
Name______________________________
Title_______________________________    






















































-2-



--------------------------------------------------------------------------------




Schedule I
TO COMPLIANCE CERTIFICATE
VANTIV, LLC
COMPLIANCE CALCULATIONS
FOR LOAN AGREEMENT DATED AS OF [ ], 2013*
CALCULATIONS AS OF _____________, _______

--------------------------------------------------------------------------------

A. Leverage Ratio (Section 6.22(a))
 
1. Indebtedness for borrowed money
$___________
2. Indebtedness secured by a purchase money mortgage or other Lien to secure
purchase price
$___________
3. Obligations under Capital Leases
$___________
4. Liability in respect of bankers' acceptances or letters of credit (to the
extent that such obligations are funded obligations)
$___________
5. Sum of Lines A1, A2, A3 and A4 (“Total Funded Debt”)
$___________
6. Net income (loss) excluding (a) cumulative effect of a change in accounting
principles, (b) accruals and reserves established or adjusted and (c) income
(loss) of any Person (other than Holdco or any Restricted Subsidiary) in which
any other Person (other than Holdco or any Restricted Subsidiary) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any Restricted Subsidiary, (d) income
of Holdco or any Restricted Subsidiary (other than the Borrower or any other
Loan Party) to the extent that the declaration or payment of dividends is
subject to an absolute prohibition by operation of terms of its charter or any
agreement, instrument or law, (e) income (loss) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of Holdco or is merged into or
consolidated with Holdco or any of its Restricted Subsidiaries or that Person's
assets are acquired by Holdco or any of its Subsidiaries (except as provided in
the definition of “Pro Forma Basis”) and (f) non‑cash, equity‑based award
compensation expenses
$___________





____________________________


*
Unless otherwise defined herein, the terms used in this Schedule 1 to Compliance
Certificate shall have the meanings ascribed thereto in the Loan Agreement.













-1-



--------------------------------------------------------------------------------






7. Interest expense and, to the extent not reflected in Interest Expense, unused
line fees and letter of credit fees payable under Loan Agreement
$___________
8. Taxes based on income, profits or capital, including Distributions made to
permit Holdco to make Quarterly Distributions and payments in connection with
the Tax Receivable Agreements
$___________
9. Depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs
$___________
10. Expenses or charges (other than depreciation or amortization expense)
related to any equity offering, investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted under
the Loan Agreement (whether or not successful), including in connection with the
Transactions
$___________
11. Non-Cash Charges
$___________
12. Extraordinary losses (including, without limitation, costs of and payments
of legal settlements, fines, judgments or orders) and unusual or non-recurring
losses; provided that amounts added back with respect to unusual or
non-recurring losses shall not exceed the greater of $40.0 million and 7.50% of
Consolidated EBITDA for such period.
$___________
13. [Reserved]
$___________
14. Costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense
reductions and other restructuring and integration charges (including inventory
optimization expenses, business optimization expenses, transaction costs and
costs related to the opening, closure, consolidation or separation of facilities
and curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause, together with any amounts added back pursuant to clause
20 below, shall not exceed the greater of $80.0 million and 15.00% of
Consolidated EBITDA for such period
$___________
15. Amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non‑Wholly‑Owned Subsidiary
$___________
16. [Reserved]
$___________
17. Losses on sales or dispositions of assets outside the ordinary course of
business
$___________















-2-



--------------------------------------------------------------------------------






18. Expected cost savings, operating expense reductions, restructuring charges
and expenses and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Closing Date; provided that amounts added back pursuant to
this clause, together with any amounts added back pursuant to clause 14 above,
shall not exceed the greater of $80 million and 15.00% of Consolidated EBITDA
for such period
$___________
19. Transaction fees, costs and expenses incurred to the extent reimbursable by
third parties pursuant to indemnification provisions or insurance; provided that
the Borrower in good faith expects to receive reimbursement for such fees, costs
and expenses within the next four (4) fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters in the future)
$___________
20. Earn-out obligations incurred in connection with any Permitted Acquisitions
or other investment and paid or accrued during the applicable period and on
similar acquisitions completed prior to the Closing Date; provided that the
aggregate amount added back pursuant to this clause shall not exceed $10 million
$___________
21. Business interruption insurance in an amount representing the losses for the
applicable period that such proceeds are intended to replace (whether or not yet
received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future))
$___________
23. Extraordinary gains and unusual or non‑recurring gains
$___________
24. Non‑cash gains (excluding any non‑cash gain representing reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period)
$___________
25. Sum of Lines A23 and A24
$___________
26. Net gain (loss) resulting from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39
$___________
27. Any net gain (loss) resulting from currency translation gains or losses
related to currency remeasurements of indebtedness (including any net loss or
gain resulting from hedge agreements for currency exchange risk)
$___________
28. Line A26 plus or minus Line A27, as applicable
$___________
29. Line A22 minus Line A25, increased or decreased by Line A28, as applicable
(“Consolidated EBITDA”)
$___________
30. Ratio of Line A5 to Line A29
_____:1.00
31. Line A30 ratio must not exceed
_____:1.00
32. The Borrower is in compliance (circle yes or no)
yes / no

-3-



--------------------------------------------------------------------------------




B. Interest Coverage Ratio (Section 6.22(b))
 
1. Consolidated EBITDA (Line A31)
$___________
2. Interest charges for four fiscal quarters then ended (including imputed
interest charges with respect to Capitalized Lease Obligations payable in cash
$___________
3. Non‑cash interest expense for four fiscal quarters then ended attributable to
the movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP, amortization of deferred financing
fees, debt issuance costs, commissions, fees and expenses
$___________
4. Any expensing of bridge, commitment and other financing fees for four fiscal
quarters then ended
$___________
5. Costs in connection with the Refinancing and any annual administrative or
other agency fees
$___________
6. Line B2 minus Lines B3, B4 and B5
$___________
7. Interest income for four fiscal quarters then ended
$___________
8. Line B6 minus Line B7 (“Interest Expense”)
$___________
9. Ratio of Line B1 to Line B8
_____:1.00
10. Line B9 shall exceed
_____:1.00
11. The Borrower is in compliance (circle yes or no)
yes / no























































-4-



--------------------------------------------------------------------------------




EXHIBIT G
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full. Terms used herein and not
otherwise defined shall have the meaning assigned to such term in the Loan
Agreement.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor's rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and Percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective Facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Loan Agreement, without representation or warranty by the Assignor.
1.
Assignor:    ______________________



2.
Assignee:    ______________________ [and is an Affiliate [Identify Lender]]



3.
Borrower:    VANTIV, LLC



4.
Administrative Agent:    JPMORGAN CHASE BANK, N.A.,

as the administrative agent under the Loan Agreement


5.
Loan Agreement:    The Loan Agreement dated as of May 15, 2013, among the
Borrower, the lenders party thereto from time to time, the Administrative Agent,
the other agents named therein and J.P. MORGAN SECURITIES LLC, CREDIT SUISSE
SECURITIES (USA) LLC, FIFTH THID BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
GOLDMAN SACHS BANK USA, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE BANK SECURITIES
INC., WELLS FARGO SECURITIES, LLC AND SUNTRUST BANK, as a joint lead arrangers
and joint bookrunners.



-1-



--------------------------------------------------------------------------------




6.    Assigned Interest:






Facility Assigned¹


Aggregate Amount of
Commitment/Loans
for all Lenders


Amount of Commitment/Loans
Assigned


Percentage Assigned of Commitment/Loans4
 
 
 
 
 
 
 
 
 
 
 
 



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
7.
Notice and Wire Instructions:

 




[NAME OF ASSIGNOR]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
__________________________________________________
_________________________
Attention:
Telecopier:


 




[NAME OF ASSIGNEE]


Notices:


_________________________
_________________________
_________________________
Attention:
Telecopier:


with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:



____________________________
¹ Fill in the appropriate terminology for the types of facilities under the Loan
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment,” “Term Loan Commitment,” etc.)


4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


















-2-



--------------------------------------------------------------------------------








Wire Instructions:
 




Wire Instructions:











































































































-3-





--------------------------------------------------------------------------------




The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:_______________________
Name:
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By:_______________________
Name:
Title:
[Consented to and]5 Accepted:


[JPMORGAN CHASE BANK, N.A., as
Administrative Agent


By_________________________________
Title:]


[Consented to:6 


[VANTIV, LLC


By________________________________
Title:]


[Consented to:7 


[JPMORGAN CHASE BANK N.A.,
as L/C Issuer and/or Swing Line Lender


By________________________________
Title:]
_______________________


5 To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.


6 To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.


7 To be added only if the consent of the each Issuing Bank and/or Swingline
Lender is required by the terms of the Loan Agreement.




-4-



--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT
1.
Representations and Warranties.



1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.



1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender or L/C Issuer under the Loan Agreement, (ii) it meets all requirements
of an Eligible Assignee under the Loan Agreement (subject to receipt of such
consents as may be required under the Loan Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Loan Agreement as a
Lender or L/C Issuer thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender or L/C Issuer thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender or L/C Issuer, (v) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee and
(vi) it is not a Prohibited Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender or L/C Issuer and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender or L/C Issuer.



-1-





--------------------------------------------------------------------------------




2.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



3.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.









































































-2-



--------------------------------------------------------------------------------




[Exhibit H-1]8 
Form of Trademark Collateral Agreement


This May 15, 2013, [•] (“Debtor”) with its principal place of business and
mailing address at [•], for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, assigns, mortgages and pledges as
collateral security to JPMORGAN CHASE BANK, N.A., a national banking association
(the “Agent”), with its mailing address at 500 Stanton Christiana Rd Ops 2,
Newark, DE 19713, acting as collateral agent hereunder for the Secured Creditors
as defined in the Security Agreement referred to below, and its successors and
assigns, and grants to the Agent for the benefit of the Secured Creditors a
first priority lien on and security interest in, and acknowledges and agrees
that the Agent has and shall continue to have until the Termination Date for the
benefit of the Secured Creditors a continuing first priority lien on and
security interest in, and right of set‑off against, all right, title, and
interest of such Debtor, whether now owned or existing or hereafter created,
acquired or arising, in and to all of the following:


(i)    Each trademark, trademark registration, and trademark application owned
by the Debtor, and all of the goodwill of the business connected with the use
of, and symbolized by, each such trademark, trademark registration, and
trademark application, including those listed on Schedule A hereto; and


(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any trademark, trademark registration, or trademark application
listed on Schedule A hereto or by reason of injury to the goodwill associated
with any such trademark, trademark registration, or trademark application, in
each case together with the right to sue for and collect said damages;


to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.


Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, and trademark applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Trademark Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.
_______________________


8 Subject to IP review.    



--------------------------------------------------------------------------------






THIS TRADEMARK COLLATERAL AGREEEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:    _________________________________
Name:
Title:
Accepted and agreed to as of the date and year last above written.
JPMORGAN CHASE BANK, N.A., a national banking association, as Agent
By:    _________________________________
Name:
Title:
























































[Signature Page to Trademark Collateral Agreement]



--------------------------------------------------------------------------------




SCHEDULE A
TO TRADEMARK COLLATERAL AGREEMENT


U.S. TRADEMARK REGISTRATION NUMBERS


Title
Reg. No./ App. No.
 
 
 
 




--------------------------------------------------------------------------------




[Exhibit H-2]9 


Form of Patent Collateral Agreement
This May 15, 2013, [•] (“Debtor”) with its principal place of business and
mailing address at [•], for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, assigns, mortgages and pledges as
collateral security to JPMORGAN CHASE BANK, N.A., a national banking association
(the “Agent”), with its mailing address at 500 Stanton Christiana Rd Ops 2,
Newark, DE 19713, acting as collateral agent hereunder for the Secured Creditors
as defined in the Security Agreement referred to below, and its successors and
assigns, and grants to the Agent for the benefit of the Secured Creditors a
first priority lien on and security interest in, and acknowledges and agrees
that the Agent has and shall continue to have until the Termination Date for the
benefit of the Secured Creditors a continuing first priority lien on and
security interest in, and right of set‑off against, all right, title, and
interest of such Debtor, whether now owned or existing or hereafter created,
acquired or arising, in and to all of the following:
(i)    Each patent and patent application owned by the Debtor and all of the
inventions described and claimed therein and any and all reissues,
continuations, continuations‑in‑part or extensions thereof, including those
listed on Schedule A hereto; and
(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any patent or patent application listed on Schedule A hereto, in
each case together with the right to sue for and collect said damages;
to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.
Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the patents and patent applications made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Patent Collateral Agreement and the terms
of the Security Agreement, the terms of the Security Agreement shall govern.


_______________________
9 Subject to IP review.



--------------------------------------------------------------------------------






THIS PATENT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PATIES
HEREUNDER SHALL BE GOVERNED BY, AND CONTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGE TO FOLLOW]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtor has caused this Patent Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:    _________________________________
Name:
Title:
Accepted and agreed to as of the date and year last above written.
JPMORGAN CHASE BANK, N.A., a national banking association, as Agent
By:    _________________________________
Name:
Title:










































[Signature Page to Patent Collateral Agreement - Vantiv]



--------------------------------------------------------------------------------




SCHEDULE A
TO PATENT COLLATERAL AGREEMENT


U.S. PATENT NUMBERS


Title
Reg. No./ App. No.
 
 
 
 
 
 
 
 
 
 
























--------------------------------------------------------------------------------




[Exhibit H-3]10 


Form of Copyright Collateral Agreement
This May 15, 2013, [•] (“Debtor”) with its principal place of business and
mailing address at [•], for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, assigns, mortgages and pledges as
collateral security to JPMORGAN CHASE BANK, N.A., a national banking association
(the “Agent”), with its mailing address at 500 Stanton Christiana Rd Ops 2,
Newark, DE 19713, acting as collateral agent hereunder for the Secured Creditors
as defined in the Security Agreement referred to below, and its successors and
assigns, and grants to the Agent for the benefit of the Secured Creditors a
first priority lien on and security interest in, and acknowledges and agrees
that the Agent has and shall continue to have until the Termination Date for the
benefit of the Secured Creditors a continuing first priority lien on and
security interest in, and right of set‑off against, all right, title, and
interest of such Debtor, whether now owned or existing or hereafter created,
acquired or arising, in and to all of the following:
(i)    Each copyright, copyright registration, and copyright application owned
by Debtor and all of the works of authorship described and claimed therein and
any and all renewals, derivative works, enhancements, modifications, new
releases and other revisions thereof, including those listed on Schedule A
hereto; and
(ii)    All proceeds of the foregoing, including without limitation any claim by
Debtor against third parties for damages by reason of past, present or future
infringement of any copyright, copyright registration, or copyright application
listed on Schedule A hereto, in each case together with the right to sue for and
collect said damages;
to secure the prompt and complete payment and performance of all Secured
Obligations of Debtor as set out in that certain Security Agreement bearing even
date herewith among Debtor, Agent and the other debtors party thereto, as the
same may be amended, restated, amended and restated or otherwise modified from
time to time (the “Security Agreement”). All capitalized terms used herein
without definition have the meanings given to such terms in the Security
Agreement.
Debtor does hereby further acknowledge and affirm that the rights and remedies
of the Agent with respect to the assignment, mortgage, pledge and security
interest in the copyrights, copyright registrations, and copyright applications
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Copyright Collateral Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.
_______________________
10 Subject to IP review.



--------------------------------------------------------------------------------




THIS COPYRIGHT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PATIES
HEREUNDER SHALL BE GOVERNED BY, AND CONTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:    _________________________________
Name:
Title:
Accepted and agreed to as of the date and year last above written.
JPMORGAN CHASE BANK, N.A., a national banking association, as Agent
By:    _________________________________
Name:
Title:












































[Signature Page to Copyright Collateral Agreement]



--------------------------------------------------------------------------------




SCHEDULE A
TO COPYRIGHT COLLATERAL AGREEMENT


U.S. COPYRIGHT REGISTRATION NUMBERS


Title of Copyright
Registration Number
 
 




--------------------------------------------------------------------------------




Exhibit J
Form of Security Agreement
See Attached



--------------------------------------------------------------------------------




Exhibit K
Form of Guaranty Agreement
See Attached







--------------------------------------------------------------------------------




EXECUTION VERSION
SECURITY AGREEMENT
This Security Agreement (this “Agreement”) is dated as of May 15, 2013, by and
among vantiv, LLC, a Delaware limited liability company (the “Borrower”) and the
other parties who have executed this Security Agreement (the Borrower, such
other parties and any other parties who execute and deliver to the Collateral
Agent an agreement substantially in the form attached hereto as Schedule F,
being hereinafter referred to collectively as the “Debtors” and individually as
a “Debtor”), each with its mailing address as set forth in Section 14(b) below,
and JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), with its mailing address
as set forth in Section 14(b) below, acting as collateral agent hereunder for
the Secured Parties hereinafter identified and defined (JPMorgan Chase Bank
acting as such collateral agent and any successor or successors to JPMorgan
Chase Bank acting in such capacity being hereinafter referred to as the
“Collateral Agent”).
PRELIMINARY STATEMENTS
A.    Reference is made to the Loan Agreement, dated as of May 15, 2013 (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among the Borrower,
JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”),
JPMorgan Chase Bank as L/C Issuer (“L/C Issuer”), the Lenders party thereto and
the other banks and financial institutions from time to time party thereto,
pursuant to which the Administrative Agent, L/C Issuer and the other banks and
financial institutions from time to time party thereto have agreed to provide
financial accommodations to the Borrower (JPMorgan Chase Bank, in its individual
capacity and such other banks, financial institutions and lenders being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”).
B.     In addition, one or more of the Debtors may from time to time be liable
to the Lenders and/or their Affiliates with respect to Hedging Liability and/or
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations (as such terms are defined in the Loan Agreement) (the Collateral
Agent, the L/C Issuer and the Lenders, together with any Affiliates of the
Lenders with respect to the Hedging Liability and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations, as such terms are
defined in the Loan Agreement, are referred to collectively as the “Secured
Parties” and individually as a “Secured Party”).
C.    As a condition to the closing of the transactions contemplated by the Loan
Agreement, the Secured Parties have required, among other things, that each
Debtor enter into this Agreement and grant to the Collateral Agent for the
benefit of the Secured Parties a lien on and security interest in the personal
property and fixtures of such Debtor described herein subject to the terms and
conditions hereof.
NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.    Terms defined in Loan Agreement. Except as otherwise provided in
Section 2 below, all capitalized terms used herein without definition shall have
the same meanings herein as



--------------------------------------------------------------------------------




such terms have in the Loan Agreement. The term “Debtor” and “Debtors” as used
herein shall mean and include the Debtors collectively and also each
individually, with all representations, warranties, and covenants of and by the
Debtors, or any of them, herein contained to constitute joint and several
representations, warranties, and covenants of and by the Debtors; provided,
however, that unless the context in which the same is used shall otherwise
require, any grant, representation, warranty or covenant contained herein
related to the Collateral shall be made by each Debtor only with respect to the
Collateral owned by it or represented by such Debtor as owned by it.
Section 2.    Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Collateral Agent for the benefit of the Secured Parties a lien on and
security interest in, and right of set‑off against, and acknowledges and agrees
that the Collateral Agent has and shall continue to have until the Termination
Date for the benefit of the Secured Parties a continuing lien on and security
interest in, and right of set‑off against, all right, title, and interest of
such Debtor, whether now owned or existing or hereafter created, acquired or
arising, in and to all of the following:
(a)    Accounts;
(b)    Chattel Paper;
(c)    Instruments (including Promissory Notes);
(d)    Documents;
(e)    General Intangibles (including Payment Intangibles and Software, patents,
trademarks, copyrights, and all other intellectual property rights, including
all applications, registrations, and licenses therefor, and all goodwill of the
business connected therewith or represented thereby);
(f)    Letter‑of‑Credit Rights;
(g)    Supporting Obligations;
(h)    Deposit Accounts;
(i)    Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);
(j)    Inventory;
(k)    Equipment (including all software, whether or not the same constitutes
embedded software, used in the operation thereof);
(l)    Fixtures;

‑2‑

--------------------------------------------------------------------------------




(m)    Commercial Tort Claims (as described on Schedule E hereto or on one or
more supplements to this Agreement);
(n)    Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which are represented by,
arise from, or relate to any of the foregoing;
(o)    Monies, personal property, and interests in personal property of such
Debtor of any kind or description now held by any Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Party, or any agent or affiliate of any Secured Party,
whether expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;
(p)    Supporting evidence and documents relating to any of the above‑described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of such Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes and other evidences of
indebtedness, insurance certificates and the like, together with all books of
account, ledgers, and cabinets in which the same are reflected or maintained;
(q)    Accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and
(r)    Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;
all of the foregoing being herein sometimes referred to as the “Collateral”.
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time (“UCC”) shall have the same meanings herein as such terms are
defined in the UCC, unless this Agreement shall otherwise specifically provide.
For purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.
Section 3.    Secured Obligations. This Agreement is made and given to secure,
and shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Loan Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
(if any) of the Borrower heretofore or hereafter issued under the Loan
Agreement, and all obligations of the Debtors, and of any of them individually,
with respect to any Hedging Liability, all obligations of the Debtors, and of
any of them individually, with respect to any Funds Transfer Liability, Deposit

‑3‑

--------------------------------------------------------------------------------




Account Liability and Data Processing Obligations, and all obligations of the
Debtors, and of any of them individually, arising under any guaranty issued by
it relating to the foregoing or any part thereof, in each case whether now
existing or hereafter arising (and whether arising before or after the filing of
a petition in bankruptcy and including all interest accrued after the petition
date), due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired and (b) any and all reasonable and
documented out-of-pocket expenses and charges, including, without limitation,
all reasonable attorney’s fees and other expenses of litigation or preparation
therefor (but under no circumstances shall the Debtors be obligated to pay for
more than one firm of outside counsel, and no Debtor shall be obligated to pay
for any in-house counsel except, if reasonably necessary, one local counsel and
one regulatory counsel in any relevant material jurisdiction, to the Collateral
Agent, or the Collateral Agent and the Secured Parties, taken as a whole, as the
case may be, and, solely in the case of a conflict of interest, one additional
counsel to the affected persons similarly situated, taken as a whole) suffered
or incurred by the Secured Parties, and any of them individually, in collecting
or enforcing any of such indebtedness, obligations, and liabilities or in
realizing on or protecting or preserving any security therefor, including,
without limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses, and charges described above
being hereinafter referred to as the “Secured Obligations”).
Section 4.    Covenants, Agreements, Representations and Warranties. (a) Each
Debtor hereby represents and warrants to the Secured Parties that:
(i)    Each Debtor is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each Debtor is the sole and
lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for. The execution and delivery of this Agreement, and the
observance and performance of each of the matters and things herein set forth,
will not (A) violate any provision of law or any judgment, injunction, order or
decree binding upon such Debtor, (B) contravene or constitute a default under
any provision of the organizational documents (e.g., charter, articles of
incorporation or by‑laws, articles of association or operating agreement,
partnership agreement or other similar document) of such Debtor, (C) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting such Debtor or any of its Property or (D) result in the creation or
imposition of any Lien on any Property of such Debtor other than the Liens
granted to the Collateral Agent pursuant to this Agreement and Permitted Liens,
except with respect to clauses (A), (C) and (D), to the extent, individually or
in the aggregate, that such violation, contravention, breach, conflict, default
or creation or imposition of any Lien could not reasonably be expected to result
in a Material Adverse Effect.    
(ii)    As of the Closing Date, each Debtor’s respective chief executive office
is at the location listed under Column 2 on Schedule A attached hereto opposite
such Debtor’s name.
(iii)    As of the Closing Date, each Debtor’s legal name, jurisdiction of
organization and organizational number (if any) are correctly set forth under
Column 1 on Schedule A

‑4‑

--------------------------------------------------------------------------------




of this Agreement. As of the Closing Date, no Debtor has transacted business at
any time during the immediately preceding five‑year period, and does not
currently transact business, under any other legal names other than the prior
legal names set forth on Schedule B attached hereto.
(iv)    Schedule C attached hereto contains a true, complete, and current
listing of all patents, trademarks, copyrights, and other intellectual property
rights owned by each of the Debtors as of the date hereof that are registered or
the subject of a pending application with any United States federal governmental
authority. Each Debtor owns or possesses rights to use all patents, trademarks,
trade names, copyrights, rights with respect to the foregoing, trade secrets,
know-how, and other intellectual property rights which are necessary to the
present conduct of its business, in each case, without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Debtors, no event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation or termination of any such
rights, except to the extent that such revocation or termination could not
reasonably be expected to result in a Material Adverse Effect, and, to the
knowledge of the Debtors, and except as set forth on Schedule H attached hereto,
the Debtors are not liable to any person for infringement, misappropriation or
violation under applicable law with respect to any such rights as a result of
its business operations, except to the extent that such liability could not
reasonably be expect to result in a Material Adverse Effect.
(v)    Schedule E attached hereto contains a true, complete and current listing
of all Commercial Tort Claims held by the Debtors as of the date hereof, each
described by referring to a specific incident giving rise to the claim.
(b)    Each Debtor hereby covenants and agrees with the Secured Parties that:
(i)    Each Debtor shall provide the Collateral Agent prompt written notice of a
change of the location of such Debtor’s chief executive office; provided that
each Debtor shall at all times maintain its chief executive office in the United
States of America.
(ii)    The applicable Debtor shall provide the Collateral Agent with fifteen
(15) days (or such shorter period as to which Collateral Agent may agree) prior
written notice of any change to any Debtor’s jurisdiction of organization. Upon
any change to the legal name of any Debtor the applicable Debtor shall provide
written notice thereof to the Collateral Agent within fifteen (15) days (or such
longer period as to which Collateral Agent may agree) after the occurrence
thereof.
(iii)    Each Debtor shall take all commercially reasonably actions necessary to
defend the Collateral against any claims and demands of all persons at any time
claiming the same or any interest in the Collateral other than a Permitted Lien
adverse to any of the Secured Parties.

‑5‑

--------------------------------------------------------------------------------




(iv)    Each Debtor will perform in all material respects its obligations under
any contract or other agreement constituting part of the Collateral, it being
understood and agreed that the Secured Parties have no responsibility to perform
such obligations, except to the extent that any nonperformance could not be
reasonably expected to result in a Material Adverse Effect.
(v)    Each Debtor will insure its Collateral with financially sound and
reputable insurance companies insuring against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of the Borrower and containing loss payable clauses to the Collateral Agent as
its interests may appear (and, if the Collateral Agent requests, naming the
Collateral Agent as an additional insured therein). Each Debtor shall furnish to
the Collateral Agent upon its reasonable request (but not more than twice per
fiscal year in the absence of an Event of Default) reasonably detailed
information as to the insurance so carried. All premiums on such insurance shall
be paid by the Debtors. All insurance required hereby, to the extent available
on commercially reasonable terms, (A) shall provide that any loss shall be
payable notwithstanding any act or negligence of the relevant Debtor, (B) shall
provide that no cancellation thereof shall be effective until at least thirty
(30) days (or, in the case of non-payment, ten (10) days) after receipt by the
relevant Debtor and the Collateral Agent of written notice thereof, provided
that if the insurance company is precluded from giving such notice to the
Collateral Agent by Applicable Law or internal legal policy, the requirements of
this clause (B) shall be deemed satisfied if the relevant Debtor provides a copy
of any such notice to the Collateral Agent within three (3) Business Days of
receipt thereof from the insurance company and (C) shall be reasonably
satisfactory to the Collateral Agent in all other respects. Each Debtor hereby
authorizes the Collateral Agent, at the Collateral Agent’s option, to adjust,
compromise, and settle any losses in respect of any Collateral under any
insurance afforded at any time after the occurrence and during the continuation
of any Event of Default, and such Debtor does hereby irrevocably (until the
Termination Date) constitute the Collateral Agent, its officers, agents, and
attorneys, as such Debtor’s attorneys‑in‑fact, with full power and authority
after the occurrence and during the continuation of any Event of Default to
effect such adjustment, compromise, and/or settlement and to endorse any drafts
drawn by an insurer of the Collateral or any part thereof and to do everything
necessary to carry out such purposes and to receive and receipt for any unearned
premiums due under policies of such insurance. Notwithstanding the foregoing,
unless the Collateral Agent elects to adjust, compromise or settle losses as
aforesaid, any adjustment, compromise, and/or settlement of any losses under any
insurance shall be made by the relevant Debtor subject to the final approval by
the Collateral Agent in the case of losses exceeding $5,000,000.00. All
insurance proceeds shall be subject to the lien and security interest of the
Collateral Agent hereunder.
(vi)    At any time after and during the continuance of any Event of Default, if
any Collateral is in the possession or control of any agents or processors of a
Debtor and the Collateral Agent so requests, such Debtor agrees to notify such
agents or processors in writing of the Collateral Agent’s lien and security
interest therein and instruct them to hold all such Collateral for the
Collateral Agent’s account and subject to the Collateral Agent’s instructions.

‑6‑

--------------------------------------------------------------------------------




(vii)    At any time after and during the continuation of any Event of Default,
each Debtor agrees from time to time to deliver to the Collateral Agent such
evidence of the existence, identity, and location of its Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request. At any time after and during the continuation of any Event
of Default, the Collateral Agent shall have the right to verify all or any part
of the Collateral in any manner, and through any medium, which the Collateral
Agent considers appropriate and reasonable, and each Debtor agrees to furnish
all reasonable assistance and information, and perform any reasonable acts,
which the Collateral Agent may reasonably require in connection therewith.
(viii)    Upon any new registration, or application for registration, for any
intellectual property rights constituting Collateral granted to or filed or
acquired by any Debtor after the Closing Date, the Debtor shall, on or prior to
the later to occur of (i) thirty (30) days following such grant, filing or
acquisition and (ii) the date of the next required delivery of the certificate
required by Section 6.1(e) of the Loan Agreement (the “Compliance Certificate”)
following the date of such grant, filing or acquisition (or such longer period
as to which the Collateral Agent may consent), submit to the Collateral Agent a
supplement to Schedule C to reflect such additional rights (provided any
Debtor’s failure to do so shall not impair the Collateral Agent’s security
interest therein).
(ix)    If any Debtor shall at any time hold or acquire a Commercial Tort Claim
in excess of $5 million individually, the Debtor shall, on or prior to the later
to occur of (i) thirty (30) days following such acquisition and (ii) the date of
the next required delivery of the Compliance Certificate following the date of
such acquisition (or such longer period as to which the Collateral Agent may
consent), execute and deliver to the Collateral Agent an agreement in the form
attached hereto as Schedule G, or in such other form reasonably acceptable to
the Collateral Agent (provided any Debtor’s failure to do so shall not impair
the Collateral Agent’s security interest therein).
(x)    Each Debtor agrees to execute and deliver to the Collateral Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as the Collateral Agent may reasonably deem necessary to assure
the Collateral Agent of its lien and security interest hereunder, including,
without limitation, such agreements with respect to patents, trademarks,
copyrights, and similar intellectual property rights as the Collateral Agent may
from time to time reasonably require to comply with the filing requirements of
the United States Patent and Trademark Office and the United States Copyright
Office; provided that (a) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) outweighs the
benefit to the Secured Parties of the security afforded thereby as reasonably
determined by the Borrower and the Collateral Agent, (b) no foreign law security
or pledge agreements shall be required, (c) no control agreements shall be
required and (d) the capital stock of Restricted Subsidiaries that are not

‑7‑

--------------------------------------------------------------------------------




Material Subsidiaries shall not be required to be delivered to the Collateral
Agent in order to perfect such Collateral unless reasonably requested by the
Collateral Agent. The Collateral Agent may order lien searches from time to time
against any Debtor and the Collateral, and the Debtors shall promptly reimburse
the Collateral Agent for all reasonable costs and expenses incurred in
connection with such lien searches (which, in the absence of an Event of
Default, shall not be ordered more than once per year). In the event for any
reason the law of any jurisdiction other than New York becomes or is applicable
to the Collateral or any part thereof, or to any of the Secured Obligations,
each Debtor agrees to execute and deliver all such agreements, assignments,
instruments, and documents and to do all such other things as the Collateral
Agent deems necessary or appropriate to preserve, protect, and enforce the
security interest of the Collateral Agent under the law of such other
jurisdiction; provided that in no event shall any foreign law security or pledge
agreements be required. Each Debtor agrees to mark its books and records to
reflect the lien and security interest of the Collateral Agent in the
Collateral.
(xi)    If an Event of Default has occurred and is continuing, the Collateral
Agent may, at its option, but only following five (5) Business Days’ written
notice to each Debtor of its intent to do so, expend such sums as the Collateral
Agent reasonably deems advisable to perform the obligations of the Debtors with
respect to the Collateral under this Agreement and the other Loan Documents to
the extent that any Debtor fails to do so, including, without limitation, the
payment of any insurance premiums, the payment of any taxes, Liens and
encumbrances that do not constitute Permitted Liens, expenditures made in
defending against any adverse claims that do not constitute Permitted Liens, and
all other expenditures which the Collateral Agent may be compelled to make by
operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens. All such sums and amounts so expended shall be repayable by the
Debtors within thirty (30) days after demand, shall constitute additional
Secured Obligations secured hereunder, and shall bear interest from the date
said amounts are expended at a rate per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) equal to 2% plus the Base
Rate from time to time in effect plus the Applicable Margin for Base Rate Loans
(such rate per annum as so determined being hereinafter referred to as the
“Default Rate”). No such performance of any obligation by the Collateral Agent
on behalf of a Debtor, and no such advancement or expenditure therefor, shall
relieve any Debtor of any default under the terms of this Agreement or in any
way obligate any Secured Party to take any further or future action with respect
thereto. The Collateral Agent, in making any payment hereby authorized, may do
so according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien or title or claim. The Collateral Agent,
in performing any act hereunder, shall be the sole judge of whether the relevant
Debtor is required to perform the same under the terms of this Agreement.
Section 5.    Special Provisions Re: Receivables. (a)    Upon the occurrence and
during the continuance of an Event of Default, if any Receivable arises out of a
contract with the United States of America, or any state or political
subdivision thereof, or any department, agency

‑8‑

--------------------------------------------------------------------------------




or instrumentality of any of the foregoing, each Debtor agrees to promptly so
notify the Collateral Agent and, at the request of the Collateral Agent or the
Secured Parties, execute whatever instruments and documents are required by the
Collateral Agent in order that such Receivable shall be assigned to the
Collateral Agent and that proper notice of such assignment shall be given under
the federal Assignment of Claims Act (or any successor statute) or any similar
state or local statute, as the case may be.
(b)    If any Debtor shall at any time after the Closing Date hold or acquire
any Instrument or Chattel Paper evidencing any Receivable or other item of
Collateral, the Debtor shall, on or prior to the later to occur of (i) thirty
(30) days following such acquisition and (ii) the date of the next required
delivery of the Compliance Certificate following the date of such acquisition
(or such longer period as to which the Collateral Agent may consent), cause such
Instrument or tangible Chattel Paper to be pledged and delivered to the
Collateral Agent; provided, however, that, unless an Event of Default has
occurred and is continuing, a Debtor shall not be required to deliver any such
Instrument or tangible Chattel Paper if and only so long as the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by the
Debtors and not delivered to the Collateral Agent hereunder is less than $5
million at any one time outstanding.
Section 6.    Collection of Receivables. (a) Except as otherwise provided in
this Agreement, each Debtor shall make collection of its Receivables and may use
the same to carry on its business in accordance with customary business practice
and otherwise subject to the terms hereof.
(b)    Upon the occurrence and during the continuance of any Event of Default,
whether or not the Collateral Agent has exercised any of its other rights under
other provisions of this Section 6, in the event the Collateral Agent makes a
written request for any Debtor to do so:
(i)    all Instruments and tangible Chattel Paper at any time constituting part
of the Receivables (including any postdated checks) shall, upon receipt by such
Debtor, be promptly endorsed to and deposited with Collateral Agent; and/or
(ii)    such Debtor shall instruct all customers and account debtors to remit
all payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Collateral Agent and which
are maintained at one or more post offices selected by the Collateral Agent.
(c)    Upon the occurrence and during the continuation of any Event of Default,
whether or not the Collateral Agent has exercised any of its other rights under
the other provisions of this Section 6, the Collateral Agent or its designee may
notify the relevant Debtor’s customers and account debtors at any time that
Receivables have been assigned to the Collateral Agent or of the Collateral
Agent’s security interest therein, and either in its own name, or such Debtor’s
name, or both, demand, collect (including, without limitation, through a lockbox
analogous to that described in Section 6(b)(ii) hereof), receive, receipt for,
sue for, compound and give acquittance for any or all amounts due or to become
due on Receivables, and in the Collateral Agent’s reasonable discretion file any
claim or take any other action or proceeding which the Collateral Agent may
reasonably deem necessary to protect and realize upon the security interest of
the Collateral Agent in the Receivables or any other Collateral.

‑9‑

--------------------------------------------------------------------------------




(d)    Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Collateral Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Collateral
Agent in and through a remittance account or accounts maintained at the
Collateral Agent or by the Collateral Agent at a commercial bank or banks
selected by the Collateral Agent with reasonable care (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Collateral
Agent is solely for the Collateral Agent’s convenience. The Collateral Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made pursuant to
the terms of the Loan Agreement, and at such intervals as the Collateral Agent
may from time to time in its discretion determine. The Collateral Agent need not
apply or give credit for any item included in proceeds of Receivables or other
Collateral until the Depositary Bank has received final payment therefor at its
office in cash or final solvent credits current at the site of deposit
reasonably acceptable to the Collateral Agent and the Depositary Bank as such.
However, if the Collateral Agent does permit credit to be given for any item
prior to a Depositary Bank receiving final payment therefor and such Depositary
Bank fails to receive such final payment or an item is charged back to the
Collateral Agent or any Depositary Bank for any reason, the Collateral Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly return to the applicable Debtor all
proceeds of Collateral which the Collateral Agent has not applied to the Secured
Obligations as provided above from the remittance account, as well as all
Instruments and tangible Chattel Paper delivered to the Collateral Agent
pursuant to Section 6(b)(i) hereof. Each Debtor hereby indemnifies the Secured
Parties from and against all liabilities, damages, losses, actions, claims,
judgments, and all reasonable costs, expenses, charges, and attorneys’ fees (but
limited, in the case of attorney’s fees, to one firm of outside counsel, and, if
reasonably necessary, one local counsel and one regulatory counsel in any
relevant material jurisdiction, to the Collateral Agent, or the Collateral Agent
and the Secured Parties, taken as a whole, as the case may be, and, solely in
the case of a conflict of interest, one additional counsel to the affected
persons similarly situated, taken as a whole) suffered or incurred by any
Secured Party because of the maintenance of the foregoing arrangements;
provided, however, that no Debtor shall be required to indemnify any Secured
Party for any of the foregoing to the extent they (i) arise from the gross
negligence, willful misconduct or bad faith of, or a material breach of this
Agreement by, the person seeking to be indemnified to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment or (ii)
arise out of any dispute solely among Secured Parties (other than in connection
with the Collateral Agent acting in its capacity as Collateral Agent, solely to
the extent such indemnification would not be denied pursuant to clause (i)) that
a court of competent jurisdiction has determined in a final and non-appealable
decision did not arise out of any act or omission of any Debtor. Notwithstanding
the foregoing, each Secured Party shall be obligated to refund and return any
and all amounts paid by any Debtor to such Secured Party for fees, expenses or
damages to the extent such Secured Party is not entitled to payment of such
amounts in accordance with the terms hereof. The Secured Parties shall have no
liability or responsibility to any Debtor for the Collateral Agent or any
Depositary Bank accepting any check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar

‑10‑

--------------------------------------------------------------------------------




import or any other restrictive legend or endorsement whatsoever or be
responsible for determining the correctness of any remittance.
Section 8.    Special Provisions Re: Investment Property and Deposits.
(a) Unless and until an Event of Default has occurred and is continuing and the
Collateral Agent shall have given the Debtors at least three (3) Business Days’
notice of its intent to exercise its rights under this Agreement:
(i)    each Debtor shall be entitled to exercise all voting and/or consensual
powers pertaining to its Investment Property, or any part thereof, for all
purposes not inconsistent with the terms of this Agreement, the Loan Agreement
or any other document evidencing or otherwise relating to any Secured
Obligations; and
(ii)    each Debtor shall be entitled to receive and retain all cash dividends
paid upon or in respect of its Investment Property subject to the lien and
security interest of this Agreement.
(b)    All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) of the Debtors as
of the Closing Date that constitutes Collateral is listed and identified on
Schedule D attached hereto and made a part hereof. If any Debtor shall at any
time after the Closing Date hold or acquire any other Investment Property
constituting Collateral, the Debtor shall, on or prior to the later to occur of
(i) thirty (30) days following such acquisition and (ii) the date of the next
required delivery of the Compliance Certificate following the date of such
acquisition (or such longer period as to which the Collateral Agent may
consent), submit to the Collateral Agent a supplement to Schedule D to reflect
such additional rights (provided any Debtor’s failure to do so shall not impair
the Collateral Agent’s security interest therein) and deliver to the Collateral
Agent certificates for all certificated securities constituting Investment
Property and part of the Collateral hereunder, all duly endorsed in blank for
transfer or accompanied by an appropriate assignment or assignments or an
appropriate undated stock power or powers, in every case sufficient to transfer
title thereto, including, without limitation, all stock received in respect of a
stock dividend or resulting from a split‑up, revision or reclassification of the
Investment Property or any part thereof or received in addition to, in
substitution of or in exchange for the Investment Property or any part thereof
as a result of a merger, consolidation or otherwise. With respect to any
uncertificated securities or any Investment Property held by a securities
intermediary, commodity intermediary, or other financial intermediary of any
kind, at the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default (or at any time with respect to
uncertificated securities or Investment Property issued (i) by any Guarantor to
Borrower or (ii) by Borrower to vantiv Holding, LLC), the relevant Debtor shall
execute and deliver, and shall cause any such issuer or intermediary to execute
and deliver, an agreement among such Debtor, the Collateral Agent, and such
issuer or intermediary in form and substance satisfactory to the Collateral
Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it will comply with such entitlement orders, and apply any value
distributed on account of any Investment Property, as directed by the Collateral
Agent without further consent by such Debtor. The Collateral Agent may, upon
three (3) Business Days’ written notice to the Debtors at any time after the
occurrence and during the continuation of any

‑11‑

--------------------------------------------------------------------------------




Event of Default, cause to be transferred into its name or the name of its
nominee or nominees any and all of the Investment Property hereunder.
(c)    Each Debtor represents that on the date of this Agreement none of its
Investment Property consists of margin stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System) except to
the extent such Debtor has delivered to the Collateral Agent a duly executed and
completed Form U‑1 with respect to such stock. If at any time the Investment
Property or any part thereof consists of margin stock, the relevant Debtor shall
promptly so notify the Collateral Agent and deliver to the Collateral Agent a
duly executed and completed Form U‑1 and such other instruments and documents
reasonably requested by the Collateral Agent in form and substance reasonably
satisfactory to the Collateral Agent.
Section 9.    Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Collateral Agent, its nominee,
or any other person whom the Collateral Agent may designate as such Debtor’s
attorney‑in‑fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession; to endorse the Collateral in blank or to
the order of the Collateral Agent or its nominee; to sign such Debtor’s name on
any invoice or bill of lading relating to any Collateral, on claims to enforce
collection of any Collateral, on notices to and drafts against customers and
account debtors and other obligors, on schedules and assignments of Collateral,
on notices of assignment and on public records; to notify the post office
authorities to change the address for delivery of such Debtor’s mail to an
address designated by the Collateral Agent; to receive, open, and dispose of all
mail addressed to such Debtor; and to do all things reasonably necessary to
carry out this Agreement. Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Collateral Agent nor any such
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct or breach of this Agreement. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Termination Date.
Section 10.    Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition specified as an “Event of Default” under the Loan
Agreement shall constitute an “Event of Default” hereunder.
(b)    Upon the occurrence and during the continuation of any Event of Default,
the Collateral Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Collateral Agent may, without demand and, to the
extent permitted by applicable law, without advertisement, notice, hearing or
process of law, all of which each Debtor hereby waives to the extent permitted
by applicable law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Collateral Agent’s office or elsewhere, for cash, upon
credit or otherwise, at such

‑12‑

--------------------------------------------------------------------------------




prices and upon such terms as the Collateral Agent deems advisable, in its
reasonable discretion. In the exercise of any such remedies, the Collateral
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations. Also, if
less than all the Collateral is sold, the Collateral Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof. In addition to all other
sums due any Secured Party hereunder, each Debtor shall pay the Secured Parties
all costs and expenses incurred by the Secured Parties, including reasonable
attorneys’ fees and court costs (but under no circumstances shall the Debtors be
obligated to pay for more than one firm of outside counsel, and no Debtor shall
be obligated to pay for any in-house counsel), in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Party or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute). Any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Debtors in accordance with Section 14(b) hereof at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice; provided, however, no notification need be given to
a Debtor if such Debtor has signed, after the Event of Default hereunder that is
then continuing has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Collateral Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. Any Secured Party may be the purchaser at any public
sale. Each Debtor hereby waives all of its rights of redemption from any such
sale. The Collateral Agent may postpone or cause the postponement of the sale of
all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, be made at the time and
place to which the sale was postponed or the Collateral Agent may further
postpone such sale by announcement made at such time and place. The Collateral
Agent has no obligation to prepare the Collateral for sale. The Collateral Agent
may sell or otherwise dispose of the Collateral without giving any warranties as
to the Collateral or any part thereof, including disclaimers of any warranties
of title or the like, and each Debtor acknowledges and agrees that the absence
of such warranties shall not render the disposition commercially unreasonable.
(c)    Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or by law, (i) the Collateral Agent shall have the right
to take physical possession of any and all of the Collateral, the right for that
purpose to enter without legal process any premises where the Collateral may be
found (provided such entry be done lawfully), and the right to maintain such
possession on the relevant Debtor’s premises or to remove the Collateral or any
part thereof to such other places as the Collateral Agent may desire, in each
case, subject to the terms of any lease covering the relevant premises, (ii) the
Collateral Agent shall have the right to direct any intermediary at any time
holding any Investment Property or other Collateral, or any issuer thereof, to
deliver such Collateral or any part thereof to the Collateral Agent and/or to
liquidate such Collateral or any part thereof and deliver the proceeds thereof
to the Collateral Agent, and (iii) each Debtor shall, upon the Collateral
Agent’s demand, promptly assemble the Collateral and make it available to the

‑13‑

--------------------------------------------------------------------------------




Collateral Agent at a place reasonably designated by the Collateral Agent. If
the Collateral Agent exercises its right to take possession of the Collateral,
each Debtor shall also at its expense perform any and all other steps requested
by the Collateral Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Collateral Agent, appointing overseers for the
Collateral and maintaining Collateral records.
(d)    Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Debtors to exercise
the voting and/or consensual powers which they are entitled to exercise pursuant
to Section 8(a)(i) hereof and/or to receive and retain the distributions which
they are entitled to receive and retain pursuant to Section 8(a)(ii) hereof,
shall, at the option of the Collateral Agent upon three (3) Business Days prior
written notice to the Debtors, cease and thereupon become vested in the
Collateral Agent, which, in addition to all other rights provided herein or by
law, shall then be entitled solely and exclusively to exercise all voting and
other consensual powers pertaining to the Investment Property and/or to receive
and retain the distributions which such Debtor would otherwise have been
authorized to retain pursuant to Section 8(a)(ii) hereof and shall then be
entitled solely and exclusively to exercise any and all rights of conversion,
exchange or subscription or any other rights, privileges or options pertaining
to any Investment Property as if the Collateral Agent were the absolute owner
thereof including, without limitation, the rights to exchange, at its
discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable. To the extent that the notice referred to in the first sentence of
this paragraph (d) has been given, after all Events of Default have been cured
or waived, (i) each Debtor shall have the exclusive right to exercise the voting
and consensual rights and powers that such Debtor would have otherwise been
entitled to exercise pursuant to the terms of Section 8(a)(i) hereof and (ii)
the Collateral Agent shall promptly repay to each applicable Debtor (without
interest) all dividends, interest, principal or other distributions that such
Debtor would otherwise be permitted to retain pursuant to Section 8(a)(ii)
hereof and that have not been applied to the repayment of the Secured
Obligations.
(e)    Without in any way limiting the foregoing, each Debtor hereby grants to
the Secured Parties, effective and exercisable solely upon the occurrence and
during the continuation of an Event of Default, a royalty‑free, irrevocable
(solely during the continuation of an Event of Default), non-exclusive,
non-transferrable, non-sublicensable license and right to use, in connection
with any foreclosure or other realization by the Collateral Agent or the Secured
Parties on all or any part of the Collateral to the extent permitted by law and
this Agreement, all of such Debtor’s patents, patent applications, patent
licenses (excluding any such patent license that by its terms is prohibited from
being licensed as set forth in this Section 10(e)), trademarks, trademark
registrations, trademark licenses (excluding any such trademark license that by
its terms is prohibited from being licensed

‑14‑

--------------------------------------------------------------------------------




as set forth in this Section 10(e)), trade names and other intellectual property
now owned or hereafter acquired by such Debtor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The license and right granted to the
Secured Parties hereby shall be without any royalty or fee or charge whatsoever
with respect to fees payable by the Secured Parties to Debtors.
(f)    The powers conferred upon the Secured Parties hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Debtors in any way related to the Collateral, and the Collateral Agent
shall have no duty or obligation to discharge any such duty or obligation.
Neither any Secured Party nor any party acting as attorney for any Secured Party
shall be liable for any acts or omissions or for any error of judgment or
mistake of fact or law other than such person’s gross negligence or willful
misconduct or breach of this Agreement.
(g)    Failure by the Collateral Agent to exercise any right, remedy or option
under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 10.11 of the Loan Agreement and then only to the extent specifically
stated. The rights and remedies of the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Party may have.
Section 11.    Application of Proceeds. The proceeds and avails of the
Collateral at any time received by the Collateral Agent upon the occurrence and
during the continuation of any Event of Default shall, when received by the
Collateral Agent in cash or its equivalent, be applied by the Collateral Agent
in reduction of, or held as collateral security for, the Secured Obligations in
accordance with the terms of the Loan Agreement. The Debtors shall remain liable
to the Secured Parties for any deficiency. Any surplus remaining after the
Termination Date has occured shall be returned to the Borrower, as agent for the
Debtors, or to whomsoever the Collateral Agent reasonably determines is lawfully
entitled thereto.
Section 12.    Continuing Agreement. This Agreement shall be a continuing
agreement in every respect and shall remain in full force and effect until the
Termination Date. Upon the

‑15‑

--------------------------------------------------------------------------------




Termination Date, the pledge of all Collateral hereunder will terminate and all
liens and security interests hereunder shall automatically be released. In
connection with any termination or release pursuant to this Section 12 or as
required by any other provision of this Agreement or the Loan Agreement, the
Collateral Agent shall promptly execute and deliver to any Debtor, at such
Debtor’s expense, all Uniform Commercial Code termination statements and similar
documents that such Debtor shall reasonably request to evidence such termination
or release.
Section 13.    The Collateral Agent. In acting under or by virtue of this
Agreement, the Collateral Agent shall be entitled to all the rights, authority,
privileges, and immunities provided in the Loan Agreement, all of which
provisions of said Loan Agreement (including, without limitation, Section 9
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety. The Collateral Agent hereby disclaims any
representation or warranty to the Secured Parties or any other holders of the
Secured Obligations concerning the perfection of the liens and security
interests granted hereunder or in the value of any of the Collateral.
Section 14.    Miscellaneous. (a) This Agreement may only be waived or modified
in writing in accordance with the requirements of Section 10.11 of the Loan
Agreement. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Collateral Agent’s prior
written consent. Without limiting the generality of the foregoing, and subject
to the provisions of the Loan Agreement, any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person subject to the requirements of Section 10.10 of the Loan Agreement, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.
(b)    All notices and other communications hereunder shall comply with
Section 10.8 of the Loan Agreement; provided that, the address information for
each Debtor shall be that expressed for the Borrower in such Section.
(c)    Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.
(d)    The lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Loan Agreement as well as for the other
Secured Obligations secured hereby. No application of any sums received by the
Secured Parties in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by

‑16‑

--------------------------------------------------------------------------------




subrogation or otherwise, unless and until all Secured Obligations have been
fully paid and satisfied. Each Debtor acknowledges and agrees that the lien and
security interest hereby created and provided are absolute and unconditional and
shall not in any manner be affected or impaired by any acts or omissions
whatsoever of any Secured Party or any other holder of any Secured Obligations,
and without limiting the generality of the foregoing, the lien and security
interest hereof shall not be impaired by any acceptance by any Secured Party or
any other holder of any Secured Obligations of any other security for or
guarantors upon any of the Secured Obligations or by any failure, neglect or
omission on the part of any Secured Party or any other holder of any of the
Secured Obligations to realize upon or protect any of the Secured Obligations or
any collateral or security therefor. The lien and security interest hereof shall
not in any manner be impaired or affected by (and the Secured Parties, without
notice to anyone, are hereby authorized to make from time to time) any sale,
pledge, surrender, compromise, settlement, release, renewal, extension,
indulgence, alteration, substitution, exchange, change in, modification or
disposition of any of the Secured Obligations or of any collateral or security
therefor, or of any guaranty thereof, or of any instrument or agreement setting
forth the terms and conditions pertaining to any of the foregoing. The Secured
Parties may at their discretion at any time grant credit to the Borrower without
notice to the other Debtors in such amounts and on such terms as the Secured
Parties may elect without in any manner impairing the lien and security interest
created and provided for. In order to realize hereon and to exercise the rights
granted the Secured Parties hereunder and under applicable law, there shall be
no obligation on the part of any Secured Party or any other holder of any
Secured Obligations at any time to first resort for payment to the Borrower or
any other Debtor or to any guaranty of the Secured Obligations or any portion
thereof or to resort to any other collateral, security, property, liens or any
other rights or remedies whatsoever, and the Secured Parties shall have the
right to enforce this Agreement against any Debtor or its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.
(e)    In the event the Secured Parties shall at any time in their discretion
permit a substitution of Debtors hereunder or a party shall wish to become a
Debtor hereunder, such substituted or additional Debtor shall, upon executing an
agreement in the form attached hereto as Schedule F, become a party hereto and
be bound by all the terms and conditions hereof to the same extent as though
such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C, D,
and E hereto with respect to it. No such substitution shall be effective absent
the written consent of the Collateral Agent nor shall it in any manner affect
the obligations of the other Debtors hereunder.
(f)    This Agreement may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Agreement by telecopy or by e-mail of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as originals. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

‑17‑

--------------------------------------------------------------------------------




(g)    No Secured Party (other than the Collateral Agent) shall have the right
to institute any suit, action or proceeding in equity or at law in connection
with this Agreement for the enforcement of any remedy under or upon this
Agreement; it being understood and intended that no one or more of the Secured
Parties (other than the Collateral Agent) shall have any right in any manner
whatsoever to enforce any right hereunder, and that all proceedings at law or in
equity shall be instituted, had and maintained by the Collateral Agent in the
manner herein provided and for the benefit of the Secured Parties.
(h)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of any
provision hereof.
(i)    Each Debtor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City in the borough of Manhattan, for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Debtor irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient form. EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT,
EACH SECURED PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
[SIGNATURE PAGES TO FOLLOW]





‑18‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.
“DEBTORS”
VANTIV, LLC
VANTIV HOLDING, LLC
NPC GROUP, INC.
NATIONAL PROCESSING COMPANY GROUP, INC.
NATIONAL PROCESSING MANAGEMENT COMPANY
VANTIV COMPANY, LLC
NATIONAL PROCESSING COMPANY
BEST PAYMENT SOLUTIONS, INC.
LITLE & CO. LLC


By: /s/ Mark Heimbouch                
Name:
Mark Heimbouch

Title:
Chief Financial Officer






[Signature Page to Security Agreement]

--------------------------------------------------------------------------------






Accepted and agreed to as of the date first above written.


 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
 
 
 
 
 
 
 
By:
/s/ Ann B. Kerns
 
 
Name:
Ann B. Kerns
 
 
Title:
Vice President




[Signature Page to Security Agreement]

--------------------------------------------------------------------------------




EXECUTION VERSION
GUARANTY AGREEMENT
Guaranty Agreement (this “Guaranty”) is entered into as of May 15, 2013, by
vantiv, LLC, a Delaware limited liability company, vantiv Holding, LLC, a
Delaware limited liability company (“Holdco”) and the other parties who have
executed this Guaranty (the “Subsidiary Guarantors”; and along with Holdco and
any other parties who execute and deliver to the Administrative Agent (as
hereinafter identified and defined) an agreement in the form attached hereto as
Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”).
PRELIMINARY STATEMENTS
A.    vantiv, LLC, a Delaware limited liability company (the “Borrower”),
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as Administrative Agent
(JPMorgan Chase Bank in such capacity being referred to herein as the
“Administrative Agent”), and the other banks and financial institutions party
thereto are parties to a Loan Agreement dated as of May 15, 2013 (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified, the “Loan Agreement”) pursuant to which JPMorgan Chase Bank and other
banks and financial institutions from time to time party to the Loan Agreement
have provided financial accommodations to the Borrower (JPMorgan Chase Bank, in
its individual capacity and such other banks, financial institutions and lenders
being hereinafter referred to collectively as the “Lenders” and individually as
a “Lender”).
B.        The Borrower and one or more of the Guarantors may from time to time
be liable to the Lenders and/or their Affiliates with respect to Hedging
Liability and/or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations as such terms are defined in the Loan Agreement (the
Administrative Agent and the Lenders, together with any Affiliates of the
Lenders with respect to the Hedging Liability and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations, as such terms are
defined in the Loan Agreement, being hereinafter referred to collectively as the
“Guaranteed Creditors” and individually as a “Guaranteed Creditor”).
C.     The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Guaranty.
D.    The Borrower is a direct subsidiary of Holdco, and the Subsidiary
Guarantors are direct or indirect Subsidiaries of the Borrower; and the Borrower
provides each of the Guarantors with financial, management, administrative,
and/or technical support which enables the Guarantors to conduct their
businesses in an orderly and efficient manner in the ordinary course.
E.    Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Borrower.
NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
1.    All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Loan Agreement.



--------------------------------------------------------------------------------




2.    Each Guarantor hereby jointly and severally guarantees to the
Administrative Agent, for the ratable benefit of the Guaranteed Creditors, the
due and punctual payment when due (subject to any applicable grace periods
provided for in the Loan Agreement) of (a) any and all indebtedness,
obligations, and liabilities of the Borrower to the Guaranteed Creditors, and to
any of them individually, under or in connection with or evidenced by the Loan
Agreement or any other Loan Documents, including, without limitation, all
obligations evidenced by the Notes (if any) of the Borrower heretofore or
hereafter issued under the Loan Agreement, all Reimbursement Obligations of the
Borrower and all other obligations of the Borrower under all Applications for
Letters of Credit, all obligations of the Borrower and the Guarantors, and of
any of them individually, with respect to any Hedging Liability, and all
obligations of the Borrower and the Guarantors, and of any of them individually,
with respect to any Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations, in each case whether now existing or hereafter arising
(and whether arising before or after the filing of a petition in bankruptcy and
including all interest accrued after the petition date), due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held or
acquired and (b) any and all reasonable and documented out-of-pocket expenses
and charges, including, without limitation, all reasonable attorney’s fees and
other expenses of litigation or preparation therefor (but under no circumstances
shall the Guarantors be obligated to pay for more than one firm of outside
counsel, and no Guarantor shall be obligated to pay for any in-house counsel
except, if reasonably necessary, one local counsel and one regulatory counsel in
any relevant material jurisdiction, to the Administrative Agent, or the
Administrative Agent and the Guaranteed Creditors, taken as a whole, as the case
may be, and, solely in the case of a conflict of interest, one additional
counsel to the affected persons similarly situated, taken as a whole), suffered
or incurred by the Guaranteed Creditors, and any of them individually, in
collecting or enforcing any of such indebtedness, obligations, and liabilities
or in realizing on or protecting or preserving any security or guarantees
therefore, including, without limitation, this Guaranty. The indebtedness,
obligations and liabilities described in the immediately preceding clauses (a)
and (b) are hereinafter referred to as the “indebtedness hereby guaranteed”. In
case of failure by the Borrower or the Guarantors punctually to pay any
indebtedness hereby guaranteed, each Guarantor hereby jointly and severally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration or otherwise, and as if such payment were made by the Borrower or
other Guarantors. All payments hereunder by any Guarantor shall be made in
immediately available funds in Dollars without setoff, counterclaim or other
defense or withholding or deduction of any nature. Notwithstanding anything in
this Guaranty to the contrary, the right of recovery against a Guarantor under
this Guaranty shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under this Guaranty void or voidable under
applicable law, including fraudulent conveyance law.
3.    Each Guarantor agrees that, upon demand, such Guarantor will then pay to
the Administrative Agent for the benefit of the Guaranteed Creditors the full
amount of the indebtedness hereby guaranteed that is then due (subject to the
limitation on the right of recovery from such Guarantor pursuant to the last
sentence of Section 2 above) whether or not any one or more of the other
Guarantors shall then or thereafter pay any amount whatsoever in respect to
their obligations hereunder.
4.    Each Guarantor agrees that such Guarantor will not exercise or enforce any
right of exoneration, contribution, reimbursement, recourse or subrogation
available to such Guarantor

‑2‑

--------------------------------------------------------------------------------




against the Borrower or any other Guarantor liable for payment of the
indebtedness hereby guaranteed, or as to any security therefor, unless and until
the Termination Date has occurred. The payment by any Guarantor of any amount or
amounts to the Guaranteed Creditors pursuant hereto shall not in any way entitle
any such Guarantor, either at law, in equity or otherwise, to any right, title
or interest (whether by way of subrogation or otherwise) in and to the
indebtedness hereby guaranteed or any part thereof or any collateral security
therefor or any other rights or remedies in any way relating thereto or in and
to any amounts theretofor, then or thereafter paid or applicable to the payment
thereof howsoever such payment may be made and from whatsoever source such
payment may be derived unless and until the Terminated Date has occurred, and
unless and until such time, any payments made by any Guarantor hereunder and any
other payments from whatsoever source derived on account of or applicable to the
indebtedness hereby guaranteed or any part thereof shall be held and taken to be
merely payments in gross to the Guaranteed Creditors reducing pro tanto the
indebtedness hereby guaranteed.
5.    Subject to the terms and conditions of the Loan Agreement, including,
without limitation, Section 10.10 thereof, each Guaranteed Creditor may, without
any notice whatsoever to any of the Guarantors, sell, assign, or transfer all of
the indebtedness hereby guaranteed, or any part thereof, or grant participations
therein, and in that event each and every immediate and successive assignee,
transferee, or holder of or participant in all or any part of the indebtedness
hereby guaranteed, shall have the right through the Administrative Agent
pursuant to Section 17 hereof to enforce this Guaranty, by suit or otherwise,
for the benefit of such assignee, transferee, holder or participant, as fully as
if such assignee, transferee, or holder or participant were herein by name
specifically given such rights, powers and benefits; but each Guaranteed
Creditor through the Administrative Agent pursuant to Section 17 hereof shall
have an unimpaired right to enforce this Guaranty for its own benefit or any
such participant, as to so much of the indebtedness hereby guaranteed that it
has not sold, assigned or transferred.
6.    This Guaranty is a continuing, absolute and unconditional Guaranty, and
shall remain in full force and effect until the Termination Date has occurred.
The Guaranteed Creditors may at any time or from time to time release any
Guarantor from its obligations hereunder or effect any compromise with any
Guarantor and no such release or compromise shall in any manner impair or
otherwise affect the obligations hereunder of the other Guarantors. No release,
compromise, or discharge of any one or more of the Guarantors shall release,
compromise or discharge the obligations of the other Guarantors hereunder.
7.    In case of the dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against the Borrower or any Guarantor, in each case, that would permit or cause
the acceleration of the indebtedness under the Loan Agreement, all of the
indebtedness hereby guaranteed which is then existing may be declared by the
Administrative Agent immediately due or accrued and payable from the Guarantors.
All payments received from the Borrower or on account of the indebtedness hereby
guaranteed from whatsoever source, shall be taken and applied as payment in
gross, and this Guaranty shall apply to and secure any ultimate balance that
shall remain owing to the Guaranteed Creditors.
8.    The liability hereunder shall in no way be affected or impaired by (and
the Guaranteed Creditors are hereby expressly authorized to make from time to
time, without notice to any of the

‑3‑

--------------------------------------------------------------------------------




Guarantors), any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, impairment, indulgence, alteration, substitution, exchange,
change in, modification or other disposition of any of the indebtedness hereby
guaranteed, either express or implied, or of any Loan Document or any other
contract or contracts evidencing any thereof, or of any security or collateral
therefor or any guaranty thereof. The liability hereunder shall in no way be
affected or impaired by any acceptance by the Guaranteed Creditors of any
security for or other guarantors upon any of the indebtedness hereby guaranteed,
or by any failure, neglect or omission on the part of the Guaranteed Creditors
to realize upon or protect any of the indebtedness hereby guaranteed, or any
collateral or security therefor (including, without limitation, impairment of
collateral and failure to perfect security interests in any collateral), or to
exercise any lien upon or right of appropriation of any moneys, credits or
property of the Borrower or any Guarantor, possessed by any of the Guaranteed
Creditors, toward the liquidation of the indebtedness hereby guaranteed, or by
any application of payments or credits thereon. The Guaranteed Creditors shall
have the exclusive right to determine how, when and what application of payments
and credits, if any, shall be made on said indebtedness hereby guaranteed, or
any part of same. In order to hold any Guarantor liable hereunder, there shall
be no obligation on the part of the Guaranteed Creditors, at any time, to resort
for payment to the Borrower or to any other Guarantor, or to any other person,
its property or estate, or resort to any collateral, security, property, liens
or other rights or remedies whatsoever, and the Guaranteed Creditors shall have
the right to enforce this Guaranty against any Guarantor irrespective of whether
or not other proceedings or steps are pending seeking resort to or realization
upon or from any of the foregoing are pending.
9.    In the event the Guaranteed Creditors shall at any time in their
discretion permit a substitution of Guarantors hereunder or a party shall wish
to become Guarantor hereunder, such substituted or additional Guarantor shall,
upon executing an agreement in the form attached hereto as Exhibit A, become a
party hereto and be bound by all the terms and conditions hereof to the same
extent as though such Guarantor had originally executed this Guaranty and in the
case of a substitution, in lieu of the Guarantor being replaced. No such
substitution shall be effective absent the written consent delivered in
accordance with the terms of the Loan Agreement, nor shall it in any manner
affect the obligations of the other Guarantors hereunder.
10.    All diligence in collection or protection, and all presentment, demand,
protest and/or notice, as to any and everyone, whether or not the Borrower or
the Guarantors or others, of dishonor and of default and of non-payment and with
respect to the creation and existence of any and all of said indebtedness hereby
guaranteed, and of any security and collateral therefor, and of the acceptance
of this Guaranty, and of any and all extensions of credit and indulgence
hereunder, are expressly waived to the extent permitted by applicable law.
11.    To the extent permitted by law, the Guarantors waive any and all
defenses, claims and discharges of the Borrower, or any other obligor or
guarantor, pertaining to the indebtedness hereby guaranteed, except the defense
of discharge by payment in full. To the extent permitted by law, without
limiting the generality of the foregoing, the Guarantors will not assert, plead
or enforce against the Guaranteed Creditors any defense of waiver, release,
discharge in bankruptcy, statute of limitations, res judicata, statue of frauds,
anti-deficiency statute, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person
liable in respect of any of the indebtedness hereby guaranteed, or any set-off
available against the Guaranteed

‑4‑

--------------------------------------------------------------------------------




Creditors to the Borrower or any such other person, whether or not on account of
a related transaction. Subject to the last sentence of Section 2 above, the
Guarantors agree that the Guarantors shall be and remain jointly and severally
liable for any deficiency remaining after foreclosure or other realization on
any lien or security interest securing the indebtedness hereby guaranteed,
whether or not the liability of the Borrower or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.
12.    If any payment applied by the Guaranteed Creditors to the indebtedness
hereby guaranteed is thereafter set aside, recovered, rescinded or required to
be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
indebtedness hereby guaranteed to which such payment was applied shall for the
purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty shall be enforceable as to
such of the indebtedness hereby guaranteed as fully as if such application had
never been made.
13.    Each Guarantor represents and warrants to the Guaranteed Creditors that
as of the date hereof:
(a)    (i) Such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization except to the
extent the failure of any Guarantor to be in existence and good standing would
not reasonably be expected to have a Material Adverse Effect, (ii) has the power
and authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, where the same could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(b)    Such Guarantor has full power and authority to enter into this Guaranty,
to guarantee the indebtedness hereby guaranteed and to perform all of its
obligations under this Guaranty.
(c)    The Guaranty has been duly authorized, executed, and delivered by such
Guarantor and constitutes a valid and binding obligation of such Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors' rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
(d)    This Guaranty does not, nor does the performance or observance by such
Guarantor of any of the matters and things herein provided for, (i) violate any
provision of law or any judgment, injunction, order or decree binding upon such
Guarantor, (ii) contravene or constitute a default under any provision of the
organizational documents (e.g., charter, articles of incorporation or by‑laws,
articles of association or operating agreement, partnership agreement or other
similar document) of such Guarantor, (iii) contravene or constitute a default
under any covenant, indenture or agreement of or affecting such Guarantor or any
of its Property or (iv) result in the creation or imposition of any Lien on any
Property of such Guarantor other than the Liens granted to the Administrative
Agent pursuant to any Loan Document and Permitted Liens, except with respect to

‑5‑

--------------------------------------------------------------------------------




clauses (i), (iii) and (iv), to the extent, individually or in the aggregate,
that such violation, contravention, breach, conflict, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect.
(e)    From and after the date of execution of this Agreement or any agreement
in the form attached hereto as Exhibit A by any Guarantor and continuing until
the Termination Date or until such Guarantor is earlier released from its
obligations hereunder in accordance with Section 6 hereof, such Guarantor agrees
to comply with the terms and provisions of Section 6 of the Loan Agreement,
insofar as such provisions apply to such Guarantor, as if said Section was set
forth herein in full.
14.    The liability of the Guarantors under this Guaranty is in addition to and
shall be cumulative with all other liabilities of the Guarantors after the date
hereof to the Guaranteed Creditors as a Guarantor of the indebtedness hereby
guaranteed, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
15.    Any provision of this Guaranty which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid or unenforceable.
16.    Any demand for payment on this Guaranty or any other notice required or
desired to be given hereunder to any Guarantor shall comply with Section 10.8 of
the Loan Agreement; provided that, the address information for each Guarantor
shall be its address or facsimile number set forth on the appropriate signature
page hereof, or such other address or facsimile number as such party may
hereafter specify by notice to the Administrative Agent given by courier, United
States certified or registered mail, by facsimile, by email transmission or by
other telecommunication device capable of creating written record of such notice
and its receipt. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section and a confirmation of such telecopy
has been received by the sender, (ii) if given by mail, five days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid, (iii) if by email, when delivered
(all such notices and communications sent by email shall be deemed delivered
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return email
or other written acknowledgement)), or (iv) if given by any other means, when
delivered at the addresses specified in this Section.
17.    No Guaranteed Creditor (other than the Administrative Agent) shall have
the right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty; it being understood and intended that no one or more of the
Guaranteed Creditors (other than the Administrative Agent) shall have any right
in any manner whatsoever to enforce any right hereunder, and that all
proceedings at law or in equity

‑6‑

--------------------------------------------------------------------------------




shall be instituted, had and maintained by the Administrative Agent in the
manner herein provided and for the benefit of the Guaranteed Creditors.
18.    THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. This Guaranty may only be waived or modified in
writing in accordance with the requirements of Section 10.11 of the Loan
Agreement. This Guaranty and every part thereof shall be effective as to each
Guarantor upon its execution and delivery by such Guarantor to the
Administrative Agent, without further act, condition or acceptance by the
Guaranteed Creditors, shall be binding upon such Guarantors and upon the legal
representatives, successors and assigns of the Guarantors, and shall inure to
the benefit of the Guaranteed Creditors, their successors, legal representatives
and assigns. The Guarantors waive notice of the Guaranteed Creditors’ acceptance
hereof. This Guaranty may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Guaranty by telecopy or by e-mail of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as originals.
19.    Each Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City in the borough of Manhattan for purposes of
all legal proceedings arising out of or relating to this Guaranty or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
[SIGNATURE PAGES TO FOLLOW]



‑7‑

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.
“GUARANTORS”
VANTIV HOLDING, LLC
NPC GROUP, INC.
NATIONAL PROCESSING COMPANY GROUP, INC.
NATIONAL PROCESSING MANAGEMENT COMPANY
VANTIV COMPANY, LLC
NATIONAL PROCESSING COMPANY
BEST PAYMENT SOLUTIONS, INC.
LITLE & CO. LLC


By:
/s/ Mark Heimbouch                

Name:    Mark Heimbouch
Title:    Chief Financial Officer


Address:
8500 Governors Hill Drive
Symmes Township, Ohio 45249
Attention Mark Heimbouch
Telephone: (513) 900-5100
Facsimile: (513) 900-5206
Email: mark.heimbouch@vantiv.com





[Signature Page to Guaranty Agreement]

--------------------------------------------------------------------------------




Accepted and agreed as of the date first above written.
VANTIV, LLC, as the Borrower


By:
/s/ Mark Heimbouch                

Name:    Mark Heimbouch
Title:    Chief Financial Officer


Address:
8500 Governors Hill Drive
Symmes Township, Ohio 45249
Attention Mark Heimbouch
Telephone: (513) 900-5100
Facsimile: (513) 900-5206
Email: mark.heimbouch@vantiv.com



[Signature Page to Guaranty Agreement]

--------------------------------------------------------------------------------






Accepted and agreed as of the date first above written.




 
JPMORGAN CHASE BANK, N.A.,
 
     as Administrative Agent for the Guaranteed Creditors
 
 
 
 
 
By:
/s/ Ann B. Kerns
 
 
Name:
Ann B. Kerns
 
 
Title:
Vice President





 
Address:
500 Stanton Christiana Rd Ops 2
Newark, DE 19713
Attention: Brian Lunger
Telecopy: 302-634-3301
Email: Brian.x.lunger@jpmorgan.com



[Signature Page to Guaranty Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
TO
GUARANTY AGREEMENT
ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT
This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this _____ day of ____________, _____, made by [Insert name of new
guarantor], a ___________ (the “New Guarantor”);
WITNESSETH THAT:
WHEREAS, certain affiliates of vantiv, LLC, a Delaware limited liability company
(the “Borrower”), have executed and delivered to the Administrative Agent for
the Guaranteed Creditors that certain Guaranty Agreement dated as of May [__],
2013 (such Guaranty Agreement, as the same may from time to time be extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified, including supplements thereto which add or substitute parties as
Guarantors thereunder, being hereinafter referred to as the “Guaranty”) pursuant
to which such affiliates (the “Existing Guarantors”) have guaranteed to the
Guaranteed Creditors, the full and prompt payment of, among other things, any
and all indebtedness, obligations and liabilities of the Borrower arising under
or relating to the Loan Agreement as defined therein; and
WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:
1.    The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Guaranty effective upon the date of the New Guarantor’s
execution of this Agreement and the delivery of this Agreement to the
Administrative Agent on behalf of the Guaranteed Creditors, and that upon such
execution and delivery, all references in the Guaranty to the terms “Guarantor”
or “Guarantors” shall be deemed to include the New Guarantor.
2.    The New Guarantor hereby assumes and becomes liable (jointly and severally
with all the other Guarantors) for the indebtedness hereby guaranteed (as
defined in the Guaranty) and agrees to pay and otherwise perform all of the
obligations of a Guarantor under the Guaranty according to, and otherwise on and
subject to, the terms and conditions of the Guaranty to the same extent and with
the same force and effect as if the New Guarantor had originally been one of the
Existing Guarantors under the Guaranty and had originally executed the same as
such an Existing Guarantor.
3.    The New Guarantor acknowledges and agrees that, as of the date hereof, the
New Guarantor makes each and every representation and warranty that is set forth
in Section 13 of the Guaranty.
4.    All capitalized terms used in this Agreement without definition shall have
the same meaning herein as such terms have in the Guaranty, except that any
reference to the term “Guarantor”



--------------------------------------------------------------------------------




or “Guarantors” and any provision of the Guaranty providing meaning to such term
shall be deemed a reference to the Existing Guarantors and the New Guarantor.
Except as specifically modified hereby, all of the terms and conditions of the
Guaranty shall stand and remain unchanged and in full force and effect.
5.    The New Guarantor agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Administrative Agent or
the Guaranteed Creditors may reasonably deem necessary or proper to carry out
more effectively the purposes of this Agreement.
6.    No reference to this Agreement need be made in the Guaranty or in any
other document or instrument making reference to the Guaranty, any reference to
the Guaranty in any of such to be deemed a reference to the Guaranty as modified
hereby.
7.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.                
[NEW GUARANTOR]


By____________________________________
Name_______________________________
Title________________________________
Address:
 
_________________________________________________
_________________________________________________
Attention:
_______________________________
Telephone:
(___) ____________________
Facsimile:
(___) ____________________
Email:
_________________________




--------------------------------------------------------------------------------




Acknowledged and agreed as of the date first above written.


 
JPMORGAN CHASE BANK, N.A.,
 
     as Administrative Agent for the Guaranteed Creditors
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






